Exhibit 10.1

 

Execution Version

 

 

LOAN AND SECURITY AGREEMENT

 

dated as of

 

August 28, 2020

 

among

 

BDCA 57th STREET FUNDING, LLC

 

The Lenders Party Hereto

 

The Collateral Administrator, Collateral Agent and Securities Intermediary Party
Hereto

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

and

 

BUSINESS DEVELOPMENT CORPORATION OF AMERICA,
as Portfolio Manager 

 

 



 

 

 

Table of Contents

 

    Page       ARTICLE I   THE PORTFOLIO INVESTMENTS       SECTION 1.01.
Purchases of Portfolio Investments 27 SECTION 1.02. Procedures for Purchases and
Related Advances 27 SECTION 1.03. Conditions to Purchases 28 SECTION 1.04. Sales
of Portfolio Investments 29 SECTION 1.05. Certain Assumptions relating to
Portfolio Investments 31     ARTICLE II   THE AdvanceS       SECTION 2.01.
Financing Commitments 31 SECTION 2.02. [Reserved] 31 SECTION 2.03. Advances; Use
of Proceeds 31 SECTION 2.04. Conditions to Effective Date 32 SECTION 2.05.
Conditions to Advances 34 SECTION 2.06. Commitment Increase Option 34    
ARTICLE III   ADDITIONAL TERMS APPLICABLE TO THE Advances       SECTION 3.01.
The Advances 35 SECTION 3.02. [Reserved] 39 SECTION 3.03. Taxes 40 ARTICLE IV  
COLLECTIONS AND PAYMENTS       SECTION 4.01. Interest Proceeds 43 SECTION 4.02.
Principal Proceeds 44 SECTION 4.03. Principal and Interest Payments;
Prepayments; Commitment Fee 44 SECTION 4.04. MV Cure Account 45 SECTION 4.05.
Priority of Payments 46 SECTION 4.06. Payments Generally 47 SECTION 4.07.
Termination or Reduction of Financing Commitments 47     ARTICLE V   THE
PORTFOLIO MANAGER       SECTION 5.01. Appointment and Duties of the Portfolio
Manager 48 SECTION 5.02. Portfolio Manager Representations as to Eligibility
Criteria; Etc. 48 SECTION 5.03. Indemnification 48

 



 

- 2 -

 

ARTICLE VI   REPRESENTATIONS, WARRANTIES AND COVENANTS       SECTION 6.01.
Representations and Warranties 49 SECTION 6.02. Covenants of the Company and the
Portfolio Manager 52 SECTION 6.03. Amendments of Portfolio Investments, Etc. 58
    ARTICLE VII   EVENTS OF DEFAULT       ARTICLE VIII   COLLATERAL ACCOUNTS;
COLLATERAL SECURITY       SECTION 8.01. The Collateral Accounts; Agreement as to
Control 61 SECTION 8.02. Collateral Security; Pledge; Delivery 62      
ARTICLE IX   THE AGENTS       SECTION 9.01. Appointment of Administrative Agent
and Collateral Agent 65 SECTION 9.02. Additional Provisions Relating to the
Collateral Agent and the Collateral Administrator 69       ARTICLE X  
MISCELLANEOUS       SECTION 10.01. Non-Petition; Limited Recourse 71
SECTION 10.02. Notices 72 SECTION 10.03. No Waiver 72 SECTION 10.04. Expenses;
Indemnity; Damage Waiver; Right of Setoff 72 SECTION 10.05. Amendments 74
SECTION 10.06. Successors; Assignments 74 SECTION 10.07. Governing Law;
Submission to Jurisdiction; Etc. 76 SECTION 10.08. Interest Rate Limitation 76
SECTION 10.09. PATRIOT Act 76 SECTION 10.10. Counterparts 77 SECTION 10.11.
Headings 77 SECTION 10.12. Confidentiality 77 SECTION 10.13. Acknowledgement and
Consent to Bail-In of EEA Financial Institutions 78

 

Schedules       Schedule 1 Transaction Schedule Schedule 2 Contents of Notice of
Acquisition Schedule 3 Eligibility Criteria Schedule 4 Concentration Limitations
Schedule 5 Initial Portfolio Investments Schedule 6 Moody's Industry
Classifications Schedule 7 Ineligible Persons

 



 

- 3 -

 

Exhibits       Exhibit A Form of Request for Advance

 



 

- 4 -

 

Interest Rates; LIBOR Notification

 

The interest rate on an Advance may be derived from an interest rate benchmark
that is, or may in the future become, the subject of regulatory reform.
Regulators have signaled the need to use alternative benchmark reference rates
for some of these interest rate benchmarks and, as a result, such interest rate
benchmarks may cease to comply with applicable laws and regulations, may be
permanently discontinued, and/or the basis on which they are calculated may
change. The London interbank offered rate is intended to represent the rate at
which contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administrator
(together with any successor to the ICE Benchmark Administrator, the "IBA") for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Advances. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. Upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, Section 3.01(h) provides a mechanism for
determining an alternative rate of interest. The Administrative Agent will
promptly notify the Company, pursuant to Section 3.01(h)(iv), of any change to
the reference rate upon which the interest rate on Advances is based. However,
the Administrative Agent does not warrant or accept any responsibility for, and
shall not, except for its own actions under this Agreement, have any liability
with respect to, the administration, submission or any other matter related to
the London interbank offered rate or other rates in the definition of "LIBO
Rate" or with respect to any alternative or successor rate thereto, or
replacement rate thereof (including, without limitation, (1) any such
alternative, successor or replacement rate implemented pursuant to
Section 3.01(h)(ii), whether upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, and (2) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 3.01(h)(iii), including
without limitation, whether the composition or characteristics of any such
alternative, successor or replacement reference rate will be similar to, or
produce the same value or economic equivalence of, the LIBO Rate or have the
same volume or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.

 



 

- 5 -

 

LOAN AND SECURITY AGREEMENT dated as of August 28, 2020 (this "Agreement") among
BDCA 57th STREET FUNDING, LLC, as borrower (the "Company"); BUSINESS DEVELOPMENT
CORPORATION OF AMERICA, as portfolio manager (in such capacity, the "Portfolio
Manager"); the Lenders party hereto; U.S. BANK NATIONAL ASSOCIATION, in its
capacities as collateral agent (in such capacity, the "Collateral Agent"),
collateral administrator (in such capacity, the "Collateral Administrator") and
securities intermediary (in such capacity, the "Securities Intermediary"); and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as administrative agent for the
Lenders hereunder (in such capacity, the "Administrative Agent").

 

The Portfolio Manager and the Company wish for the Company to acquire and
finance certain loans and other corporate debt securities (the "Portfolio
Investments"), all on and subject to the terms and conditions set forth herein.

 

Furthermore, the Company intends to enter into a Master Participation Agreement,
dated as of August 28, 2020 (the "Participation Agreement") by and between the
Company and BDCA Funding I, LLC (in such capacity, the "MPA Seller"), pursuant
to which the Company shall acquire Portfolio Investments on the Effective Date.

 

Furthermore, the Company intends to enter into a Sale and Contribution
Agreement, dated as of August 28, 2020 (the "Sale Agreement") by and between the
Company and the Parent (in such capacity, the "Seller"), pursuant to which the
Company shall from time to time acquire Portfolio Investments from the Parent.

 

On and subject to the terms and conditions set forth herein, JPMorgan Chase
Bank, National Association ("JPMCB") and its respective successors and permitted
assigns (together with JPMCB, the "Lenders") have agreed to make advances to the
Company ("Advances") hereunder to the extent specified on the transaction
schedule attached as Schedule 1 hereto (the "Transaction Schedule").

 

Accordingly, the parties hereto agree as follows:

 

Certain Defined Terms

 

"Account Control Agreement" means the Securities Account Control Agreement,
dated as of August 28, 2020, among the Company, the Administrative Agent, the
Collateral Agent and the Securities Intermediary.

 

"Additional Distribution Date" has the meaning set forth in Section 4.05.

 

"Adjusted Applicable Margin" means the stated Applicable Margin for Advances set
forth on the Transaction Schedule plus 2% per annum.

 

"Administrative Agent" has the meaning set forth in the introductory section of
this Agreement.

 

"Advances" has the meaning set forth in the introductory section of this
Agreement.

 



 

- 6 -

 

"Adverse Proceeding" means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Company) at law or in equity, or before or by
any Governmental Authority, whether pending, active or, to the Company's or the
Portfolio Manager's knowledge, threatened against or affecting the Company or
the Portfolio Manager or their respective property that would reasonably be
expected to result in a Material Adverse Effect.

 

"Affiliate" means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such former Person but
which shall not include the obligors under any Portfolio Investment or any
Portfolio Company of the Portfolio Manager. For the purposes of this definition,
control of a Person shall mean the power, direct or indirect, (i) to vote more
than 50% of the securities having ordinary voting power for the election of
directors of any such Person or (ii) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

 

"Agent" has the meaning set forth in Section 9.01.

 

"Agent Business Day" means any day on which commercial banks settle payments in
each of New York City and the city in which the corporate trust office of the
Collateral Agent is located (which shall initially be Boston, Massachusetts).

 

"Agreement" has the meaning set forth in the introductory paragraph hereto.

 

"Agreement Party" has the meaning set forth in Article VII.

 

"Amendment" has the meaning set forth in Section 6.03.

 

"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Company from time to time concerning or relating
to bribery or corruption.

 

"Applicable Law" means, for any Person, all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Governmental Authority applicable to such Person and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.

 

"Base Rate" means, for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus 0.50%. Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively. In the event that the Base Rate is below
zero at any time during the term of this Agreement, it shall be deemed to be
zero until it exceeds zero again.

 

"Benchmark Replacement" means the sum of: (a) the alternate benchmark rate
(which, may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Company giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for syndicated credit facilities denominated in
U.S. dollars and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for purposes of this Agreement; provided
further that any such Benchmark Replacement shall be administratively feasible
as determined by the Administration Agent in its sole discretion.

 



 

- 7 -

 

"Benchmark Replacement Adjustment" means the spread adjustment, or method for
calculating or determining such spread adjustment (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Company giving due consideration to (i) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for syndicated credit facilities denominated in U.S. dollars at such
time. For the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Margin.

 

"Benchmark Replacement Conforming Changes" means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of "Base Rate," the definition of "Calculation
Period," timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion, in consultation with the Company, may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

"Benchmark Replacement Date" means the earlier to occur of the following events
with respect to the LIBO Rate:

 

(1)            in the case of clause (1) or (2) of the definition of "Benchmark
Transition Event," the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBO Rate permanently or indefinitely ceases to provide the
LIBO Rate: or

 

(2)            in the case of clause (3) of the definition of "Benchmark
Transition Event," the date of the public statement or publication of
information referenced therein.

 

"Benchmark Transition Event" means the occurrence of one or more of the
following events with respect to the LIBO Rate:

 

(1)            a public statement or publication of information by or on behalf
of the administrator of the LIBO Rate announcing that such administrator has
ceased or will cease to provide the LIBO Rate, permanently or indefinitely;
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBO Rate;

 

(2)            a public statement or publication of information by the
regulatory supervisor for the administrator the LIBO Rate, the Federal Reserve
System of the United States of America, an insolvency official with jurisdiction
over the administrator for the LIBO Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Rate, in
each case which states that the administrator of the LIBO Rate has ceased or
will cease to provide the LIBO Rate permanently or indefinitely; provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate; and/or

 



 

- 8 -

 

(3)            a public statement or publication of information by the
regulatory supervisor for the administrator of the LIBO Rate announcing that the
LIBO Rate is no longer representative.

 

"Benchmark Transition Start Date" means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Company, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

"Benchmark Unavailability Period" means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 3.01(h) and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 3.01(h).

 

"Beneficial Ownership Certification" means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

"Beneficial Ownership Regulation" means 31 C.F.R. § 1010.230.

 

"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.

 

"Borrowing Base Test" means a test that will be satisfied on any date of
determination if the following is true:

 

[tm2029977d1_ex10-1img001.jpg] 

 

Where:

 

AR = 60%.

 

"Business Day" means any day on which commercial banks are open in each of New
York City and the city in which the corporate trust office of the Collateral
Agent is located; provided that, with respect to any LIBO Rate related
provisions herein, "Business Day" shall be deemed to exclude any day on which
banks are required or authorized to be closed in London, England.

 



 

- 9 -

 

"Calculation Period" means the quarterly period from and including the date on
which the first Advance is made hereunder to but excluding the first Calculation
Period Start Date following the date of such Advance and each successive
quarterly period from and including a Calculation Period Start Date to but
excluding the immediately succeeding Calculation Period Start Date (or, in the
case of the last Calculation Period, if the last Calculation Period does not end
on the last calendar day of March, June, September or December, the period from
and including the related Calculation Period Start Date to but excluding the
Maturity Date).

 

"Calculation Period Start Date" means the first calendar day of January, April,
July and October of each year (or, if any such date is not a Business Day, the
immediately succeeding Business Day), commencing in October 2020.

 

"Cash Equivalents" means, any of the following: (i) marketable securities
(a) issued or directly and unconditionally guaranteed as to interest and
principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof, in each case maturing within one year after such date and having, at
the time of the acquisition thereof, a rating of at least "A-1" from S&P or at
least "P-1" from Moody's; (iii) commercial paper maturing no more than three
months from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least "A-1" from S&P or at least "P-1" from
Moody's; (iv) certificates of deposit or bankers' acceptances maturing within
three months after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least "adequately
capitalized" (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $1,000,000,000; and (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $5,000,000,000, and (c) has the highest rating obtainable from either
S&P or Moody's. Subject to the foregoing, Cash Equivalents may include
investments in which the Collateral Agent or its Affiliates provide services and
receive compensation.

 

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that all requests, rules, guidelines or
directives concerning liquidity and capital adequacy issued by any United States
regulatory authority (i) under or in connection with the implementation of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and (ii) in connection
with the implementation of the recommendations of the Bank for International
Settlements or the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) shall be deemed to have
occurred after the date of this Agreement for purposes of this definition,
regardless of the date adopted, issued, promulgated or implemented.

 

"Change of Control" means an event or series of events by which (A) the Parent
or its Affiliates, collectively, (i) shall cease to possess, directly or
indirectly, the right to elect or appoint (through contract, ownership of voting
securities, or otherwise) managers that at all times have a majority of the
votes of the board of managers (or similar governing body) of the Company or to
direct the management policies and decisions of the Company or (ii) shall cease,
directly or indirectly, to own and control legally and beneficially all of the
equity interests of the Company, (B) BDCA Adviser, LLC or its Affiliates shall
cease to be the investment advisor of the Parent or (C) Benefit Street Partners
L.L.C. or its Affiliates, collectively, (i) shall cease to possess, directly or
indirectly, the right to elect or appoint (through contract, ownership of voting
securities, or otherwise) managers that at all times have a majority of the
votes of the board of managers (or similar governing body) of BDCA Adviser, LLC
or to direct the management policies and decisions of BDCA Adviser, LLC or
(ii) shall cease, directly or indirectly, to own and control legally and
beneficially all of the equity interests of BDCA Adviser, LLC.

 



 

- 10 -

 

"Charges" has the meaning set forth in Section 10.08.

 

"Code" means the Internal Revenue Code of 1986, as amended.

 

"Collateral" has the meaning set forth in Section 8.02(a).

 

"Collateral Accounts" has the meaning set forth in Section 8.01(a).

 

"Collateral Administrator" has the meaning set forth in the introductory section
of this Agreement.

 

"Collateral Agent" has the meaning set forth in the introductory section of this
Agreement.

 

"Collateral Principal Amount" means on any date of determination (A) the
aggregate principal balance of the Portfolio, excluding the unfunded balance on
any Delayed Funding Term Loan, as of such date plus (B) the amounts on deposit
in the Collateral Accounts (including cash and Eligible Investments)
representing Principal Proceeds as of such date and the amounts on deposit in
the Unfunded Exposure Account (including cash and Eligible Investments) as of
such date minus (C) the aggregate principal balance of all Ineligible
Investments as of such date.

 

"Collection Account" means the Interest Collection Account and the Principal
Collection Account, collectively.

 

"Commitment Increase Date" means any Business Day on which the Administrative
Agent (in its sole discretion) approves in writing (which may be by email) a
Commitment Increase Request.

 

"Commitment Increase Request" means, on any date during the Reinvestment Period,
the request of the Company in writing (which may be by email) to the
Administrative Agent and the Lenders for an increase of the Financing
Commitments pursuant to Section 2.06.

 

"Company" has the meaning set forth in the introductory section of this
Agreement.

 

"Compounded SOFR" means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Calculation Period) being established by
the Administrative Agent in accordance with:

 

(1) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or

 

(2) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for syndicated credit facilities denominated in U.S.
dollars at such time;

 



 

- 11 -

 

provided that, if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause
(2) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of "Benchmark Replacement".

 

"Concentration Limitation Excess" means, on any date of determination, without
duplication, all or the portion of the principal amount of any Portfolio
Investment (other than any Ineligible Investment) that exceeds any Concentration
Limitation as of such date; provided that the Portfolio Manager shall select in
its sole discretion which Portfolio Investment(s) constitute part of the
Concentration Limitation Excess; provided further that with respect to any
Delayed Funding Term Loan, the Portfolio Manager shall select any term Portfolio
Investment from the same obligor and/or any funded portion of the aggregate
commitment amount of such Delayed Funding Term Loan before selecting any
unfunded portion of such aggregate commitment amount; provided further that if
the Portfolio Manager does not so select any Portfolio Investment(s), the
applicable portion of the Portfolio Investment(s) determined by the
Administrative Agent shall make up the Concentration Limitation Excess.

 

"Concentration Limitations" has the meaning set forth in Schedule 4.

 

"Corresponding Tenor" means with respect to a Benchmark Replacement a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Calculation
Period with respect to the LIBO Rate.

 

"Custodial Account" means the account(s) established by the Securities
Intermediary and set forth on the Transaction Schedule and any successor
accounts established in connection with the resignation or removal of the
Securities Intermediary.

 

"Default" has the meaning set forth in Section 1.03.

 

"Delayed Funding Term Loan" means any Loan that (a) requires the holder thereof
to make one or more future advances to the obligor under the underlying
instruments relating thereto, (b) specifies a maximum amount that can be
borrowed on or prior to one or more fixed dates, and (c) does not permit the
re-borrowing of any amount previously repaid by the obligor thereunder; but, for
the avoidance of doubt, any such Loan will be a Delayed Funding Term Loan only
until all commitments by the holders thereof to make such future advances to the
obligor thereon expire or are terminated or reduced to zero.

 

"Deliver" (and its correlative forms) means the taking of the following steps by
the Company or the Portfolio Manager:

 

(1)            except as provided in clauses (3) or (4) below, in the case of
Portfolio Investments and Eligible Investments and amounts on deposit in the
Collateral Accounts, by (x) causing the Securities Intermediary to indicate by
book entry that a financial asset comprised thereof has been credited to the
applicable Collateral Account and (y) causing the Securities Intermediary to
agree, pursuant to the Account Control Agreement, that it will comply with
entitlement orders originated by the Collateral Agent with respect to each such
security entitlement without further consent by the Company;

 



 

- 12 -

 

(2)            in the case of each general intangible, by notifying the obligor
thereunder of the security interest of the Collateral Agent (except to the
extent that the requirement for consent by any person to the pledge hereunder or
transfer thereof to the Collateral Agent or the Administrative Agent is rendered
ineffective under Section 9-406 of the UCC, no such requirement for consent
exists in the underlying documents or such consent has otherwise been obtained);

 

(3)            in the case of Portfolio Investments consisting of money or
instruments (the "Possessory Collateral") that do not constitute a financial
asset forming the basis of a security entitlement delivered to the Collateral
Agent pursuant to clause (1) above, by causing (x) the Collateral Agent to
obtain possession of such Possessory Collateral in the State of New York, or
(y) a Person other than the Company and a securities intermediary (A)(I) to
obtain possession of such Possessory Collateral in the State of New York, and
(II) to then authenticate a record acknowledging that it holds possession of
such Possessory Collateral for the benefit of the Collateral Agent or (B)(I) to
authenticate a record acknowledging that it will take possession of such
Possessory Collateral for the benefit of the Collateral Agent and (II) to then
acquire possession of such Possessory Collateral in the State of New York;

 

(4)            in the case of any account which constitutes a "deposit account"
under Article 9 of the UCC, by causing the Securities Intermediary to
continuously identify in its books and records the security interest of the
Collateral Agent in such account and, except as may be expressly provided herein
to the contrary, establishing dominion and control over such account in favor of
the Collateral Agent;

 

(5)            in all cases, by filing or causing the filing of a financing
statement with respect to such Collateral with the Delaware Secretary of State;
and

 

(6)            in all cases by otherwise ensuring that all steps, if any,
required under applicable Law or reasonably requested by the Administrative
Agent to ensure that this Agreement creates a valid, first priority Lien
(subject only to Permitted Liens) on such Collateral in favor of the Collateral
Agent, shall have been taken, and that such Lien shall have been perfected by
filing and, to the extent applicable, possession or control.

 

"Designated Email Notification Address" means m.frick@benefitstreetpartners.com;
provided that, so long as no Event of Default shall have occurred and be
continuing and no Market Value Event shall have occurred, the Company may, upon
at least five (5) Business Days' (or such shorter period as the Administrative
Agent shall agree in its sole discretion) written notice to the Administrative
Agent, the Collateral Administrator and the Collateral Agent, designate any
other email address as the Designated Email Notification Address.

 

"Designated Independent Dealer" means J.P. Morgan Securities LLC; provided that,
so long as no Market Value Event shall have occurred and no Event of Default
shall have occurred and be continuing, the Portfolio Manager may, upon at least
five (5) Business Days' (or such shorter period as the Administrative Agent
shall agree in its sole discretion) written notice to the Administrative Agent,
the Collateral Administrator and the Collateral Agent, designate another
Independent Dealer as the Designated Independent Dealer.

 

"Early Opt-in Election" means the occurrence of:

 

(1)            (i) a determination by the Administrative Agent or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Company) that the Required Lenders have determined that syndicated credit
facilities denominated in U.S. dollars being executed at such time, or that
include language similar to that contained in Section 3.01(h) are being executed
or amended, as applicable, to incorporate or adopt a new benchmark interest rate
to replace the LIBO Rate, and

 



 

- 13 -

 

(2)            (i) the election by the Administrative Agent or (ii) the election
by the Required Lenders to declare that an Early Opt-in Election has occurred
and the provision, as applicable, by the Administrative Agent of written notice
of such election to the Company and the Lenders or by the Required Lenders of
written notice of such election to the Administrative Agent.

 

"Effective Date" has the meaning set forth in Section 2.04.

 

"Effective Date Letter" means the letter agreement, dated as of the date hereof,
by and between the Company and the Administrative Agent.

 

"Eligibility Criteria" has the meaning set forth in Section 1.03.

 

"Eligible Investments" has the meaning set forth in Section 4.01.

 

"ERISA" means the United States Employee Retirement Income Security Act of 1974,
as amended.

 

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412, 430 or 431 of the Code).

 

"ERISA Event" means that (1) any of the Company or the Parent has underlying
assets which constitute "plan assets" within the meaning of the Plan Asset
Rules or (2) any of the Company, the Parent or any ERISA Affiliate sponsors,
maintains, contributes to, is required to contribute to or has any material
liability with respect to any Plan.

 

"Event of Default" has the meaning set forth in Article VII.

 

"Excess Funded Amount" has the meaning set forth in Section 4.03(c)(ii).

 

"Excess Interest Proceeds" means, at any time of determination, the excess of
(1) amounts then on deposit in the Collateral Accounts representing Interest
Proceeds over (2) the projected amount required to be paid pursuant to
Section 4.05(a) and (b) on the next Interest Payment Date, the next Additional
Distribution Date or the Maturity Date, as applicable, in each case, as
determined by the Company in good faith and in a commercially reasonable manner
and verified by the Administrative Agent.

 

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Secured Party or required to be withheld or deducted from a payment to a
Secured Party, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Secured Party being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender that are or would be required to be withheld pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Financing Commitment or Advance or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.03,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Secured Party's failure to comply with Section 3.03(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 



 

- 14 -

 

"Extension Option" means an option that may be exercised by the Administrative
Agent in its sole discretion on or after May 28, 2023 (but prior to the
Scheduled Termination Date set forth on the Transaction Schedule on the
Effective Date) to extend the Scheduled Termination Date to August 28, 2024.

 

"FATCA" means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and intergovernmental
agreements thereunder, similar or related non-U.S. law that corresponds to
Sections 1471 to 1474 of the Code, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such sections of the Code and any U.S. or
non-U.S. fiscal or regulatory law, legislation, rules, guidance, notes or
practices adopted pursuant to such intergovernmental agreement.

 

"Federal Funds Effective Rate" means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day's federal funds transactions
by depositary institutions, as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time, and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

"Federal Reserve Bank of New York's Website" means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

 

"Financing Commitment" means, with respect to each Lender, the commitment of
such Lender to provide Advances to the Company hereunder in an amount up to but
not exceeding the amount set forth opposite such Lender's name on the
Transaction Schedule.

 

"Foreign Lender" means a Lender that is not a U.S. Person.

 

"Foreign Subsidiary" means (i) any Subsidiary that is not incorporated or
organized under the laws of a State within the United States of America or the
District of Columbia, and that is a "controlled foreign corporation" within the
meaning of Section 957 of the Code with respect to which a Company is a "US
Shareholder" within the meaning of Section 951(b) of the Code, or (ii) any
Subsidiary that is a disregarded entity for U.S. federal income tax purposes and
which assets are all or substantially all stock or stock equivalents of, or debt
interests in, one or more Subsidiaries described in clause (i) above.

 

"GAAP" means generally accepted accounting principles in the effect from time to
time in the United States, as applied from time to time by the Company.

 

"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 



 

- 15 -

 

"Indebtedness" as applied to any Person, means, without duplication, as
determined in accordance with GAAP, (i) all indebtedness of such Person for
borrowed money; (ii) all obligations of such Person evidenced by bonds,
debentures, notes, deferrable securities or other similar instruments; (iii) all
obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business; (iv) that portion of obligations with respect to capital leases that
is properly classified as a liability of such Person on a balance sheet; (v) all
obligations of such Person to reimburse or prepay any bank or other Person in
respect of amounts paid under a letter of credit, banker's acceptance or similar
instrument (but only to the extent such amounts have been drawn and not
reimbursed); (vi) all debt of others secured by a Lien on any asset of such
Person, whether or not such debt is assumed by such Person; and (vii) all debt,
capital lease obligations or similar obligations to repay money of others
guaranteed by such Person or for which such Person acts as surety.
Notwithstanding the foregoing, "Indebtedness" shall not include a commitment
arising in the ordinary course of business to purchase a future Portfolio
Investment in accordance with the terms of this Agreement.

 

"Indemnified Person" has the meaning specified in Section 5.03.

 

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.

 

"Indemnitee" has the meaning set forth in Section 10.04(b).

 

"Independent Dealer" means any of the following (as such list may be revised
from time to time by mutual agreement of the Company and the Administrative
Agent): Bank of America/Merrill Lynch, Barclays Bank, BNP Paribas, Citibank,
Credit Suisse, Deutsche Bank, Goldman Sachs, Morgan Stanley, UBS and any
Affiliate of any of the foregoing, but in no event including the Company or any
Affiliate of the Company.

 

"Ineligible Investment" means any Portfolio Investment that fails, at any time,
to satisfy the Eligibility Criteria; provided that with respect to any Portfolio
Investment for which the Administrative Agent has waived one or more of the
criteria set forth on Schedule 3, the Eligibility Criteria in respect of such
Portfolio Investment shall be deemed not to include such waived criteria at any
time after such waiver and such Portfolio Investment shall not be considered an
"Ineligible Investment" by reason of its failure to meet such waived criteria;
provided further that any Portfolio Investment (other than an Initial Portfolio
Investment) which has not been approved by the Administrative Agent pursuant to
Section 1.02 on or prior to its Trade Date will be deemed to be an Ineligible
Investment until such later date (if any) on which such Portfolio Investment is
so approved; provided further that any Participation Interest that has not been
elevated to an absolute assignment on or prior to the 30th calendar day (or such
later date as the Administrative Agent may agree in its sole discretion)
following the Effective Date shall constitute an Ineligible Investment until the
date on which such elevation has occurred.

 

"Ineligible Person" means any Person listed in Schedule 7.

 

"Information" means all information received from the Company or the Portfolio
Manager relating to the Company or its business or any obligor in respect of any
Portfolio Investment.

 

"Initial Portfolio Investments" means the Portfolio Investments listed in
Schedule 5.

 



 

- 16 -

 

"Interest Collection Account" means the account(s) established by the Securities
Intermediary and set forth on the Transaction Schedule for the deposit of
Interest Proceeds and any successor accounts established in connection with the
resignation or removal of the Securities Intermediary.

 

"Interest Payment Date" has the meaning set forth in Section 4.03(b).

 

"Interest Proceeds" means all payments of interest received in respect of the
Portfolio Investments and Eligible Investments acquired with the proceeds of
Portfolio Investments (in each case other than accrued interest purchased using
Principal Proceeds, but including proceeds received from the sale of interest
accrued after the date on which the Company acquired the related Portfolio
Investment), all other payments on the Eligible Investments acquired with the
proceeds of Portfolio Investments (for the avoidance of doubt, such other
payments shall not include principal payments (including, without limitation,
prepayments, repayments or sale proceeds) with respect to Eligible Investments
acquired with Principal Proceeds) and all payments of fees, dividends and other
similar amounts received in respect of the Portfolio Investments or deposited
into any of the Collateral Accounts (including closing fees, commitment fees,
facility fees, late payment fees, amendment fees, waiver fees, prepayment fees
and premiums, ticking fees, delayed compensation, customary syndication or other
up-front fees and customary administrative agency or similar fees); provided,
however, that for the avoidance of doubt, Interest Proceeds shall not include
amounts or Eligible Investments in the MV Cure Account or Unfunded Exposure
Account or any proceeds therefrom.

 

"Investment" means (a) the purchase of any debt or equity security of any other
Person, or (b) the making of any Loan or advance to any other Person, or
(c) becoming obligated with respect to a contingent obligation in respect of
obligations of any other Person.

 

"IRS" means the United States Internal Revenue Service.

 

"JPMCB" has the meaning set forth in the introductory section of this Agreement.

 

"Lender Participant" has the meaning set forth in Section 10.06(c).

 

"Lenders" has the meaning set forth in the introductory section of this
Agreement.

 

"Liabilities" has the meaning set forth in Section 5.03.

 

"LIBO Rate" means, for each Calculation Period relating to an Advance, the LIBO
Screen Rate at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Calculation Period; provided that if the LIBO
Screen Rate shall not be available at such time then the LIBO Rate for such
Calculation Period shall be the rate per annum (rounded to the same number of
decimal places as the LIBO Screen Rate) determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between
(a) the LIBO Screen Rate for the longest period available that is shorter than
three months and (b) the LIBO Screen Rate for the shortest period available that
is longer than three months, in each case, at such time.

 

"LIBO Screen Rate" means, for each Calculation Period relating to an Advance,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for U.S. Dollars for a period equal to three months as displayed on such
day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that displays
such rate (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to zero for the
purposes of this Agreement.

 



 

- 17 -

 

"Lien" means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including tax liens, mechanics' liens and any liens
that attach by operation of law.

 

"Liquid Portfolio Investment" means any Portfolio Investment other than a
Mezzanine Obligation that, on the applicable date of determination (i) in the
case of a Loan, has at least two bids available through LoanX/Markit Group
Limited or (ii) in the case of a bond, has traded volume through TRACE of at
least $2,000,000 during the thirty day period immediately preceding such date of
determination.

 

"Loan" means any obligation for the payment or repayment of borrowed money that
is documented by a term and/or revolving loan agreement or other similar credit
agreement.

 

"Loan Documents" means this Agreement, the Participation Agreement, the Sale
Agreement, the Effective Date Letter, the Account Control Agreement, the
Portfolio Management Agreement (including any amendments or supplements thereto
or modifications or waivers thereof) and any certifications (including in any
Notice of Acquisition), requests (including Commitment Increase Requests and
Requests for Advance) or similar documents delivered in accordance herewith or
therewith.

 

"Margin Stock" has the meaning provided such term in Regulation U of the Board
of Governors of the Federal Reserve Board.

 

"Market Value" means, on any date of determination (i) with respect to any
Liquid Portfolio Investment, the average indicative bid-side price (expressed as
a percentage) determined by LoanX/Markit Group Limited or TRACE (or, if the
Administrative Agent determines in its sole discretion that such bid price is
not available or is not indicative of the actual current market value, the
market value of such Portfolio Investment as determined by the Administrative
Agent in good faith and in a commercially reasonable manner) and (ii) with
respect to any other Portfolio Investment, the market value of such Portfolio
Investment as determined by the Administrative Agent in good faith and in a
commercially reasonable manner, in each case, expressed as a percentage of par.

 

So long as no Market Value Event has occurred or Event of Default has occurred
and is continuing, the Portfolio Manager shall have the right to initiate a
dispute of the Market Value of certain Portfolio Investments as set forth below;
provided that the Portfolio Manager provides the executable bid or valuation set
forth below no later than 12:00 p.m. New York City time on the second Business
Day following the related date of determination; provided, further, that with
respect to each Portfolio Investment, the Portfolio Manager may not initiate a
dispute of the Market Value thereof until the earlier of (x) the date that is
six (6) months following the Trade Date of such Portfolio Investment and (y) the
date on which the Administrative Agent provides a Market Value with respect to
such Portfolio Investment that is at least 5% lower than the Market Value of
such Portfolio Investment on the Trade Date of such Portfolio Investment.

 



 

- 18 -

 

If the Portfolio Manager disputes the determination of Market Value with respect
to any Portfolio Investment: (i) with respect to any Liquid Portfolio
Investment, the Portfolio Manager may, at the expense of the Company, obtain a
written executable bid from an Independent Dealer for the full principal amount
of such Portfolio Investment and submit evidence of such bid to the
Administrative Agent; provided that the Administrative Agent has the ability to
execute any such bid by selling any portion of such Liquid Portfolio Investment
held by the Administrative Agent or any of its Affiliates for its own account
directly to any such Independent Dealer (or indirectly through a broker or other
intermediary reasonably acceptable to the Administrative Agent) at the time such
bid is delivered to the Administrative Agent by the Portfolio Manager and
(ii) with respect to any other Portfolio Investment, the Portfolio Manager may,
with respect to up to three such Portfolio Investments in each calendar quarter,
engage a Nationally Recognized Valuation Provider, at the expense of the
Company, to provide a valuation of the applicable Portfolio Investments and
submit evidence of such valuation to the Administrative Agent; provided that if
the Company engages a Nationally Recognized Valuation Provider that provides a
range of valuations, then the valuation for the purposes of this clause
(ii) shall be equal to the mean of the highest and lowest valuations of such
range.

 

The market value of any Portfolio Investment determined in accordance with the
immediately preceding paragraph will be the Market Value for the applicable
Portfolio Investment from and after the Business Day following receipt of notice
of such executable bid or valuation by the Administrative Agent unless and until
the Administrative Agent has made a good faith and commercially reasonable
determination that the Market Value of such Portfolio Investment has changed, in
which case the Administrative Agent may determine another Market Value (in
accordance with the definition of Market Value).

 

Notwithstanding anything to the contrary herein, (A) the Market Value for any
Portfolio Investment shall not be greater than the par amount thereof, (B) the
Market Value of any Ineligible Investment shall be deemed to be zero, (C) the
Administrative Agent shall be entitled to disregard as invalid any bid submitted
by the Portfolio Manager from any Independent Dealer if, in the Administrative
Agent's good faith judgment: (i) such Independent Dealer is ineligible to accept
assignment or transfer of the relevant Portfolio Investment or portion thereof,
as applicable, substantially in accordance with the then-current market practice
in the principal market for such Portfolio Investment, as reasonably determined
by the Administrative Agent; or (ii) such firm bid or such firm offer is not
bona fide, including due to the insolvency of the Independent Broker-Dealer and
(D) no valuation provided by a Nationally Recognized Valuation Provider shall be
effective unless it is in form and substance reasonably acceptable to the
Administrative Agent and takes into account factors commonly used by market
participants in conducting valuation processes, including without limitation
(i) industry and comparable company analysis, (ii) market yield assumptions,
(iii) credit fundamentals, cyclical nature, and outlook of the business of the
Portfolio Investment's obligor; and (iv) historical material debt-financed
acquisitions consummated by the Portfolio Investment's obligor.

 

The Administrative Agent shall notify the Company, the Portfolio Manager and the
Collateral Administrator in writing of the then-current Market Value of each
Portfolio Investment in the Portfolio on a monthly basis or upon the reasonable
request of the Portfolio Manager (but no more frequently than 3 requests per
calendar month). Any notification from the Administrative Agent to the Company
that a Market Value Trigger Event has occurred and is continuing shall be
accompanied by a written statement showing the then-current Market Value of each
Portfolio Investment.

 



 

- 19 -

 

"Market Value Cure" means, on any date of determination, (i) with the consent of
the Administrative Agent, the contribution by the Parent of additional Portfolio
Investments to the Company and the Delivery thereof by the Company to the
Collateral Agent pursuant to the terms hereof, (ii) the contribution by the
Parent of cash to the Company and the Delivery thereof by the Company to the
Collateral Agent pursuant to the terms hereof (which amounts shall be deposited
in the MV Cure Account), (iii) the sale by the Company of one or more Portfolio
Investments in accordance with the requirements of this Agreement, (iv) the
prepayment by the Company of an aggregate principal amount of Advances (together
with accrued and unpaid interest thereon) or (v) any combination of the
foregoing clauses (i), (ii), (iii) and (iv), in each case during the Market
Value Cure Period, at the option of the Portfolio Manager, and in an amount such
that immediately after giving effect to all such actions the Net Advances are
less than the product of (a) the Net Asset Value and (b) the Market Value Cure
Level; provided that, any Portfolio Investment contributed to the Company in
connection with the foregoing must meet all of the applicable Eligibility
Criteria (unless otherwise consented to by the Administrative Agent) and the
Concentration Limitations shall be satisfied after such contribution. In
connection with any Market Value Cure, a Portfolio Investment shall be deemed to
have been contributed to the Company if there has been a valid, binding and
enforceable contract for the assignment of such Portfolio Investment to the
Company and, in the reasonable judgment of the Portfolio Manager, such
assignment will settle, in the case of a Loan, within fifteen (15) Business Days
thereof and, in the case of any other Portfolio Investment, within three
(3) Business Days thereof. The Portfolio Manager shall use its commercially
reasonable efforts to effect any such assignment within such time period.

 

"Market Value Cure Failure" means the failure by the Company to effect a Market
Value Cure as set forth in the definition of such term.

 

"Market Value Cure Level" has the meaning set forth in the Transaction Schedule.

 

"Market Value Cure Period" means the period commencing on the Business Day on
which the Portfolio Manager receives notice from the Administrative Agent (which
if received after 2:00 p.m., New York City time, on any Business Day, shall be
deemed to have been received on the next succeeding Business Day) of the
occurrence of a Market Value Trigger Event and ending at the close of business
in New York two (2) Business Days thereafter.

 

"Market Value Event" means (A) the occurrence of both of the following events
(i) a Market Value Trigger Event and (ii) a Market Value Cure Failure or (B) if
in connection with any Market Value Cure, a Portfolio Investment sold,
contributed or deemed to have been contributed to the Company shall fail to
settle within (i) in the case of a Loan, fifteen (15) Business Days (or such
longer period of time agreed to by the Administrative Agent in its sole
discretion) from the related Trade Date thereof and (ii) in the case of any
other Portfolio Investment, three (3) Business Days (or such longer period of
time agreed to by the Administrative Agent in its sole discretion) from the
related Trade Date thereof.

 

"Market Value Trigger" has the meaning set forth in the Transaction Schedule.

 

"Market Value Trigger Event" means an event that shall have occurred if the
Administrative Agent has determined and notified the Portfolio Manager in
writing as of any date that the Net Advances exceed the product of (a) the Net
Asset Value and (b) the Market Value Trigger.

 

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Company or the
Portfolio Manager, (b) the ability of the Company, the Seller, the MPA Seller or
the Portfolio Manager to perform its obligations under this Agreement or any of
the other Loan Documents or (c) the rights of or benefits available to the
Agents or the Lenders under this Agreement or any of the other Loan Documents.

 

"Material Amendment" means any amendment, modification or supplement to this
Agreement that (i) increases the Financing Commitment of any Lender,
(ii) reduces the principal amount of any Advance or reduces the rate of interest
thereon, or reduces any fees payable to a Lender hereunder, (iii) postpones the
scheduled date of payment of the principal amount of any Advance, or any
interest thereon, or any other amounts payable hereunder, or reduces the amount
of, waives or excuses any such payment, or postpones the scheduled date of
expiration of any Financing Commitment, (iv) changes any provision in a manner
that would alter the pro rata sharing of payments required hereby or (v) changes
any of the provisions of this definition or the definition of "Required Lenders"
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder.

 



 

- 20 -



 

"Maturity Date" means the date that is the earliest of (1) the Scheduled
Termination Date set forth on the Transaction Schedule, (2) the date on which
the Secured Obligations become due and payable upon the occurrence of an Event
of Default under Article VII and the acceleration of the Secured Obligations,
(3) the date on which the principal amount of the Advances is irrevocably
reduced to zero as a result of one or more prepayments and the Financing
Commitments are irrevocably terminated and (4) the date after a Market Value
Event on which all Portfolio Investments have been sold and the proceeds
therefrom have been received by the Company.

 

"Maximum Rate" has the meaning set forth in Section 10.08.

 

"Mezzanine Obligation" means a Portfolio Investment which is not a Senior
Secured Loan, a Second Lien Loan or other senior secured corporate debt
security.

 

"Minimum Funding Amount" means, on any date of determination, the amount set
forth in the table below; provided that, on and after any Commitment Increase
Date, the Minimum Funding Amount shall be the amount set forth in the last row
below plus 80% of the increase in the Financing Commitment resulting from the
Commitment Increase Request and any prior Commitment Increase Request:

 

Period Start Date Period End Date Minimum Funding Amount
(U.S.$) Effective Date To and including the last day of
the Reinvestment Period 240,000,000

 

"MPA Seller" has the meaning set forth in the introductory section of this
Agreement.

 

"MV Cure Account" means the account established by the Securities Intermediary
and set forth on the Transaction Schedule and any successor accounts established
in connection with the resignation or removal of the Securities Intermediary.

 

"Nationally Recognized Valuation Provider" means (i) Lincoln International LLC
(f/k/a Lincoln Partners LLC), (ii) Valuation Research Corporation and
(iii) Alvarez & Marsal; provided that any independent entity providing
professional asset valuation services may be added to this definition by the
Company (with the consent of the Administrative Agent) or added to this
definition by the Administrative Agent from time to time by notice thereof to
the Company and the Portfolio Manager; provided, further, that the
Administrative Agent may remove any provider from this definition by written
notice to the Company and the Portfolio Manager so long as, after giving effect
to such removal, there are at least three providers designated pursuant to this
definition.

 

"Net Advances" means the principal amount of the outstanding Advances (inclusive
of Advances that have been requested for any outstanding Purchase Commitments
which have traded but not settled) minus the amounts then on deposit in the
Collateral Accounts (including cash and Eligible Investments) representing
Principal Proceeds (other than Principal Proceeds that have been identified for
use to settle outstanding Purchase Commitments which have traded but not
settled).

 



 

- 21 -

 

"Net Asset Value" means, on any date of determination, the sum of (A) the sum of
the product for each Portfolio Investment, other than, for any Loan, the
unfunded commitment amount of a Delayed Funding Term Loan of (x) the Market
Value of such Portfolio Investment multiplied by (y) the funded principal amount
of such Portfolio Investment plus (B) the amounts then on deposit in the
Unfunded Exposure Account (including cash and Eligible Investments); provided
that, for the avoidance of doubt, (1) the Concentration Limitation Excess,
(2) any Portfolio Investment which has traded but not settled (x) in the case of
a Loan, within fifteen (15) Business Days (or such longer period of time agreed
to by the Administrative Agent in its sole discretion) from the related Trade
Date thereof and (y) in the case of any other Portfolio Investment, within three
(3) Business Days (or such longer period of time agreed to by the Administrative
Agent in its sole discretion) from the related Trade Date thereof and (3) any
Ineligible Investments will, in each case, be excluded from the calculation of
the Net Asset Value and assigned a value of zero for such purposes. In addition,
any Portfolio Investment in respect of which the requirements of
Section 6.02(ll)(x) have not been satisfied will be excluded from the
calculation of the Net Asset Value and assigned a value of zero for such
purposes until such time (if any) as such requirements are satisfied.

 

"Non-Call Period" means the period beginning on, and including, the Effective
Date and ending on, but excluding the earlier of (a) the date of a Non-Call
Termination Event and (b) August 28, 2021.

 

"Non-Call Termination Event" means the termination of the Non-Call Period by the
Company upon at least five (5) Business Days' prior written notice to the
Administrative Agent, the Collateral Administrator and the Collateral Agent
following the occurrence of either of the following events: (a) the Lenders
default in their funding obligations hereunder and such default continues for
ten (10) Business Days or (b) JPMorgan Chase Bank, National Association ceases
to act as Administrative Agent.

 

"Notice of Acquisition" has the meaning set forth in Section 1.02(a).

 

"NYFRB" means the Federal Reserve Bank of New York.

 

"Other Connection Taxes" means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax (other than connections arising solely from (and
that would not have existed but for) such Secured Party having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document).

 

"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except (i) any such Taxes that are Other
Connection Taxes imposed with respect to an assignment, grant of a
participation, designation of a new office for receiving payments by or on
account of the Company or other transfer and (ii) for the avoidance of doubt,
any Excluded Taxes.

 

"Parent" means Business Development Corporation of America.

 

"Participant Register" has the meaning specified in Section 10.06(d).

 

"Participation Interest" means a participation interest in a Loan.

 



 

- 22 -

 

"PATRIOT Act" has the meaning set forth in Section 2.04(f).

 

"Permitted Distribution" means, on any Business Day, distributions of Interest
Proceeds or Principal Proceeds (at the discretion of the Company) to the Parent
(or other permitted equity holders of the Company) or to the Portfolio Manager
in respect of accrued management fees or expenses in accordance with the
Portfolio Management Agreement; provided that amounts may be distributed
pursuant to this definition (a) in the case of Interest Proceeds, only to the
extent of available Excess Interest Proceeds and (b) in the case of Principal
Proceeds, only prior to the last day of the Reinvestment Period and, in each
case, only so long as (i) no Default or Event of Default has occurred and is
continuing (or would occur after giving effect to such Permitted Distribution),
(ii) no Market Value Event shall have occurred (or would occur after giving
effect to such Permitted Distribution), (iii) the Borrowing Base Test is
satisfied (and will be satisfied after giving effect to such Permitted
Distribution), (iv) the Company gives at least two (2) Business Days' prior
written notice thereof to the Administrative Agent, the Collateral Agent and the
Collateral Administrator, (v) not more than three Permitted Distributions are
made in any single Calculation Period and (vi) the Company and the
Administrative Agent confirm in writing (which may be by email) to the
Collateral Agent and the Collateral Administrator that the conditions to a
Permitted Distribution set forth herein are satisfied. Nothing in this
definition shall limit the right or ability of the Company to make a Permitted
RIC Distribution at any time.

 

"Permitted Lien" means any of the following: (a) Liens for Taxes if such Taxes
shall not at the time be due and payable or if a Person shall currently be
contesting the validity thereof in good faith by appropriate proceedings and
with respect to which reserves, if necessary, in accordance with GAAP have been
provided on the books of such Person, (b) Liens imposed by law, such as
materialmen's, warehousemen's, mechanics', carriers', workmen's and repairmen's
Liens and other similar Liens, arising by operation of law in the ordinary
course of business for sums that are not overdue or are being contested in good
faith, (c) Liens granted pursuant to or by the Loan Documents, (d) judgement
Liens not constituting an Event of Default hereunder and (e) bankers' Liens,
rights of setoff and other similar Liens existing solely with respect to cash
and Cash Equivalents on deposit in one or more accounts maintained by such
Person, in each case granted in the ordinary course of business in favor of the
bank or banks with which such accounts are maintained, securing amounts owing to
such bank with respect to cash management, operating account arrangements and
netting arrangements.

 

"Permitted RIC Distribution" means distributions to the Parent (from the
Collection Accounts or otherwise) to the extent reasonably required to allow the
Parent to make sufficient distributions to qualify as a regulated investment
company within the meaning of Section 851 of the Code and to otherwise eliminate
or minimize federal or state income or excise taxes payable by the Parent in or
with respect to any taxable year of the Parent (or any calendar year, as
relevant); provided that (A) the amount of any such payments made in or with
respect to any such taxable year (or calendar year, as relevant) of the Parent
shall not exceed the amount that would be required to allow the Company to make
sufficient distributions to qualify as a regulated investment company within the
meaning of Section 851 of the Code, calculated assuming that the Company had
qualified to be taxed as a RIC under the Code, (B) after the occurrence and
during the continuance of an Event of Default, the amount of Permitted RIC
Distributions made in any calendar quarter shall not exceed U.S.$1,500,000 (or
such greater amount consented to by the Administrative Agent in its sole
discretion) and (C) amounts may be distributed pursuant to this definition only
to the extent of available Excess Interest Proceeds and/or Principal Proceeds
and only so long as (x) the Borrowing Base Test is satisfied immediately prior
to and immediately after giving effect to such Permitted RIC Distribution
(unless otherwise consented to by the Administrative Agent in its sole
discretion), (y) the Company gives at least one (1) Business Day's prior written
notice thereof to the Administrative Agent, the Collateral Agent and the
Collateral Administrator and (z) the Company and the Administrative Agent
confirm in writing (which may be by email) to the Collateral Agent and the
Collateral Administrator that the conditions to a Permitted RIC Distribution set
forth herein are satisfied.

 



 

- 23 -

 

"Permitted Working Capital Lien" has meaning set forth in the definition of
"Senior Secured Loan".

 

"Person" means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

"Plan" means any "employee benefit plan" (as such term is defined in
Section 3(3) of ERISA) subject to Section 412 of the Code or Title IV of ERISA
established by the Company, the Parent or any ERISA Affiliate.

 

"Plan Asset Rules" means the regulations issued by the United States Department
of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the
United States Code of Federal Regulations, as modified by Section 3(42) of
ERISA.

 

"Portfolio" means all Portfolio Investments Purchased hereunder and not
otherwise sold or liquidated.

 

"Portfolio Company" means any Person that meets the definition of the term
"Affiliate" with respect to the Company or the Portfolio Manager solely as a
result of portfolio investments made by any Affiliates of the Portfolio Manager
or Benefit Street Partners L.L.C.

 

"Portfolio Investments" has the meaning set forth in the introductory section of
this Agreement.

 

"Portfolio Management Agreement" means the portfolio management agreement, dated
as of the date hereof, by and between the Company and the Portfolio Manager.

 

"Portfolio Manager" has the meaning set forth in the introductory section of
this Agreement.

 

"Possessory Collateral" has the meaning set forth in the definition of Deliver.

 

"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

"Principal Collection Account" means the account(s) established by the
Securities Intermediary and set forth on the Transaction Schedule for the
deposit of Principal Proceeds and any successor accounts established in
connection with the resignation or removal of the Securities Intermediary.

 

"Principal Proceeds" means all amounts received by the Company with respect to
the Portfolio Investments or any other Collateral, and all amounts otherwise on
deposit in the Collateral Accounts (including cash contributed by the Company),
in each case other than Interest Proceeds or amounts on deposit in the Unfunded
Exposure Account.

 

"Priority of Payments" has the meaning set forth in Section 4.05.

 



 

- 24 -

 

"Proceeding" has the meaning set forth in Section 10.07(b).

 

"Purchase" means each acquisition of a Portfolio Investment hereunder, including
by way of a contribution by the Parent to the Company pursuant to the Sale
Agreement and the acquisition of a participation interest pursuant to the
Participation Agreement.

 

"Purchase Commitment" has the meaning set forth in Section 1.02(a).

 

"Register" has the meaning set forth in Section 3.01(c).

 

"Reinvestment Period" means the period beginning on, and including, the
Effective Date and ending on, but excluding, the earliest of (i) August 28,
2023, (ii) the date on which a Market Value Event occurs and (iii) the date on
which an Event of Default occurs.

 

"Related Parties" has the meaning set forth in Section 9.01.

 

"Relevant Governmental Body" means the Board and/or the NYFRB, or a committee
officially endorsed or convened by the Board and/or the NYFRB or, in each case,
any successor thereto.

 

"Request for Advance" has the meaning set forth in Section 2.03(d).

 

"Required Lenders" means Lenders holding 50.1% or more of the sum of (i) the
aggregate principal amount of the outstanding Advances plus (ii) the aggregate
undrawn amount of the outstanding Financing Commitments.

 

"Responsible Officer" means with respect to the Collateral Agent, the Securities
Intermediary or the Collateral Administrator, any officer of the Collateral
Agent, the Securities Intermediary or the Collateral Administrator customarily
performing functions with respect to corporate trust matters and, with respect
to a particular corporate trust matter under this Agreement, any other officer
to whom such matter is referred because of such officer's knowledge of and
familiarity with the particular subject and, in each case, having direct
responsibility for the administration of this Agreement.

 

"Restricted Payment" means (i) any dividend or other distribution (including,
without limitation, a distribution of non-cash assets), direct or indirect, on
account of any shares or other equity interests in the Company now or hereafter
outstanding; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, by the Company of
any shares or other equity interests in the Company now or hereafter
outstanding; and (iii) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares or other
equity interests in the Company now or hereafter outstanding.

 

"Reuters" means Thomson Reuters Corp., Refinitiv or any successor thereto.

 

"Revolving Loan" means any Loan (other than a Delayed Funding Term Loan, but
including funded and unfunded portions of revolving credit lines) that under the
underlying instruments relating thereto may require one or more future advances
to be made to the obligor by a creditor, but any such Loan will be a Revolving
Loan only until all commitments by the holders thereof to make advances to the
obligor thereon expire or are terminated or are irrevocably reduced to zero.

 

"Sale Agreement" has the meaning set forth in the introductory section of this
Agreement.

 



 

- 25 -

 

"Sanctioned Country" means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Syria and Crimea).

 

"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union, any EU
member state, Her Majesty's Treasury of the United Kingdom or any other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b) or (d) any Person
otherwise the subject of Sanctions.

 

"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state, Her Majesty's
Treasury of the United Kingdom or any other relevant sanctions authority.

 

"Second Lien Loan" means a Loan or note (i) that is secured by a pledge of
collateral, which security interest is validly perfected and second priority
(subject to liens permitted under the related underlying instruments that are
reasonable and customary for similar Loans or notes) under Applicable Law (other
than a Loan or note that is second priority to a Permitted Working Capital Lien)
and (ii) the Portfolio Manager determines in good faith that the value of the
collateral securing the Loan or note (including based on enterprise value) on or
about the time of origination or acquisition by the Company equals or exceeds
the outstanding principal balance of the Loan or note plus the aggregate
outstanding balances of all other Loans or notes of equal or higher seniority
secured by the same collateral.

 

"Secured Obligation" has the meaning set forth in Section 8.02(a).

 

"Secured Party" has the meaning set forth in Section 8.02(a).

 

"Securities Intermediary" has the meaning set forth in the introductory section
of this Agreement.

 

"Seller" has the meaning set forth in the introductory section of this
Agreement.

 

"Senior Secured Loan" means any Loan or note, that (i) is not (and is not
expressly permitted by its terms to become) subordinate in right of payment to
any obligation of the obligor in any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings (other than pursuant to a
Permitted Working Capital Lien and customary waterfall provisions contained in
the applicable loan agreement), (ii) is secured by a pledge of collateral, which
security interest is (a) validly perfected and first priority under Applicable
Law (subject to liens permitted under the related underlying instruments that
are reasonable for similar Loans or notes, and liens accorded priority by law in
favor of any Governmental Authority) or (b)(1) validly perfected and second
priority in the accounts, documents, instruments, inventory, chattel paper,
letter-of-credit rights, supporting obligations, deposit accounts, investments
accounts (as such terms are defined in the UCC) and any other assets securing
any Working Capital Revolver under Applicable Law and proceeds of any of the
foregoing (a first priority lien on such assets a "Permitted Working Capital
Lien") and (2) validly perfected and first priority (subject to liens permitted
under the related underlying instruments that are reasonable and customary for
similar Loans or notes) in all other collateral under Applicable Law, and
(iii) the Portfolio Manager determines in good faith that the value of the
collateral for such Loan or note (including based on enterprise value) on or
about the time of acquisition equals or exceeds the outstanding principal
balance of the Loan or note plus the aggregate outstanding balances of all other
Loans or notes of equal or higher seniority secured by a first priority Lien
over the same collateral.

 



 

- 26 -

 

"Settlement Date" has the meaning set forth in Section 1.03.

 

"SOFR" with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York's Website.

 

"SOFR-Based Rate" means SOFR, Compounded SOFR and Term SOFR.

 

"Solvent" means, with respect to any Person, that as of the date of
determination, (a) the sum of such Person's debt (including contingent
liabilities) does not exceed the present fair value of such Person's present
assets; (b) such Person's capital is not unreasonably small in relation to its
business as contemplated on the date of this Agreement; and (c) such Person has
not incurred debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise). For purposes of this definition, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

 

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

"Term SOFR" means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

"Trade Date" has the meaning set forth in Section 1.03.

 

"Transaction Schedule" has the meaning set forth in the introductory section of
this Agreement.

 

"UCC" means the Uniform Commercial Code in effect in the State of New York.

 

"Unadjusted Benchmark Replacement" means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

 

"Unfunded Exposure Account" means the account established by the Securities
Intermediary and set forth on the Transaction Schedule for the deposit of funds
used to cash collateralize the Unfunded Exposure Amount and any successor
accounts established in connection with the resignation or removal of the
Securities Intermediary.

 



 

- 27 -

 

"Unfunded Exposure Amount" means, on any date of determination, with respect to
any Delayed Funding Term Loan, an amount equal to the aggregate amount of all
unfunded commitments associated with such Delayed Funding Term Loan.

 

"Unfunded Exposure Shortfall" means, on any date of determination, an amount
equal to the greater of (i) 0 and (ii) the aggregate Unfunded Exposure Amount
for all Portfolio Investments minus the sum of (x) the amounts on deposit in the
Unfunded Exposure Account and (y) 2.5% of the Collateral Principal Amount.

 

"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.

 

"U.S. Tax Compliance Certificate" has the meaning set forth in Section 3.03(f).

 

"Withholding Agent" means the Company and the Administrative Agent.

 

"Working Capital Revolver" means a revolving lending facility secured on a first
lien basis solely by all or a portion of the current assets of the related
obligor, which current assets subject to such security interest do not
constitute a material portion of the obligor's enterprise value.

 

ARTICLE I
THE PORTFOLIO INVESTMENTS

 

SECTION 1.01.         Purchases of Portfolio Investments. On the Effective Date,
the Company shall acquire the Initial Portfolio Investments from the MPA Seller
pursuant to the Participation Agreement. From time to time during the
Reinvestment Period the Company may Purchase additional Portfolio Investments,
or request that Portfolio Investments be Purchased for the Company's account,
all on and subject to the terms and conditions set forth herein.

 

SECTION 1.02.         Procedures for Purchases and Related Advances.

 

(a)            Timing of Notices of Acquisition. No later than five (5) Agent
Business Days (or such shorter period as the Administrative Agent may agree in
its sole discretion) before the date on which the Company proposes that a
binding commitment to acquire any Portfolio Investment (other than an Initial
Portfolio Investment) be made by it or for its account (a "Purchase
Commitment"), the Portfolio Manager, on behalf of the Company, shall deliver to
the Administrative Agent a notice of acquisition (a "Notice of Acquisition").

 

(b)            Contents of Notices of Acquisition. Each Notice of Acquisition
shall consist of one or more electronic submissions to the Administrative Agent
(in such format and transmitted in such a manner as the Administrative Agent,
the Portfolio Manager and the Company may reasonably agree (which shall
initially be the format and include the information regarding such Portfolio
Investment identified on Schedule 2)), and shall be accompanied by such other
information as the Administrative Agent may reasonably request.

 

(c)            Eligibility of Portfolio Investments. The Administrative Agent
shall have the right, on behalf of all Lenders, to request additional
information regarding any proposed Portfolio Investment. The Administrative
Agent shall notify the Portfolio Manager and the Company of its approval or
failure to approve each Portfolio Investment proposed to be acquired pursuant to
a Notice of Acquisition (and, if approved, an initial determination of the
Market Value for such Portfolio Investment) no later than the fifth (5th) Agent
Business Day succeeding the date on which it receives such Notice of Acquisition
and any information reasonably requested in connection therewith); provided that
(i) any Initial Portfolio Investment shall be deemed to be approved by the
Administrative Agent and (ii) the failure of the Administrative Agent to notify
the Portfolio Manager and the Company of its approval in accordance with this
Section 1.02(c) shall be deemed to be a disapproval of such proposed
acquisition.

 



 

- 28 -

 

(d)            The failure of the Administrative Agent to approve the
acquisition of a Portfolio Investment will not prohibit the Company from
acquiring such Portfolio Investment (subject to the conditions set forth in
Section 1.03); provided that any Portfolio Investment not so approved prior to
its Trade Date shall be deemed to be an Ineligible Investment until such later
date (if any) on which such Portfolio Investment is so approved.

 

SECTION 1.03.         Conditions to Purchases. No Purchase Commitment or
Purchase shall be entered into or made unless each of the following conditions
is satisfied as of the date on which such Purchase Commitment is entered into or
such Purchase would otherwise be made (such Portfolio Investment's "Trade
Date"):

 

(1)            the information contained in the Notice of Acquisition accurately
describes, in all material respects, such Portfolio Investment and such
Portfolio Investment satisfies the eligibility criteria set forth in Schedule 3
(the "Eligibility Criteria");

 

(2)            with respect to a Purchase, the proposed Settlement Date for such
Portfolio Investment is not later than (i) in the case of a Loan, the date that
is fifteen (15) Business Days (or such longer period of time agreed to by the
Administrative Agent in its sole discretion) after such Trade Date or (ii) in
the case of any other Portfolio Investment, the date that is three (3) Business
Days (or such longer period of time agreed to by the Administrative Agent in its
sole discretion) after such Trade Date;

 

(3)            no Market Value Event has occurred and no Event of Default or
event that, with notice or lapse of time or both, would constitute an Event of
Default (a "Default"), has occurred and is continuing, and the Reinvestment
Period has not otherwise ended; and

 

(4)            after giving pro forma effect to the Purchase of such Portfolio
Investment and the related Advance, the Borrowing Base Test is satisfied.

 

In addition, it shall be a condition to the first Purchase Commitment in respect
of any Purchase made by the Company pursuant to the Sale Agreement that the
Administrative Agent has received an opinion of counsel of Ropes & Gray LLP in
form and substance reasonably satisfactory to it with respect to certain true
sale matters relating to Purchases by the Company under the Sale Agreement.

 

If the above conditions to a Purchase Commitment or a Purchase are satisfied or
waived by the Administrative Agent, the Portfolio Manager shall determine, in
consultation with the Administrative Agent and with notice to the Lenders and
the Collateral Administrator, the date on which such Purchase (if any) shall
settle (the "Settlement Date" for such Portfolio Investment). Promptly following
the Settlement Date for a Portfolio Investment and its receipt thereof (and at
other times thereafter promptly following the written request of the
Administrative Agent (including via email)), the Collateral Administrator shall
provide to the Administrative Agent, to the extent received from the Company, a
copy of the executed assignment agreement pursuant to which such Portfolio
Investment was assigned, sold or otherwise transferred to the Company.

 



 

- 29 -

 

SECTION 1.04.         Sales of Portfolio Investments. The Company will not sell,
transfer or otherwise dispose of any Portfolio Investment or any other asset
without the prior consent of the Administrative Agent (acting at the direction
of the Required Lenders), except that, subject to Section 6.02(w), the Company
may sell any Portfolio Investment (including any Ineligible Investment) or other
asset without the prior consent of the Administrative Agent so long as,
(x) after giving effect thereto, no Market Value Trigger Event has occurred
(unless such sale is made in connection with a Market Value Cure) and no Default
or Event of Default has occurred and is continuing and (y) the sale of such
asset by the Company shall be on an arm's-length basis at fair market value and
in accordance with the Portfolio Manager's standard market practices. In
addition, (a) within two (2) Business Days (or such longer period as the
Administrative Agent may agree in its sole discretion) of any Delayed Funding
Term Loan with an unfunded commitment becoming an Ineligible Investment, the
Company, subject to clauses (x) and (y) in the immediately preceding sentence,
shall sell such Delayed Funding Term Loan and shall pay any amount payable in
connection with such sale and (b) upon the request of the Administrative Agent
within two (2) Business Days (or such longer period as the Administrative Agent
may agree in its sole discretion) of any other Portfolio Investment becoming an
Ineligible Investment, the Company shall, subject to clauses (x) and (y) in the
immediately preceding sentence, sell such Portfolio Investment.

 

Notwithstanding anything in this Agreement to the contrary (but subject to this
Section 1.04): (i) following the occurrence and during the continuance of an
Event of Default, neither the Company nor the Portfolio Manager on its behalf
shall have any right to cause the sale, transfer or other disposition of a
Portfolio Investment or any other asset (including, without limitation, the
transfer of amounts on deposit in the Collateral Accounts) without the prior
written consent of the Administrative Agent (which consent may be granted or
withheld in the sole discretion of the Administrative Agent), (ii) following the
occurrence of a Market Value Event, the Company shall use commercially
reasonable efforts to sell Portfolio Investments (individually or in lots,
including a lot comprised of all of the Portfolio Investments) at the sole
direction of, and in the manner (including, without limitation, the time of
sale, sale price, principal amount to be sold and purchaser) required by the
Administrative Agent (provided that the Administrative Agent shall only require
sales at the direction of the Required Lenders and at least equal to the
then-current fair market value and in accordance with the Administrative Agent's
standard market practices) and the proceeds from such sales shall be used to
prepay the Advances outstanding hereunder and (iii) following the occurrence of
a Market Value Event, the Portfolio Manager shall have no right to act on behalf
of, or otherwise direct, the Company, the Administrative Agent, the Collateral
Agent or any other Person in connection with a sale of Portfolio Investments
pursuant to any provision of this Agreement except with the prior written
consent of the Administrative Agent. Following the occurrence of a Market Value
Event and in connection with the sale of any Portfolio Investment by or at the
direction of the Administrative Agent, the Portfolio Manager shall take such
actions as the Administrative Agent may reasonably request in writing (including
via email) to facilitate the consummation of such sale including, without
limitation and if so requested, using commercially reasonable efforts to cause
any of its Affiliates acting as administrative agent with respect to such
Portfolio Investment to execute and deliver an assignment agreement in respect
of such Portfolio Investment naming the Administrative Agent or such other
Person designated by it as assignee.

 

Any prepayments made pursuant to this paragraph shall automatically reduce the
Financing Commitments as provided in Section 4.07(c).

 

In connection with any sale of Portfolio Investments required by the
Administrative Agent following the occurrence of a Market Value Event, the
Administrative Agent or a designee of the Administrative Agent shall:

 

(i)            notify the Company at the Designated Email Notification Address
promptly upon distribution of bid solicitations regarding the sale of such
Portfolio Investments;

 



 

- 30 -

 

(ii)            use commercially reasonable efforts to solicit a bid for such
Portfolio Investments from the Designated Independent Dealer; and

 

(iii)           direct the Company to sell such Portfolio Investments to the
Designated Independent Dealer if the Designated Independent Dealer provides the
highest bid in the case where bids are received in respect of the sale of such
Portfolio Investments, it being understood that if the Designated Independent
Dealer provides a bid to the Administrative Agent that is the highest bona fide
bid to purchase a Portfolio Investment on a line-item basis where such Portfolio
Investment is part of a pool of Portfolio Investments for which there is a bona
fide bid on a pool basis proposed to be accepted by the Administrative Agent (in
its sole discretion), then the Administrative Agent shall accept any such
line-item bid only if such line-item bid (together with any other line-item bids
by the Designated Independent Dealer or any other bidder for other Portfolio
Investments in such pool) is greater than the bid on a pool basis.

 

For purposes of this paragraph, the Administrative Agent shall be entitled to
disregard as invalid any bid submitted by the Designated Independent Dealer if,
in the Administrative Agent's judgment (acting reasonably):

 

(A)           either:

 

(x)            the Designated Independent Dealer is ineligible to accept
assignment or transfer of the relevant Portfolio Investments or any portion
thereof, as applicable, substantially in accordance with the then-current market
practice in the principal market for the relevant Portfolio Investments; or

 

(y)            the Designated Independent Dealer would not, through the exercise
of its commercially reasonable efforts, be able to obtain any consent required
under any agreement or instrument governing or otherwise relating to the
relevant Portfolio Investments to the assignment or transfer of the relevant
Portfolio Investments or any portion thereof, as applicable, to it; or

 

(B)            such bid is not bona fide, including, without limitation, due to
(x) the insolvency of the Designated Independent Dealer or (y) the inability,
failure or refusal of the Designated Independent Dealer to settle the purchase
of the relevant Portfolio Investments or any portion thereof, as applicable, or
otherwise settle transactions in the relevant market or perform its obligations
generally.

 

In connection with any sale of a Portfolio Investment directed by the
Administrative Agent pursuant to this Section 1.04 and the application of the
net proceeds thereof, the Company hereby appoints the Administrative Agent as
the Company's attorney-in-fact (it being understood that the Administrative
Agent shall not be deemed to have assumed any of the obligations of the Company
by this appointment), with full authority in the place and stead of the Company
and in the name of the Company to effectuate the provisions of this Section 1.04
(including, without limitation, the power to execute any instrument which the
Administrative Agent or the Required Lenders may deem necessary or advisable to
accomplish the purposes of this Section 1.04 or any direction or notice to the
Collateral Agent in respect of the application of net proceeds of any such
sales). None of the Administrative Agent, the Lenders, the Collateral
Administrator, the Securities Intermediary, the Collateral Agent or any
Affiliate of any thereof shall incur any liability to the Company, the Portfolio
Manager, any Lender or any other Person in connection with any sale effected at
the direction of the Administrative Agent in accordance with this Section 1.04,
including, without limitation, as a result of the price obtained for any
Portfolio Investment, the timing of any sale or sales of Portfolio Investments
or the notice or lack of notice provided to any Person in connection with any
such sale, so long as, in the case of the Administrative Agent only, any such
sale does not violate Applicable Law.

 



 

- 31 -

 

SECTION 1.05.         Certain Assumptions relating to Portfolio Investments. For
purposes of all calculations hereunder, any Portfolio Investment for which the
trade date in respect of a sale thereof by the Company has occurred, but the
settlement date for such sale has not occurred, shall be considered to be owned
by the Company until such settlement date.

 

ARTICLE II
THE ADVANCES

 

SECTION 2.01.         Financing Commitments. Subject to the terms and conditions
set forth herein, only during the Reinvestment Period, each Lender hereby
severally agrees to make available to the Company Advances, in U.S. dollars, in
an aggregate amount outstanding not exceeding the amount of such Lender's
Financing Commitment. The Financing Commitments shall terminate on the earliest
of (a) the last day of the Reinvestment Period, (b) the Maturity Date and
(c) the occurrence of a Market Value Event.

 

SECTION 2.02.         [Reserved].

 

SECTION 2.03.         Advances; Use of Proceeds.

 

(a)            Subject to the satisfaction or waiver of the conditions to the
Purchase of a Portfolio Investment set forth in Section 1.03 and/or an Advance
set forth in Section 2.05 as of (i) the related Trade Date (in the case of the
conditions to Purchase) and (ii) the Advance date (in the case of the conditions
to Advance), the Lenders will (ratably in accordance with their respective
Financing Commitments) make the applicable Advance available to the Company on
the related Settlement Date (or otherwise on the related Advance date if no
Portfolio Investment is being acquired on such date) as provided herein.

 

(b)            Except as expressly provided herein, the failure of any Lender to
make any Advance required hereunder shall not relieve any other Lender of its
obligations hereunder. If any Lender shall fail to provide any Advance to the
Company required hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender's obligations hereunder until all such unsatisfied obligations are
fully paid.

 

(c)            Subject to Section 2.03(f), the Company shall use the proceeds of
the Advances received by it hereunder to purchase the Portfolio Investments
identified in the related Notice of Acquisition or to make advances to the
obligor of Delayed Funding Term Loans in accordance with the underlying
instruments relating thereto; provided that, if the proceeds of an Advance are
deposited in the Collection Account as provided in Section 3.01 prior to or on
the Settlement Date for any Portfolio Investment but the Company is unable to
Purchase such Portfolio Investment on the related Settlement Date, or if there
are proceeds of such Advance remaining after such Purchase, then, subject to
Section 3.01(a), upon written notice from the Portfolio Manager the Collateral
Agent shall apply such proceeds as provided in Section 4.05. The proceeds of the
Advances shall not be used for any other purpose except to the extent expressly
set forth in the Effective Date Letter.

 

(d)            With respect to any Advance, the Portfolio Manager shall, on
behalf of the Company, submit a request substantially in the form of Exhibit A
(a "Request for Advance") to the Lenders and the Administrative Agent, with a
copy to the Collateral Agent and the Collateral Administrator, not later than
2:00 p.m. New York City time, one (1) Business Day prior to the Business Day
specified as the date on which such Advance shall be made and, upon receipt of
such request, the Lenders shall make such Advances in accordance with the terms
set forth in Section 3.01. Any requested Advance shall be in an amount such
that, after giving effect thereto and the related purchase (if any) of the
applicable Portfolio Investment(s), the Borrowing Base Test is satisfied.

 



 

- 32 -

 

(e)           [Reserved]

 

(f)            If, on any date of determination prior to the last day of the
Reinvestment Period, there exists an Unfunded Exposure Shortfall, the Company
shall (i) request an Advance and, if the conditions to such Advance are
satisfied and such Advance is made in accordance with this Agreement, deposit
the proceeds thereof in the Unfunded Exposure Account and/or (ii) deposit cash
from other sources into the Unfunded Exposure Account in an aggregate amount at
least equal to the aggregate Unfunded Exposure Shortfall. If two Business Days
prior to the end of the Reinvestment Period there exists any Unfunded Exposure
Amount, then the Portfolio Manager, on behalf of the Company, shall be deemed to
have requested an Advance on such date, and the Lenders shall make a
corresponding Advance on the last day of the Reinvestment Period (with written
notice to the Collateral Administrator by the Administrative Agent) in
accordance with Article III in an amount, to be deposited in the Unfunded
Exposure Account, equal to the least of (i) the aggregate Unfunded Exposure
Amount, (ii) the Financing Commitments in excess of the aggregate principal
amount of the outstanding Advances and (iii) an amount such that the Borrowing
Base Test is satisfied after giving effect to such Advance; provided that, if
the Company provides evidence to the Administrative Agent that it has cash from
other sources that is available in accordance with the terms of this Agreement
to make any such future advances in respect of any Delayed Funding Term Loan,
then the amount of any such Advance shall be reduced by the amount of such
funds. After giving effect to such Advance, the Company shall cause the proceeds
of such Advance and cash from other sources that are available in accordance
with the terms of this Agreement in an amount (together with amounts already on
deposit in the Unfunded Exposure Account) equal to the aggregate Unfunded
Exposure Amount to be deposited in the Unfunded Exposure Account.

 

SECTION 2.04.          Conditions to Effective Date. Notwithstanding anything to
the contrary herein, this Agreement shall not become effective until the date
(the "Effective Date") on which each of the following conditions is satisfied
(or waived by the Administrative Agent in its sole discretion):

 

(a)            Executed Counterparts. The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b)            Loan Documents. The Administrative Agent (or its counsel) shall
have received reasonably satisfactory evidence that the Sale Agreement, the
Account Control Agreement, the Participation Agreement and the Portfolio
Management Agreement have been executed and are in full force and effect, and
that the initial grant of Participation Interests contemplated by the
Participation Agreement shall have been consummated in accordance with the terms
thereof.

 

(c)            Opinions. The Administrative Agent (or its counsel) shall have
received one or more reasonably satisfactory written opinions of counsel for the
Company, the Portfolio Manager, the MPA Seller and the Seller, covering such
matters relating to the transactions contemplated hereby and by the other Loan
Documents as the Administrative Agent shall reasonably request (including,
without limitation, certain true participation matters relating to the
Participation Agreement and certain non-consolidation matters).

 



 

- 33 -

 

(d)            Corporate Documents. The Administrative Agent (or its counsel)
shall have received such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of the Company, the MPA
Seller, the Seller and the Portfolio Manager as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
officer thereof or other Person authorized to act in connection with this
Agreement and the other Loan Documents, and such other documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Company, the
MPA Seller, the Seller and the Portfolio Manager and any other legal matters
relating to the Company, the Parent, the Portfolio Manager, this Agreement or
the transactions contemplated hereby, all in form and substance satisfactory to
the Administrative Agent and its counsel; provided that the Portfolio Manager
shall not be required to provide a copy of its operating agreement to the
Administrative Agent.

  

(e)            Payment of Fees, Etc. The Administrative Agent, the Lenders, the
Collateral Agent and the Collateral Administrator shall have received all fees
and other amounts due and payable by the Company in connection herewith on or
prior to the Effective Date, including the fee payable pursuant to
Section 4.03(e) and, to the extent invoiced, reimbursement or payment of all
reasonable and documented out-of-pocket expenses (including legal fees and
expenses) required to be reimbursed or paid by the Company hereunder.

 

(f)            PATRIOT Act, Etc. (i) To the extent requested by the
Administrative Agent, the Collateral Agent or any Lender, the Administrative
Agent, Collateral Agent or such Lender, as the case may be, shall have received
all documentation and other information required by regulatory authorities under
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "PATRIOT Act") and other applicable "know your customer" and
anti-money laundering rules and regulations and (ii) to the extent the Company
qualifies as a "legal entity customer" under the Beneficial Ownership
Regulation, at least two Business Days prior to the Effective Date, any Lender
that has requested, in a written notice to the Company at least 10 days prior to
the Effective Date, a Beneficial Ownership Certification in relation to the
Company shall have received such Beneficial Ownership Certification.

 

(g)            Filings. Copies of proper financing statements, as may be
necessary or, in the opinion of the Administrative Agent, desirable under the
UCC of all appropriate jurisdictions or any comparable law to perfect the
security interest of the Collateral Agent on behalf of the Secured Parties in
all Collateral in which an interest may be pledged hereunder.

 

(h)            Certain Acknowledgements. The Administrative Agent shall have
received (i) UCC, tax and judgment lien searches, bankruptcy and pending lawsuit
searches or equivalent reports or searches indicating that there are no
effective lien notices or comparable documents that name the Company as debtor
and that are filed in the jurisdiction in which the Company is organized and
(ii) a UCC lien search indicating that there are no effective lien notices or
comparable documents that name the MPA Seller or the Seller as debtor which
cover any of the Portfolio Investments (other than any lien notices with respect
to which the underlying lien will be released in connection with the transfers
contemplated by the Participation Agreement).

 

(i)            Officer's Certificate. The Administrative Agent (or its counsel)
shall have received a certificate of an officer of the Company, certifying that
the conditions set forth in Sections 2.05(4) and 2.05(6) have been satisfied on
and as of the Effective Date.

 



 

- 34 -

 

SECTION 2.05.         Conditions to Advances. No Advance shall be made unless
each of the following conditions is satisfied as of the proposed date of such
Advance:

 

(1)          the Effective Date shall have occurred;

 

(2)          the Company shall have delivered a Request for Advance in
accordance with Section 2.03(d);

 

(3)          no Market Value Event has occurred;

 

(4)          no Event of Default or Default has occurred and is continuing;

 

(5)          the Reinvestment Period has not ended;

 

(6)          all of the representations and warranties contained in Article VI
and in any other Loan Document shall be true and correct in all material
respects (or with respect to such representations and warranties which by their
terms contain materiality qualifiers, shall be true and correct), in each case
on and as of the date of such Advance, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or with respect to
such representations and warranties which by their terms contain materiality
qualifiers, shall be true and correct) as of such earlier date; and

 

(7)          after giving pro forma effect to such Advance (and any related
Purchase) hereunder:

 

(x)            the Borrowing Base Test is satisfied;

 

(y)            the aggregate principal balance of Advances then outstanding will
not exceed the limit for Advances set forth in the Transaction Schedule; and

 

(z)             in the case of an Advance made in connection with a Purchase,
the amount of such Advance shall be not less than U.S.$1,000,000.

 

If the above conditions to an Advance are satisfied or waived by the
Administrative Agent, the Portfolio Manager shall determine, in consultation
with the Administrative Agent and with notice to the Lenders and the Collateral
Administrator, the date on which any Advance shall be provided.

 

SECTION 2.06.         Commitment Increase Option. The Company may, at any time
during the Reinvestment Period, submit a Commitment Increase Request for an
increase in the Financing Commitment to up to U.S.$600,000,000 (in the aggregate
including the Financing Commitment prior to the effectiveness of such Commitment
Increase Request), subject to satisfaction of the following conditions
precedent:

 

(a)         each of the Lenders and Administrative Agent (in their sole
discretion) approve in writing (which may be by email) such Commitment Increase
Request;

 

(b)         no Market Value Event shall have occurred and no Event of Default
shall have occurred and be continuing, in each case on and as of the Commitment
Increase Date;

 

(c)         the Borrowing Base Test is satisfied on and as of the Commitment
Increase Date;

 

(d)         all of the representations and warranties contained in Article VI
and in any other Loan Document shall be true and correct in all material
respects (or with respect to such representations and warranties which by their
terms contain materiality qualifiers, shall be true and correct), in each case
on and as of the Commitment Increase Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or with respect to
such representations and warranties which by their terms contain materiality
qualifiers, shall be true and correct) as of such earlier date;

 



 

- 35 -

 

(e)          no commitment reduction shall have occurred pursuant to
Section 4.07(a) in connection with a Non-Call Termination Event prior to the
Commitment Increase Date;

 

(f)          the Company shall have paid to the Administrative Agent on the
Commitment Increase Date, for the account of each Lender, an upfront fee in an
aggregate amount specified in the Effective Date Letter;

 

(g)         any Commitment Increase Request shall be in an amount not less than
$50,000,000; and

 

(h)         receipt by the Administrative Agent of such other documentation as
the Administrative Agent may reasonably request, including without limitation,
documentation similar to that provided pursuant to Sections 2.04(c) and (d) on
the Effective Date.

 

ARTICLE III
ADDITIONAL TERMS APPLICABLE TO THE Advances

 

SECTION 3.01.         The Advances.

 

(a)          Making the Advances. If the Lenders are required to make an Advance
to the Company as provided in Section 2.03, then each Lender shall make such
Advance on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, to the Collateral Agent for deposit to
the Principal Collection Account; provided that the Company hereby directs the
Lenders to pay proceeds of the Advance to be made on the Effective Date (to the
extent that such Advance is made under this Agreement upon satisfaction of the
conditions thereto) in the amounts specified in the Effective Date Letter, in
accordance with the instructions set forth in the Effective Date Letter. Each
Lender at its option may make any Advance by causing any domestic or foreign
branch or Affiliate of such Lender to make such Advance; provided that any
exercise of such option shall not affect the obligation of the Company to repay
such Advance in accordance with the terms of this Agreement. Subject to the
terms and conditions set forth herein, the Company may borrow and prepay
Advances. The Company may, during the Reinvestment Period, reborrow Advances in
an amount up to (x) the aggregate Financing Commitments of the Lenders on such
date minus (y) the Minimum Funding Amount, subject to the terms and conditions
set forth herein. Except as set forth in the immediately preceding sentence,
once prepaid, Advances may not be reborrowed.

 

Payment of the proceeds of Advances by the Lenders in accordance with the
instructions set forth in the Effective Date Letter as provided in the
immediately preceding paragraph will constitute the making of the applicable
Advances (or portions thereof, as applicable) to the Company for all purposes
and all obligations of the Lenders to make such Advance shall be satisfied
thereby.

 

(b)          Interest on the Advances. Subject to Section 3.01(h), all
outstanding Advances shall bear interest (from and including the date on which
such Advance is made) at a per annum rate equal to the LIBO Rate for each
Calculation Period in effect plus the Applicable Margin for Advances set forth
on the Transaction Schedule; provided that, following the occurrence and during
the continuance of an Event of Default, all outstanding Advances and any unpaid
interest thereon shall bear interest (from and including the date of such Event
of Default) at a per annum rate equal to the LIBO Rate for each Calculation
Period in effect plus the Adjusted Applicable Margin ; provided further that,
for purposes of this Section 3.01(b), if the aggregate amount of outstanding
Advances at any time is less than the Minimum Funding Amount, the amount of
outstanding Advances at such time shall be deemed to equal the Minimum Funding
Amount.

 



 

- 36 -

 

(c)          Evidence of the Advances. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Company to such Lender resulting from each Advance made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder. The Administrative Agent, acting solely for this
purpose as an agent of the Company, shall maintain at one of its offices in the
United States a register (the "Register") in which it shall record (1) the name
and address of each Lender, (2) the amount of each Advance made hereunder,
(3) the amount of any principal or interest due and payable or to become due and
payable from the Company to each Lender hereunder and (4) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender's share thereof. The entries made in the Register maintained
pursuant to this paragraph (c) shall be conclusive absent manifest error;
provided that the failure of any Lender or the Administrative Agent to maintain
such Register or any error therein shall not in any manner affect the obligation
of the Company to repay the Advances in accordance with the terms of this
Agreement.

 

Any Lender may request that Advances made by it be evidenced by a promissory
note. In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent (such approval not to be unreasonably withheld, conditioned
or delayed). Thereafter, the Advances evidenced by such promissory note and
interest thereon shall at all times be represented by one or more promissory
notes in such form payable to the payee named therein (or, to such payee and its
registered assigns).

 

(d)          Pro Rata Treatment. Except as otherwise provided herein, all
borrowings of, and payments in respect of, the Advances shall be made on a pro
rata basis by or to the Lenders in accordance with their respective portions of
the Financing Commitments in respect of Advances held by them.

 

(e)          Illegality. Notwithstanding any other provision of this Agreement,
if any Lender or the Administrative Agent shall notify the Company that the
adoption of any law, rule or regulation, or any change therein or any change in
the interpretation or administration thereof by any Governmental Authority
charged with the interpretation or administration thereof, makes it unlawful, or
any Governmental Authority asserts that it is unlawful, for a Lender or the
Administrative Agent to perform its obligations hereunder to fund or maintain
Advances hereunder, then (1) the obligation of such Lender or the Administrative
Agent hereunder shall immediately be suspended until such time as such Lender or
the Administrative Agent determines (in its sole discretion) that such
performance is again lawful, (2) at the request of the Company, such Lender or
the Administrative Agent, as applicable, shall use reasonable efforts (which
will not require such party to incur a loss, other than immaterial, incidental
expenses), until such time as the Advances are required to be prepaid as
required under clause (3) below, to transfer all of its rights and obligations
under this Agreement to another of its offices, branches or Affiliates with
respect to which such performance would not be unlawful, and (3) if such Lender
or the Administrative Agent is unable to effect a transfer under clause (2),
then any outstanding Advances of such Lender shall be promptly paid in full by
the Company (together with all accrued interest and other amounts owing
hereunder) but not later than the earlier of (x) if the Company requests such
Lender or the Administrative Agent to take the actions set forth in clause
(2) above, 20 calendar days after the date on which such Lender or the
Administrative Agent notifies the Company in writing that it is unable to
transfer its rights and obligations under this Agreement as specified in such
clause (2) and (y) such date as shall be mandated by law; provided that, to the
extent that any such adoption or change makes it unlawful for the Advances to
bear interest by reference to the LIBO Rate, then the foregoing clauses
(1) through (3) shall not apply and the Advances shall bear interest (from and
after the last day of the Calculation Period ending immediately after such
adoption or change) at a per annum rate equal to the Base Rate plus the
Applicable Margin for Advances set forth on the Transaction Schedule.

 



 

- 37 -

 

(f)           Increased Costs.

 

(i)           If any Change in Law shall:

 

(A)            impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender;

 

(B)            impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Advances made by such Lender; or

 

(C)            subject any Lender or the Administrative Agent to any Taxes
(other than (x) Indemnified Taxes and (y) Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making, continuing, converting or
maintaining any Advance or to reduce the amount of any sum received or
receivable by such Lender or the Administrative Agent hereunder (whether of
principal, interest or otherwise), then, upon request by such Lender or the
Administrative Agent, the Company will pay to such Lender or the Administrative
Agent, as the case may be, such additional amount or amounts as will compensate
such Lender or the Administrative Agent, as the case may be, for such additional
costs incurred or reduction suffered.

 

(ii)          If any Lender determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender's capital or on the capital of such Lender's holding
company, if any, as a consequence of this Agreement or the Advances made by such
Lender to a level below that which such Lender or such Lender's holding company
could have achieved but for such Change in Law (taking into consideration such
Lender's policies and the policies of such Lender's holding company with respect
to capital adequacy and liquidity) by an amount deemed by such Lender to be
material, then from time to time the Company will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender's
holding company for any such reduction suffered.

 

(iii)         A certificate of a Lender setting forth the amount or amounts
necessary to compensate, and the basis for such compensation of, such Lender or
its holding company, as the case may be, as specified in paragraph (i) or
(ii) of this Section shall be delivered to the Company and shall be conclusive
absent manifest error. The Company shall pay such Lender the amount shown as due
on any such certificate within 10 Business Days after receipt thereof.

 

(iv)         Failure or delay on the part of any Lender or the Administrative
Agent to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender's or the Administrative Agent's right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender or the Administrative Agent pursuant to this Section for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender or the Administrative Agent notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender's or the
Administrative Agent's intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 



 

- 38 -

 

(v)          Each of the Lenders and the Administrative Agent agrees that it
will take such commercially reasonable actions as the Company may reasonably
request that will avoid the need to pay, or reduce the amount of, any increased
amounts referred to in this Section 3.01(f); provided that no Lender or the
Administrative Agent shall be obligated to take any actions that would, in the
reasonable opinion of such Lender or the Administrative Agent, be materially
disadvantageous to such Lender or the Administrative Agent (including, without
limitation, due to a loss of money). In no event will the Company be responsible
for increased amounts referred to in this Section 3.01(f) which relates to any
other entities to which any Lender provides financing.

 

(vi)         If any Lender (A) provides notice of unlawfulness or requests
compensation under clause (e) above or this clause (f) or (B) defaults in its
obligation to make Advances hereunder, then the Company may, at its sole expense
and effort, upon written notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related transaction documents to an assignee identified by the
Company that shall assume such obligations (whereupon such Lender shall be
obligated to so assign), provided that, (x) such Lender shall have received
payment of an amount equal to the outstanding principal of its Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
through the date of such assignment and (y) a Lender shall not be required to
make any such assignment or delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Company to
require such assignment and delegation cease to apply. No prepayment fee that
may otherwise be due hereunder shall be payable to such Lender in connection
with any such assignment.

 

(g)          No Set-off or counterclaim. Subject to Section 3.03, all payments
to be made hereunder by the Company in respect of the Advances shall be made
without set-off or counterclaim and in such amounts as may be necessary in order
that every such payment (after deduction or withholding for or on account of any
Taxes imposed by the jurisdiction in which the Company is organized or any
political subdivision or taxing authority therein or thereof) shall not be less
than the amounts otherwise specified to be paid under this Agreement.

 

(h)          Interest Rate Unascertainable, Inadequate or Unfair. (i)      In
the event that (A) the Administrative Agent determines (in its commercially
reasonable credit judgment) that adequate and fair means do not exist for
ascertaining the applicable interest rates by reference to which the LIBO Rate
then being determined is to be fixed (including because the Reuters screen is
not available or published on a current basis); provided that no Benchmark
Transition Event shall have occurred at such time or (B) the Required Lenders
notify the Administrative Agent that the LIBO Rate for the applicable
Calculation Period will not adequately reflect the cost to the Lenders (or
Lender) of making or maintaining their Advances (or its Advance) for such
Calculation Period (determined in their commercially reasonable credit
judgment), the Administrative Agent shall forthwith so notify the Company and
the Lenders, whereupon (x) any Request for Advance for the applicable
Calculation Period shall be ineffective and (y) the obligations of the Lenders
to make any Advance shall be suspended until the Administrative Agent shall
notify the Company that the Required Lenders have determined (in their
commercially reasonable credit judgment) that the circumstances causing such
suspension no longer exist. Furthermore, if any Advance is outstanding on the
date of the Company's receipt of the notice from the Administrative Agent
referred to in this Section 3.01(h)(i), then on the last day of the Calculation
Period (or the next succeeding Business Day if such day is not a Business Day),
such Advance shall accrue interest at the Base Rate plus the Applicable Margin
as of such day.

 

 

- 39 -

 

(ii)          Notwithstanding anything to the contrary herein or in any other
Loan Document, upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, the Administrative Agent and the Company may
amend this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any
such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Company, so long
as the Administrative Agent has not received, by such time, written notice of
objection to such proposed amendment from Lenders compromising the Required
Lenders; provided that with respect to any proposed amendment containing any
SOFR-Based Rate, the Lenders shall be entitled to object only to the Benchmark
Replacement Adjustment contained therein. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders accept such amendment. No replacement of the LIBO
Rate with a Benchmark Replacement will occur prior to the applicable Benchmark
Transition Start Date.

 

(iii)         In connection with the implementation of a Benchmark Replacement,
the Administrative Agent, in consultation with the Company, will have the right
to make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.

 

(iv)         The Administrative Agent will promptly notify the Company and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 3.01(h), including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 3.01(h).

 

(v)           Upon the Company's receipt of notice of the commencement of a
Benchmark Unavailability Period, any Request for Advance shall be ineffective
and the obligations of the Lenders to make Advances shall be ineffective.
Furthermore, if any Advance is outstanding on the date of the Company's receipt
of notice of the commencement of a Benchmark Unavailability Period with respect
to the LIBO Rate, then on the last day of the Calculation Period applicable to
such Advance (or the next succeeding Business Day if such day is not a Business
Day), such Advance shall accrue interest at the Base Rate plus the Applicable
Margin as of such day.

 

SECTION 3.02.         [Reserved].

 



 

- 40 -

 



 

SECTION 3.03.     Taxes.

 

(a)            Payments Free of Taxes. All payments to be made hereunder by the
Company in respect of the Advances shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law (including
FATCA). If any Applicable Law (as determined in good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by an applicable Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Applicable Law and, if such Tax is an
Indemnified Tax, then the sum payable by the Company shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section) the applicable Lender receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

(b)            Payment of Other Taxes by the Company. Without duplication of
other amounts payable by the Company under this Section, the Company shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)            Indemnification by the Company. The Company shall indemnify each
Lender, within 10 Business Days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Lender or required to be withheld or deducted from a payment to such Lender and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d)            Indemnification by the Lenders. Each Lender shall indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(ii) any Taxes attributable to such Lender's failure to comply with the
provisions of 10.06 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)            Evidence of Payments. As soon as practicable after any payment of
Taxes by the Company to a Governmental Authority pursuant to this Section 3.03,
the Company shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 



 

- 41 -

 

(f)            Status of Secured Parties. (i) Any Secured Party that is entitled
to an exemption from or reduction of withholding Tax with respect to payments
made under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.03(f) (ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender's reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender (it being
understood that providing any information currently required by any U.S. federal
income tax withholding form shall not be considered prejudicial to the position
of a Recipient).

 

(ii)            Without limiting the generality of the foregoing,

 

(A)            any Lender that is a U.S. Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax; provided, however, that if the Lender is a disregarded entity
for U.S. federal income tax purposes, it shall provide the appropriate
withholding form of its owner (together with appropriate supporting
documentation);

 

(B)            any Foreign Lender shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), whichever of the
following is applicable:

 

(i)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, an executed IRS Form W-8BEN, IRS
Form W-8BEN-E or applicable successor form establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the "interest" article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, an IRS Form W-8BEN or IRS Form W-8BEN-E or any applicable
successor form establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the "business profits" or "other income" article of
such tax treaty;

 

(ii)           an executed IRS Form W-8ECI;

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not a "bank" within the
meaning of Section 881(c)(3)(A) of the Code, is not a "10 percent shareholder"
of the Company or the Parent within the meaning of Section 881(c)(3)(B) of the
Code, and is not a "controlled foreign corporation" described in
Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and
(y) an executed IRS Form W-8BEN, IRS Form W-8BEN-E or applicable successor form;
or

 



 

- 42 -

 

(iv)          to the extent a Foreign Lender is not the beneficial owner, an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E or applicable successor form, a U.S. Tax Compliance
Certificate, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable;

 

(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)            if a payment made to a Lender under any Loan Document would be
subject to withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification, provide such successor form, or promptly notify the
Company and the Administrative Agent in writing of its legal inability to do so.

 

(E)            The Administrative Agent and any successor thereto shall, upon
becoming a party under this Agreement, deliver to the Company an electronic copy
of either (i) an IRS Form W-9 or any successor thereto or (ii) with respect to
payments received on account of any Lender, a U.S. branch withholding
certificate on IRS Form W-8IMY or any successor thereto evidencing its agreement
with the Company to be treated as a U.S. Person for U.S. federal withholding
purposes, as applicable. The Administrative Agent represents to the Company that
it is a "U.S. person" and a "financial institution" within the meaning of
Treasury Regulations Section 1.1441-1 and a "U.S. financial institution" within
the meaning of Treasury Regulations Section 1.1471-3T and that it will comply
with its obligations to withhold under Section 1441 and FATCA.

 



 

- 43 -

 

(g)            Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 3.03
(including by the payment of additional amounts pursuant to this Section 3.03),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(h)            Delay in Requests. The Company shall not be required to
compensate a Lender pursuant to this Section for any Taxes or related costs
suffered more than 180 days prior to the date that such Lender, as the case may
be, notifies the Company of such Taxes or related costs, and of such Lender's
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such Taxes or related costs is retroactive, then the six-month
period referred to above shall be extended to include the period of retroactive
effect thereof).

 

(i)            Survival. Each party's obligations under this Section 3.03 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Financing Commitments, and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

 

ARTICLE IV

COLLECTIONS AND PAYMENTS

 

SECTION 4.01.     Interest Proceeds. The Company shall notify the obligor with
respect to each Portfolio Investment to remit all amounts that constitute
Interest Proceeds to the Interest Collection Account. To the extent Interest
Proceeds are received other than by deposit into the Interest Collection
Account, the Company shall cause all Interest Proceeds on the Portfolio
Investments to be deposited in the Interest Collection Account or remitted to
the Collateral Agent, and the Collateral Agent shall credit (or cause to be
credited) to the Interest Collection Account all Interest Proceeds received by
it immediately upon receipt thereof in accordance with the written direction of
the Portfolio Manager.

 

Interest Proceeds shall be retained in the Interest Collection Account and held
in cash and/or invested (and reinvested) at the written direction of the Company
(or the Portfolio Manager on its behalf) delivered to the Collateral Agent in
dollar-denominated Cash Equivalents selected by the Portfolio Manager (unless an
Event of Default has occurred and is continuing or a Market Value Event has
occurred, in which case, selected by the Administrative Agent) ("Eligible
Investments"). Eligible Investments shall mature no later than the end of the
then-current Calculation Period. In the absence of any written direction from
the Company (or the Portfolio Manager on its behalf) or the Administrative
Agent, as applicable, Interest Proceeds shall remain uninvested.

 

Interest Proceeds on deposit in the Interest Collection Account shall be
withdrawn by the Collateral Agent (at the written direction of the Company (or,
following the occurrence and during the continuance of an Event of Default or
following the occurrence of a Market Value Event, the Administrative Agent)) and
applied (i) to make payments in accordance with this Agreement or (ii) to make
Permitted Distributions or Permitted RIC Distributions in accordance with this
Agreement.

 



 

- 44 -

 

SECTION 4.02.     Principal Proceeds. The Company shall notify the obligor with
respect to each Portfolio Investment to remit all amounts that constitute
Principal Proceeds to the Principal Collection Account. To the extent Principal
Proceeds are received other than by deposit into the Principal Collection
Account, the Company shall cause all Principal Proceeds received on the
Portfolio Investments to be deposited in the Principal Collection Account or
remitted to the Collateral Agent, and the Collateral Agent shall credit (or
cause to be credited) to the Principal Collection Account all Principal Proceeds
received by it immediately upon receipt thereof in accordance with the written
direction of the Portfolio Manager .

 

All Principal Proceeds shall be retained in the Principal Collection Account and
held in cash and/or invested (and reinvested) at the written direction of the
Administrative Agent in Eligible Investments selected by the Portfolio Manager
(unless an Event of Default has occurred and is continuing or a Market Value
Event has occurred, in which case, selected by the Administrative Agent). All
investment income on such Eligible Investments shall constitute Interest
Proceeds. In the absence of any written direction from the Company (or the
Portfolio Manager on its behalf) or the Administrative Agent, as
applicable, Interest Proceeds shall remain uninvested.

 

Principal Proceeds on deposit in the Principal Collection Account shall be
withdrawn by the Collateral Agent (at the written direction of the Company (or,
following the occurrence and during the continuance of an Event of Default or
following the occurrence of a Market Value Event, the Administrative Agent)) and
applied (i) to make payments in accordance with this Agreement, (ii) towards the
purchase price of Portfolio Investments purchased in accordance with this
Agreement or (iii) to make Permitted Distributions or Permitted RIC
Distributions in accordance with this Agreement, in each case with prior notice
to the Administrative Agent.

 

SECTION 4.03.     Principal and Interest Payments; Prepayments; Commitment Fee.

 

(a)            The Company shall pay the unpaid principal amount of the Advances
(together with accrued interest thereon) to the Administrative Agent for the
account of each Lender on the Maturity Date in accordance with the Priority of
Payments and any and all cash in the Collateral Accounts shall be applied to the
satisfaction of the Secured Obligations on the Maturity Date and on each
Additional Distribution Date in accordance with the Priority of Payments.

 

(b)            Accrued interest on the Advances shall be payable in arrears on
each Interest Payment Date, each Additional Distribution Date and on the
Maturity Date in accordance with the Priority of Payments; provided that
(i) interest accrued pursuant to the first proviso to Section 3.01(b) shall be
payable on demand and (ii) in the event of any repayment or prepayment of any
Advances, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment. "Interest Payment Date"
means the second Business Day after the last day of each Calculation Period.

 

(c)            (i)       Subject to the requirements of this Section 4.03(c),
the Company shall have the right from time to time to prepay outstanding
Advances in whole or in part (A) on any Business Day after a Non-Call
Termination Event occurs, (B) in connection with a Market Value Cure or
(C) subject to the payment of the premium described in clause (ii) below, up to
but not more than three times during any Calculation Period; provided that the
Company may not prepay any outstanding Advances pursuant to this
Section 4.03(c)(i)(C) during the Non-Call Period in an amount that would cause
the aggregate outstanding principal amount of the Advances to be below the
Minimum Funding Amount. The Company shall notify the Administrative Agent, the
Collateral Agent and the Collateral Administrator by electronic mail of an
executed document (attached as a .pdf or similar file) of any prepayment
pursuant to Section 4.03(c)(i)(A) or Section 4.03(c)(i)(C) not later than 2:00
p.m., New York City time, two (2) Business Days before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of the Advances to be prepaid. Promptly following receipt
of any such notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Except in connection with a Market Value Cure, each partial
prepayment of outstanding Advances shall be in an amount not less than
U.S.$2,000,000. Prepayments shall be accompanied by accrued and unpaid interest.

 



 

- 45 -

 

(ii)            Each prepayment or commitment reduction pursuant to
Section 4.03(c)(i)(C) and Section 4.07(a) that is made after the Non-Call Period
and during the period to and including August 28, 2022, whether in full or in
part, shall, except if a Non-Call Termination Event has occurred, be accompanied
by a premium equal to 1% of the principal amount of such prepayment or
commitment reduction and, at the request of any Lender in respect of any
prepayment on a date other than an Interest Payment Date, any costs incurred by
it in respect of the breakage of its funding at the LIBO Rate for the related
Calculation Period; provided that no such premium shall be payable with respect
to any prepayment (or portion thereof) that does not exceed the positive
difference (if any) of (x) the then-current aggregate outstanding principal
amount of the Advances over (y) the then-current Minimum Funding Amount (the
"Excess Funded Amount").

 

(d)            The Company agrees to pay to the Administrative Agent, for the
account of each Lender, a commitment fee in accordance with the Priority of
Payments which shall accrue during the period from and including the Effective
Date to and excluding the Maturity Date, 0.75% (or, for any applicable period
agreed to by the Administrative Agent, such other percentage set forth in the
Effective Date Letter) per annum on the average daily unused amount of the
Financing Commitment of such Lender during such period. Accrued commitment fees
shall be payable in arrears on each Interest Payment Date, and on the date on
which the Financing Commitments terminate. All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(e)            The Company agrees to pay the Administrative Agent (i) on the
date of this Agreement, for the account of each Lender, an upfront fee on the
date hereof as specified in the Effective Date Letter and (ii) if the
Administrative Agent exercises an Extension Option, on or prior to the Scheduled
Termination Date as in effect on the Effective Date, for the account of each
Lender, a fee as specified in the Effective Date Letter. Once paid, such fees or
any part thereof shall not be refundable under any circumstances.

 

(f)            Without limiting Section 4.03(c), the Company shall have the
obligation from time to time to prepay outstanding Advances in whole or in part
on any date with proceeds from sales of Portfolio Investments directed by the
Administrative Agent pursuant to Section 1.04 and as set forth in
Section 8.01(c). All such prepayments shall be accompanied by accrued and unpaid
interest.

 

SECTION 4.04.     MV Cure Account.

 

(a)            The Company shall cause all cash received by it in connection
with a Market Value Cure to be deposited in the MV Cure Account or remitted to
the Collateral Agent, and the Collateral Agent shall credit to the MV Cure
Account such amounts received by it (and identified in writing as such)
immediately upon receipt thereof. Prior to the Maturity Date, all cash amounts
in the MV Cure Account shall be invested in overnight Eligible Investments at
the written direction of the Administrative Agent (as directed by the Required
Lenders). In the absence of any written direction from the Administrative Agent,
cash amounts in the MV Cure Account shall remain uninvested. All amounts
contributed to the Company by Parent in connection with a Market Value Cure
shall be paid free and clear of any right of chargeback or other equitable
claim.

 

(b)            Amounts on deposit in the MV Cure Account may be withdrawn by the
Collateral Agent (at the written direction of the Company (or, following the
occurrence and during the continuance of an Event of Default or following the
occurrence of a Market Value Event, the Administrative Agent)) and remitted to
the Company with prior notice to the Administrative Agent (or, following the
occurrence and during the continuance of an Event of Default or following the
occurrence of a Market Value Event, to the Lenders for prepayment of Advances
and reduction of Financing Commitment); provided that the Company may not direct
any withdrawal from the MV Cure Account if the Borrowing Base Test is not
satisfied (or would not be satisfied after such withdrawal).

 



 

- 46 -

 

SECTION 4.05.     Priority of Payments. On (w) each Interest Payment Date,
(x) the Maturity Date, (y) each Agent Business Day after the occurrence of a
Market Value Event and (z) each Agent Business Day after the occurrence of an
Event of Default and the declaration of the Secured Obligations as due and
payable (each date set forth in clauses (y) and (z) above, an "Additional
Distribution Date"), the Collateral Agent shall distribute all amounts in the
Collection Accounts in the following order of priority (the "Priority of
Payments"):

 

(a)            to pay (i) first, amounts due or payable to the Collateral Agent,
the Collateral Administrator and the Securities Intermediary hereunder and under
the Account Control Agreement (including fees, out-of-pocket expenses and
indemnities) up to a maximum amount under this subclause (i) of U.S.$50,000 on
each Interest Payment Date, the Maturity Date and each Additional Distribution
Date (in the case of any Additional Distribution Date or the Maturity Date,
after giving effect to all payments of such amounts on any other Additional
Distribution Date or Interest Payment Date occurring in the same calendar
quarter); provided that if any such amount is not utilized during any calendar
quarter then such unutilized amount may be applied during any of the three
succeeding calendar quarters, and (ii) second, any other accrued and unpaid fees
and out-of pocket expenses (other than the commitment fee payable to the
Lenders, but including Lender indemnities) due hereunder and under the Account
Control Agreement, up to a maximum amount under this clause (a) of U.S.$100,000
on each Interest Payment Date, the Maturity Date and each Additional
Distribution Date (in the case of any Additional Distribution Date or the
Maturity Date, after giving effect to all payments of such amounts on any other
Additional Distribution Date or Interest Payment Date occurring in the same
calendar quarter); provided that if any such amount is not utilized during any
calendar quarter, then such unutilized amount may be applied during any of the
three succeeding calendar quarters;

 

(b)            to pay interest due in respect of the Advances and any increased
costs and commitment fees payable to the Lenders (pro rata based on amounts
due);

 

(c)            (i) on each Interest Payment Date, (1) first, to pay all
prepayments of the Advances permitted or required under this Agreement
(including any applicable premium) and (2) second, without duplication, after
the Reinvestment Period from amounts on deposit in the Principal Collection
Account, to pay principal of the Advances until the Advances are paid in full,
and (ii) on the Maturity Date (and, if applicable, any Additional Distribution
Date), to pay principal of the Advances until the Advances are paid in full;

 

(d)            (i) prior to the end of the Reinvestment Period, at the direction
of the Portfolio Manager, to fund the Unfunded Exposure Account up to the
Unfunded Exposure Amount and (ii) after the Reinvestment Period, to fund the
Unfunded Exposure Account up to the Unfunded Exposure Amount (without the
requirement for any direction by the Portfolio Manager);

 

(e)            to pay all amounts set forth in clause (a) above not paid due to
the limitation set forth therein;

 



 

- 47 -

 

(f)            to make any Permitted Distributions or Permitted RIC
Distributions directed pursuant to this Agreement; and

 

(g)            (i) on any Interest Payment Date, to deposit any remaining
amounts in the Principal Collection Account as Principal Proceeds and (ii) on
the Maturity Date and any Additional Distribution Date, any remaining amounts to
the Company.

 

SECTION 4.06.     Payments Generally. All payments to the Lenders or the
Administrative Agent shall be made to the Administrative Agent at the account
designated in writing to the Company and the Collateral Agent for further
distribution by the Administrative Agent (if applicable). The Administrative
Agent shall give written notice to the Collateral Agent and the Collateral
Administrator (on which the Collateral Agent and the Collateral Administrator
may conclusively rely) and the Portfolio Manager of the calculation of amounts
payable to the Lenders in respect of the Advances and the amounts payable to the
Portfolio Manager. At least two (2) Business Days prior to each Interest Payment
Date, the Administrative Agent shall deliver an invoice to the Portfolio
Manager, the Collateral Agent and the Collateral Administrator in respect of the
interest due on such Interest Payment Date. All payments not made to the
Administrative Agent for distribution to the Lenders shall be made as directed
in writing by the Administrative Agent. Subject to Section 3.03 hereof, all
payments by the Company hereunder shall be made without setoff or counterclaim.
All payments hereunder shall be made in U.S. dollars. All interest calculated
using the LIBO Rate hereunder shall be computed on the basis of a year of 360
days and all interest calculated using the Base Rate hereunder shall be computed
on the basis of a year of 365 days in each case, payable for the actual number
of days elapsed (including the first day but excluding the last day).

 

SECTION 4.07.     Termination or Reduction of Financing Commitments.

 

(a)            After the Non-Call Period, the Company shall be entitled at its
option, subject to the payment of any applicable premium described in
Section 4.03(c)(ii), and upon three (3) Business Days' prior written notice to
the Administrative Agent (with a copy to the Collateral Agent and the Collateral
Administrator) to either (i) terminate the Financing Commitments in whole upon
payment in full of all Advances, all accrued and unpaid interest, all applicable
premium and all other Secured Obligations (other than unmatured contingent
indemnification and reimbursement obligations) or (ii) reduce in part the
portion of the Financing Commitments that exceeds the sum of the outstanding
Advances. In addition, the Financing Commitments shall be automatically and
irrevocably reduced by the amount of any prepayment of Advances pursuant to
Section 4.03(c)(i)(C) during the Reinvestment Period that exceeds the Excess
Funded Amount.

 

(b)            The Financing Commitments shall be automatically and irrevocably
reduced on the date of any prepayment made in accordance with the definition of
"Market Value Cure" in an amount equal to the amount of such prepayment.

 

(c)            The Financing Commitments shall be automatically and irrevocably
reduced by all amounts that are used to prepay or repay Advances following the
occurrence of a Market Value Event or during the continuation of an Event of
Default.

 

(d)            All unused Financing Commitments as of the last day of the
Reinvestment Period shall automatically be terminated.

 

(e)            The Financing Commitments shall be irrevocably reduced by the
amount of any repayment or prepayment of Advances following the last day of the
Reinvestment Period.

 



 

- 48 -

 

ARTICLE V

THE PORTFOLIO MANAGER

 

SECTION 5.01.     Appointment and Duties of the Portfolio Manager. The Company
has appointed the Portfolio Manager as its portfolio manager under this
Agreement and the Portfolio Management Agreement pursuant to the terms of the
Portfolio Management Agreement and the Portfolio Manager has accepted such
appointment. The Portfolio Manager shall perform the investment management
functions of the Company set forth herein and therein.

 

SECTION 5.02.     Portfolio Manager Representations as to Eligibility Criteria;
Etc. The Portfolio Manager agrees to direct the Company to comply with all
covenants and restrictions imposed on the Company hereunder and not to act in
contravention of this Agreement. The Portfolio Manager represents to the other
parties hereto that (a) as of the Trade Date for each Portfolio Investment
purchased, such Portfolio Investment meets all of the applicable Eligibility
Criteria (unless otherwise consented to by the Administrative Agent) and, except
as otherwise permitted hereunder, the Concentration Limitations shall be
satisfied (unless otherwise consented to by the Administrative Agent) and
(b) all of the information contained in the related Notice of Acquisition is
true, correct and complete in all material respects; provided that, to the
extent any such information was furnished to the Company by any third party,
such information is as of its delivery date true, complete and correct in all
material respects to the knowledge of the Portfolio Manager.

 

SECTION 5.03.      Indemnification. The Portfolio Manager and the Parent shall
indemnify and hold harmless the Company, the Agents, the Collateral
Administrator, the Securities Intermediary and the Lenders and their respective
affiliates, directors, officers, stockholders, partners, agents, employees and
controlling persons (each, an "Indemnified Person") from and against any and all
losses, claims, demands, damages or liabilities of any kind, including
reasonable and documented legal fees and disbursements (collectively,
"Liabilities"), and shall reimburse each such Indemnified Person on a current
basis for all reasonable and documented expenses (including fees and
disbursements of counsel), incurred by such Indemnified Person in connection
with investigating, preparing, responding to or defending any investigative,
administrative, judicial or regulatory action, suit, claim or proceeding,
relating to or arising out of (a) any breach by the Portfolio Manager of any of
its obligations hereunder or under the Portfolio Management Agreement and
(b) the failure of any of the representations or warranties of the Portfolio
Manager set forth herein or in the Portfolio Management Agreement to be true
when made or when deemed made or repeated, except to the extent that such
Liabilities or expenses are found in a final, non-appealable judgment by a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of any Indemnified Person or its Related Parties or the material
noncompliance by the Agents or Lenders of their respective obligations under
this Agreement. This Section 5.03 shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, demands, damages or liabilities
arising from any non-Tax claim, and, so long as such losses are not caused by a
breach by the Portfolio Manager of the terms of this Agreement, shall not apply
to any losses in the Market Value of any Collateral.

 

This Section 5.03 shall survive the termination of this Agreement and the
repayment of all amounts owing to the Secured Parties hereunder.

 



 

- 49 -

 

ARTICLE VI

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

SECTION 6.01.     Representations and Warranties. The Company (and, with respect
to clauses (a) through (e), (l), (n) and (t) through (v), the Portfolio Manager)
represents to the other parties hereto solely with respect to itself that as of
the date hereof and each Trade Date (or as of such other date as maybe expressly
set forth below):

 

(a)            it is duly organized or incorporated, as the case may be, and
validly existing under the laws of the jurisdiction of its organization or
incorporation and has all requisite power and authority to execute, deliver and
perform this Agreement and each other Loan Document to which it is a party and
to consummate the transactions herein and therein contemplated;

 

(b)            the execution, delivery and performance of this Agreement and
each such other Loan Document, and the consummation of the transactions
contemplated herein and therein have been duly authorized by it and this
Agreement and each other Loan Document to which it is a party constitutes its
legal, valid and binding obligation enforceable against it in accordance with
its terms (subject to (A) bankruptcy, insolvency, reorganization, or other
similar laws affecting the enforcement of creditors' rights generally and
(B) equitable limitations, regardless of whether such enforceability is
considered in a proceeding in equity or at law);

 

(c)            the execution, delivery and performance of this Agreement and
each other Loan Document to which it is a party and the consummation of the
transactions contemplated herein and therein do not conflict with the provisions
of its governing instruments and will not violate in any material way any
provisions of Applicable Law or regulation or any applicable order of any court
or regulatory body and will not result in the material breach of, or constitute
a default, or require any consent, under any material agreement, instrument or
document to which it is a party or by which it or any of its property may be
bound or affected;

 

(d)            it is not subject to any Adverse Proceeding;

 

(e)            it has obtained all consents and authorizations (including all
required consents and authorizations of any Governmental Authority) that are
necessary or advisable to be obtained by it in connection with the execution,
delivery and performance of this Agreement and each other Loan Document to which
it is a party and each such consent and authorization is in full force and
effect except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect;

 

(f)            it is not required to register as an "investment company" as
defined in the Investment Company Act of 1940, as amended;

 

(g)            it has not issued any securities that are or are required to be
registered under the Securities Act of 1933, as amended, and it is not a
reporting company under the Securities Exchange Act of 1934, as amended;

 

(h)            it has no Indebtedness other than (i) Indebtedness incurred under
the terms of the Loan Documents, (ii) Indebtedness incurred pursuant to certain
ordinary business expenses arising pursuant to the transactions contemplated by
this Agreement and the other Loan Documents and (iii) to the extent constituting
Indebtedness, if applicable, the obligation to make future payments under any
Delayed Funding Term Loan;

 

(i)            (x) it does not have underlying assets which constitute "plan
assets" within the meaning of the Plan Asset Rules; and (y) neither it nor any
ERISA Affiliate has within the last six years sponsored, maintained, contributed
to, or been required to contribute to and does not have any liability with
respect to any Plan;

 



 

- 50 -

 

(j)            as of the date of this Agreement it is, and after giving effect
to any Advance it will be, Solvent and it is not entering into this Agreement or
any other Loan Document or consummating any transaction contemplated hereby or
thereby with any intent to hinder, delay or defraud any of its creditors;

 

(k)            it is not in default under any other contract to which it is a
party except where such default would not reasonably be expected to have a
Material Adverse Effect;

 

(l)            it is in compliance in all material respects with all Applicable
Laws, judgments, agreements with governmental authorities, decrees and orders
with respect to its business and properties and the Portfolio;

 

(m)            it does not have any Subsidiaries or own any Investments in any
Person other than (1) the Portfolio Investments or (2) Investments
(i) constituting Eligible Investments (as measured at their time of
acquisition), (ii) acquired by the Company with the approval of the
Administrative Agent, or (iii) those the Company shall have acquired or received
as a distribution in connection with a workout, bankruptcy, foreclosure,
restructuring or similar process or proceeding involving a Portfolio Investment
or any issuer thereof;

 

(n)            (x) it has disclosed to the Administrative Agent all agreements,
instruments and corporate or other restrictions to which it is subject, and all
other matters actually known to it that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect and (y) no
information (other than projections, forward-looking information, general
economic data or industry information) heretofore furnished by or on behalf of
the Company in writing to the Administrative Agent or any Lender in connection
with this Agreement or any transaction contemplated hereby (after taking into
account all updates, modifications and supplements to such information) contains
(or, to the extent any such information was furnished by a third party, to the
Company's knowledge contains), when taken as a whole, as of its delivery date,
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading;

 

(o)            all of the conditions to the acquisition of the Portfolio
Investments to be acquired on such Trade Date specified in Section 1.03 have
been satisfied or waived;

 

(p)            the Company has timely filed all Tax returns required by
Applicable Law to have been filed by it; all such Tax returns are true and
correct in all material respects; the Company has paid or withheld (as
applicable) all Taxes owing or required to be withheld by it (if any) shown on
such Tax returns, except (a) any such Taxes which are being contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
set aside in accordance with GAAP on its books and records or (b) to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect; and there are no final judgments for Taxes against the Company
which have not been satisfied in full;

 

(q)            the Company is treated as a disregarded entity for U.S. federal
income tax purposes;

 

(r)            the Company is wholly owned by the Parent, which is a U.S. Person
or a disregarded entity owned by a U.S. Person for U.S. federal income tax
purposes;

 



 

- 51 -

 

(s)            prior to the date hereof, the Company has not engaged in any
business operations or activities other than as an ownership entity for
Portfolio Investments and similar Loan or debt obligations and activities
incidental thereto;

 

(t)            neither it nor any of its Affiliates is (i) the subject or target
of Sanctions; (ii) a Person that resides or has a place of business in a
Sanctioned Country or a country or territory which is designated as a
"Non-Cooperative Jurisdiction" by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a "Foreign Shell Bank" within the meaning of the PATRIOT Act
(i.e., a foreign bank that does not have a physical presence in any country and
that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision); or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the PATRIOT
Act as warranting special measures due to money laundering concerns. It is in
compliance in all material respects with all applicable Sanctions and also in
compliance in all material respects with all applicable provisions of the
PATRIOT Act;

 

(u)            the Company has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Company, its agents and their
respective directors, managers, officers and employees (as applicable) with
Anti-Corruption Laws and applicable Sanctions, and the Company and its officers
and directors and, to its knowledge, its employees, members and agents are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in the Company being designated as a Sanctioned Person. None
of (i) the Company or its directors, officers, managers or employees or (ii) to
the knowledge of the Company, any director, manager or agent of the Company that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person;

 

(v)            the Loan Documents represent all of the material agreements
between the Portfolio Manager, the Parent, the MPA Seller and the Seller, on the
one hand, and the Company, on the other;

 

(w)            the Company is not relying on any advice (whether written or
oral) of any Lender, Agent or any of their respective Affiliates in connection
with the consummation of the transaction contemplated by this Agreement;

 

(x)            the Company has good and marketable title to all Portfolio
Investments and other Collateral free of any Liens (other than Permitted Liens)
and no effective financing statement (other than with respect to Permitted
Liens) or other instrument similar in effect naming the Company or any of its
Affiliates as debtor and covering all or any part of the Collateral is on file
in any recording office, except such as may have been filed in favor of the
Collateral Agent as "Secured Party" pursuant hereto, as necessary or advisable
in connection with the Participation Agreement and the Sale Agreement or which
has been terminated;

 

(y)            as of the Effective Date, to the best knowledge of the Company,
the information included in the Beneficial Ownership Certification (if any)
provided on or prior to the Effective Date to any Lender in connection with this
Agreement is true and correct in all respects;

 

(z)            upon the making of each Advance, the Collateral Agent, for the
benefit of the Secured Parties, will have acquired a perfected, first priority
and valid security interest (except, as to priority, for any Permitted Liens) in
the Collateral acquired with the proceeds of such Advance, free and clear of any
adverse claim (other than Permitted Liens) or restrictions on transferability;

 



 

- 52 -

 

(aa)          no ERISA Event has occurred; and

 

(bb)         no part of the proceeds of any Advance will be used by the Company
to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying Margin Stock. Neither the making of any
Advance nor the use of the proceeds thereof will violate or be inconsistent with
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve Board. No Advance is secured, directly or indirectly, by Margin Stock,
and the Collateral does not include Margin Stock.

 

SECTION 6.02.     Covenants of the Company and the Portfolio Manager. The
Company (and, with respect to clauses (e), (k), (r), (gg), (hh) and (ii), the
Portfolio Manager):

 

(a)            shall at all times: (i) provide that its general partner will
maintain at least one independent manager or director (who is in the business of
serving as an independent manager or director); (ii) maintain its own separate
books and records and bank accounts; (iii) hold itself out to the public and all
other Persons as a legal entity separate from any other Person; (iv) provide
that its general partner will have a board of managers separate from that of any
other Person; (v) file its own Tax returns, except to the extent that the
Company is treated as a "disregarded entity" for Tax purposes and is not
required to file any Tax returns under Applicable Law; (vi) not commingle its
assets with assets of any other Person; (vii) conduct its business in its own
name and comply with all organizational formalities to maintain its separate
existence; (viii) pay its own liabilities only out of its own funds;
(ix) maintain an arm's length relationship with the Parent and each of its other
Affiliates; (x) not hold out its credit or assets as being available to satisfy
the obligations of others; (xi) allocate fairly and reasonably any overhead
expenses that are shared with an Affiliate, including for shared office space;
(xii) use separate stationery, invoices and checks; (xiii) correct any known
misunderstanding regarding its separate identity; (xiv) maintain adequate
capital in light of its contemplated business purpose, transactions and
liabilities and pay its operating expenses and liabilities from its own assets;
(xv) not acquire the obligations or any securities of its Affiliates;
(xvi) cause the managers, officers, agents and other representatives of the
Company to act at all times with respect to the Company consistently and in
furtherance of the foregoing and in the best interests of the Company; and
(xvii) provide that its general partner shall maintain at least one special
member, who, upon the dissolution of the sole member or the withdrawal or the
disassociation of the sole member from the general partner of the Company, shall
immediately become the member of the general partner of the Company in
accordance with its organizational documents;

 

(b)            shall not (i) engage, directly or indirectly, in any business,
other than the actions required or permitted to be performed under the preceding
clause (a), including, other than with respect to any warrants received in
connection with a Portfolio Investment, controlling the decisions or actions
respecting the daily business or affairs of any other Person except as otherwise
permitted hereunder (which, for the avoidance of doubt, shall not prohibit the
Company from taking, or refraining to take, any action under or with respect to
a Portfolio Investment); (ii) fail to be Solvent; (iii) release, sell, transfer,
convey or assign any Portfolio Investment unless in accordance with the Loan
Documents; (iv) except for capital contributions or capital distributions
permitted under the terms and conditions of this Agreement and properly
reflected on the books and records of the Company, enter into any transaction
with an Affiliate of the Company except on commercially reasonable terms similar
to those available to unaffiliated parties in an arm's-length transaction;
(v) identify itself as a department or division of any other Person; or (vi) own
any asset or property other than the Collateral and the related assets and
incidental personal property necessary for the ownership or operation of these
assets;

 

(c)            shall not take any action contrary to the "Facts and Assumptions"
sections in the opinions of Ropes & Gray LLP, dated the date hereof, relating to
certain true sale and non-consolidation matters (or any subsequent opinion of
Ropes & Gray LLP relating to certain true sale matters provided in accordance
with Section 1.03);

 



 

- 53 -

 

(d)            shall not create, incur, assume or suffer to exist any
Indebtedness other than (i) Indebtedness incurred under the terms of the Loan
Documents, (ii) Indebtedness incurred pursuant to certain ordinary business
expenses arising pursuant to the transactions contemplated by this Agreement and
the other Loan Documents and (iii) to the extent constituting Indebtedness, if
applicable, the obligation to make future payments under any Delayed Funding
Term Loan;

 

(e)            shall comply in all material respects with all Anti-Corruption
Laws and applicable Sanctions and shall maintain in effect and enforce policies
and procedures designed to ensure compliance by the Company and its directors,
managers, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions;

 

(f)            shall not (i) amend (A) any of its constituent documents or
(B) any Loan Document to which it is a party in any manner that would reasonably
be expected to adversely affect the Lenders in any material respect or
(ii) cease to be wholly owned by the Parent, without, in each case, the prior
written consent of the Administrative Agent;

 

(g)            shall not (A) permit the validity or effectiveness of this
Agreement or any grant hereunder to be impaired, or permit the Lien of this
Agreement to be amended, hypothecated, subordinated, terminated or discharged,
or permit any Person to be released from any covenants or obligations with
respect to this Agreement, any other Loan Document or the Advances, except as
may be expressly permitted hereby, (B) permit any Lien to be created on or
extend to or otherwise arise upon or burden the Collateral or any part thereof,
any interest therein or the proceeds thereof, in each case, other than Permitted
Liens or (C) take any action that would cause the Lien of this Agreement not to
constitute a valid perfected security interest in the Collateral that is of
first priority, free of any adverse claim or the legal equivalent thereof, as
applicable, except for Permitted Liens;

 

(h)            shall not, without the prior consent of the Administrative Agent
(acting at the direction of the Required Lenders), which consent may be withheld
in the sole and absolute discretion of the Required Lenders, enter into any
hedge agreement;

 

(i)            shall not change its name, identity or corporate structure in any
manner that would make any financing statement or continuation statement filed
by the Company (or by the Collateral Agent on behalf of the Company) in
accordance with subsection (a) above materially misleading or change its
jurisdiction of organization, unless the Company shall have given the
Administrative Agent and the Collateral Agent at least 30 days' (or such shorter
period as the Administrative Agent may agree in its sole discretion) prior
written notice thereof, and shall promptly file, or authorize the filing of,
appropriate amendments to all previously filed financing statements and
continuation statements (and, if filed by the Company, shall provide a copy of
such amendments to the Collateral Agent and Administrative Agent);

 

(j)            shall do or cause to be done all things reasonably necessary to
(i) preserve and keep in full force and effect its existence as a limited
partnership and take all reasonable action to maintain its rights, franchises,
licenses and permits material to its business in the jurisdiction of its
formation and (ii) qualify and remain qualified as a limited partnership in good
standing in each jurisdiction in which such qualification is necessary to
protect the validity and enforceability of the Loan Documents or any of the
Collateral;

 



 

- 54 -

 

(k)            shall comply with all Applicable Law (whether statutory,
regulatory or otherwise), except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect;

 

(l)            shall not merge into or consolidate with any Person or dissolve,
terminate or liquidate in whole or in part, in each case, without the prior
written consent of the Administrative Agent;

 

(m)            except for Investments permitted by Section 6.02(u)(C) and
without the prior written consent of the Administrative Agent, shall not form,
or cause to be formed, any Subsidiaries; or make or suffer to exist any Loans or
advances to, or extend any credit to, or make any investments (by way of
transfer of property, contributions to capital, purchase of stock or securities
or evidences of indebtedness, acquisition of the business or assets, or
otherwise) in, any Affiliate or any other Person except investments as otherwise
permitted herein and pursuant to the other Loan Documents;

 

(n)            shall ensure that (i) its affairs are conducted so that its
underlying assets do not constitute "plan assets" within the meaning of the Plan
Asset Rules, and (ii) neither it nor any ERISA Affiliate sponsors, maintains,
contributes to or is required to contribute to or has any liability with respect
to any Plan;

 

(o)            except as otherwise permitted hereunder, shall not sell or
transfer any Collateral or any interest therein to any other Person and the
Company shall defend the right, title, and interest of the Collateral Agent (for
the benefit of the Secured Parties) and the Lenders in and to the Collateral
against all claims of third parties claiming to be purchasers of Collateral not
sold or transferred in accordance with this Agreement;

 

(p)

 

(i)            shall promptly furnish to the Administrative Agent, and the
Administrative Agent shall furnish to the Lenders, copies of the following
financial statements, reports and information: (i) within 120 days after the end
of each fiscal year of the Parent, a copy of the audited consolidated balance
sheet of the Parent and its consolidated Subsidiaries as at the end of such
year, the related consolidated statements of income for such year and the
related consolidated statements of changes in net assets and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year; (ii) within 45 days after the end of each fiscal quarter of each
fiscal year (other than the last fiscal quarter of each fiscal year), an
unaudited consolidated balance sheet of the Parent and its consolidated
Subsidiaries as of the end of such fiscal quarter and including the prior
comparable period (if any), and the unaudited consolidated statements of income
of the Parent and its consolidated Subsidiaries for such fiscal quarter and for
the period commencing at the end of the previous fiscal year and ending with the
end of such fiscal quarter, and the unaudited consolidated statements of cash
flows of the Parent and its consolidated Subsidiaries for the period commencing
at the end of the previous fiscal year and ending with the end of such fiscal
quarter; and (iii) from time to time, such other information or documents
(financial or otherwise) as the Administrative Agent or the Required Lenders may
reasonably request;

 

(ii)            shall furnish to the Administrative Agent together with any
financial statements delivered pursuant to Section 6.02(p)(i) or (ii), a
compliance certificate, certified by an authorized signatory of the Company to
be true and correct, (i) stating whether any Default or Event of Default exists
and (ii) stating that Company is in compliance with the covenants set forth in
this Agreement, including a certification that the Collateral has been Delivered
to the Collateral Agent, or specifying any non-compliance with the covenants
contained herein;

 



 

- 55 -

 

(q)            shall pay or discharge or cause to be paid or discharged, before
the same shall become delinquent, all Taxes levied or imposed upon the Company
or upon the income, profits or property of the Company; provided that the
Company shall not be required to pay or discharge or cause to be paid or
discharged any such Tax (i) the amount, applicability or validity of which is
being contested in good faith by appropriate proceedings and for which disputed
amounts adequate reserves in accordance with GAAP have been made or (ii) the
failure of which to pay or discharge could not reasonably be expected to have a
Material Adverse Effect;

 

(r)            shall permit representatives of the Administrative Agent at any
time and from time to time as the Administrative Agent shall reasonably request,
and at the Company's expense, (A) to inspect and make copies of and abstracts
from its records relating to the Portfolio Investments and (B) to visit its
properties in connection with the collection, processing or managing of the
Portfolio Investments for the purpose of examining such records, and to discuss
matters relating to the Portfolio Investments or such Person's performance under
this Agreement and the other Loan Documents with any officer or employee or
auditor (if any) of such Person having knowledge of such matters (including, if
requested by the Administrative Agent, quarterly telephone conferences with
representatives of the Company with respect to review of the Portfolio
Investments). The Company agrees to render to the Administrative Agent such
clerical and other assistance as may be reasonably requested with regard to the
foregoing; provided that such assistance shall not interfere in any material
respect with the Company's or the Portfolio Manager's business and operations.
So long as no Event of Default has occurred and is continuing and no Market
Value Event has occurred, such visits and inspections shall occur only (i) upon
five (5) Business Days' prior written notice, (ii) during normal business hours
and (iii) no more than once in any calendar year. Following the occurrence of a
Market Value Event or following the occurrence and during the continuance of an
Event of Default, there shall be no limit on the timing or number of such
inspections and only three (3) Business Days' prior notice will be required
before any inspection;

 

(s)            shall not use any part of the proceeds of any Advance, whether
directly or indirectly, for any purpose that entails a violation of any of the
regulations of the Board of Governors of the Federal Reserve System of the
United States of America, including Regulations T, U and X;

 

(t)            shall not make any Restricted Payments without the prior written
consent of the Administrative Agent; provided that the Company may make
Permitted Distributions or Permitted RIC Distributions subject to the other
requirements of this Agreement;

 

(u)            shall not make or hold any Investments, except (A) the Portfolio
Investments or (B) Investments constituting (x) Eligible Investments (measured
at the time of acquisition), (y) those that have been consented to by the
Administrative Agent or (z) those the Company shall have acquired or received as
a distribution in connection with a workout, bankruptcy, foreclosure,
restructuring or similar process or proceeding involving a Portfolio Investment
or any issuer thereof;

 

(v)            shall not request any Advance, and the Company shall not directly
or, to the knowledge of the Company, indirectly, use, and shall procure that its
directors, officers, employees and agents shall not directly or, to the
knowledge of the Company, indirectly use, the proceeds of any Advance (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent permitted
for a Person required to comply with Sanctions, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto;

 



 

- 56 -

 

(w)            other than pursuant to the Participation Agreement and the Sale
Agreement, shall not transfer to any of its Affiliates any Portfolio Investment
purchased from any of its Affiliates (other than sales to Affiliates conducted
on terms and conditions consistent with those of an arm's length transaction and
at fair market value);

 

(x)            shall post on a password protected website maintained by the
Administrative Agent to which the Portfolio Manager will have access or deliver
via email to the Administrative Agent, with respect to each Portfolio
Investment, without duplication of any other reporting requirements set forth in
this Agreement or any other Loan Document, (A) any management discussion and
analysis provided by the related obligor, (B) any financial reporting packages
provided by the related obligor and (C) any written notifications of credit
events with respect to such obligor and with respect to each Portfolio
Investment for such obligor (including, in each case, any attached or included
information, statements and calculations). The Company (or the Portfolio Manager
on its behalf) shall post or deliver via email all information and notices set
forth in the immediately preceding sentence (1) in the case of notifications of
credit events, on the date of receipt thereof by the Company or the Portfolio
Manager and (2) in all other cases, within five (5) Business Days of the receipt
thereof by the Company or the Portfolio Manager. The Company shall cause the
Portfolio Manager to provide such other information as the Administrative Agent
may reasonably request with respect to any Portfolio Investment or obligor (to
the extent reasonably available to the Portfolio Manager);

 

(y)            shall not elect to be classified as other than a disregarded
entity or partnership for U.S. federal income tax purposes, nor shall the
Company take any other action or actions that would cause it to be classified,
taxed or treated as a corporation or publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes (including transferring
interests in the Company on or through an established securities market or
secondary market (or the substantial equivalent thereof), within the meaning of
Section 7704(b) of the Code (and Treasury regulations thereunder);

 

(z)            shall only have partners or owners that are treated as U.S.
Persons or that are disregarded entities owned by a U.S. Person and shall not
recognize the transfer of any interest in the Company that constitutes equity
for U.S. federal income tax purposes to a Person that is not a U.S. Person;

 

(aa)          shall from time to time execute and deliver all such supplements
and amendments hereto and all such financing statements, continuation
statements, instruments of further assurance and other instruments, and shall
take such other action as may be reasonably necessary to secure the rights and
remedies of the Secured Parties hereunder and to grant more effectively all or
any portion of the Collateral, maintain or preserve the security interest (and
the priority thereof, subject to Permitted Liens) of this Agreement or to carry
out more effectively the purposes hereof, perfect, publish notice of or protect
the validity of any grant made or to be made by this Agreement, preserve and
defend title to the Collateral and the rights therein of the Collateral Agent
and the Secured Parties in the Collateral and the Collateral Agent against the
claims of all Persons and parties, or give, execute, deliver, file and/or record
any financing statement, notice, instrument, document, agreement or other papers
that may be necessary or desirable to create, preserve, perfect or validate the
security interest granted pursuant to this Agreement or to enable the Collateral
Agent to exercise and enforce its rights hereunder with respect to such pledge
and security interest, and hereby authorizes the Collateral Agent to file a UCC
financing statement listing 'all assets of the debtor' (or substantially similar
language) in the collateral description of such financing statement;

 

(bb)         shall use all commercially reasonable efforts to elevate all
Participation Interests to absolute assignments within the applicable
then-current standard settlement timeframes set forth in LSTA guidelines;

 



 

- 57 -

 

(cc)         shall not hire any employees (other than any officers appointed
pursuant to its limited partnership agreement);

 

(dd)         shall not maintain any bank accounts or securities accounts other
than the Collateral Accounts;

 

(ee)         except as otherwise expressly permitted herein (including pursuant
to Section 6.03), shall not cancel or terminate any of the underlying
instruments in respect of a Portfolio Investment to which it is party or
beneficiary (in any capacity), or consent to or accept any cancellation or
termination of any of such agreements unless (in each case) the Administrative
Agent shall have consented thereto in writing in its sole discretion;

 

(ff)           shall not make or incur any capital expenditures except as
reasonably required to perform its functions in accordance with this Agreement;

 

(gg)         shall not cancel, terminate or consent to or accept any
cancellation or termination of, amend, modify or change in any manner any term
or condition of the Portfolio Management Agreement in any manner that adversely
affects the Lenders in any material respect;

 

(hh)         shall not act on behalf of, a country, territory, entity or
individual that, at the time of such act, is the subject or target of Sanctions,
and none of the Company, the Portfolio Manager or any of their respective
Affiliates, owners, directors or officers is a natural person or entity with
whom dealings are prohibited under Sanctions for a natural person or entity
required to comply with such Sanctions. The Company does not own and will not
acquire, and the Portfolio Manager will not cause the Company to own or acquire,
any security issued by, or interest in, any country, territory, or entity whose
direct ownership would be or is prohibited under Sanctions for a natural person
or entity required to comply with Sanctions;

 

(ii)            shall give notice to the Administrative Agent (with a copy to
the Collateral Agent) promptly in writing upon (and in no event later than one
(1) Business Day after) the occurrence of any of the following:

 

(1)            any Adverse Proceeding;

 

(2)            any Default or Event of Default;

 

(3)            any adverse claim asserted against any of the Portfolio
Investments, the Collateral Accounts or any other Collateral; and

 

(4)            any change in the information provided in the Beneficial
Ownership Certification delivered to any Lender that would result in a change to
the list of beneficial owners identified in such certification;

 

(jj)            shall not acquire any Delayed Funding Term Loan if such
acquisition would cause the Unfunded Exposure Amount, collateralized or
uncollateralized, to exceed 5% of the Collateral Principal Amount;

 

(kk)         shall either (x) deposit cash into the Collection Account as
Principal Proceeds, (y) Deliver Portfolio Investments received from the Parent
as a contribution to the Custodial Account and/or (z) prepay Advances in
accordance with Section 4.03(c)(i)(C) to the extent necessary to cause the
Borrowing Base Test to be satisfied; and

 



 

- 58 -

 

(ll)           shall (x) in connection with the Purchase of a Portfolio
Investment, cause the Portfolio Manager to provide to the Administrative Agent
(with a copy to the Collateral Administrator) (I) on the Trade Date, copies of
any trade ticket for purchase and (II) promptly following the Trade Date, copies
of (i) any assignment agreement or other instrument of transfer for purchase,
(ii) any loan agreement or other primary underlying instruments, (iii) if such
Portfolio Investment is evidenced by a note or other instrument, such note or
other instrument and (iv) such other documents received by the Company in
connection with the purchase of the Portfolio Investment as the Administrative
Agent shall reasonably request and (y) in connection with the sale of a
Portfolio Investment, within five (5) Business Days of the settlement date for
the sale of such Portfolio Investment, cause the Portfolio Manager to provide to
the Administrative Agent copies of (i) any trade ticket for sale, (ii) any
assignment agreement or other instrument of transfer for sale and (iii) such
other documents received by the Company in connection with the sale of the
Portfolio Investment as the Administrative Agent shall reasonably request.

 

SECTION 6.03.     Amendments of Portfolio Investments, Etc. If the Company or
the Portfolio Manager receives any notice or other communication concerning any
amendment, supplement, consent, waiver or other modification of any Portfolio
Investment or any related underlying instrument or rights thereunder (each, an
"Amendment") with respect to any Portfolio Investment or any related underlying
instrument, or makes any affirmative determination to exercise or refrain from
exercising any rights or remedies thereunder, it will give prompt (and in any
event, not later than three (3) Business Days') notice thereof to the
Administrative Agent. In any such event, the Company shall exercise all voting
and other powers of ownership relating to such Amendment or the exercise of such
rights or remedies as the Portfolio Manager shall deem appropriate under the
circumstances; provided that if an Event of Default has occurred and is
continuing or a Market Value Event has occurred, the Company will exercise all
voting and other powers of ownership as the Administrative Agent (acting at the
direction of the Required Lenders) shall instruct (it being understood that if
the terms of the related underlying instrument expressly prohibit or restrict
any such rights given to the Administrative Agent, then such right shall be
limited to the extent necessary so that such prohibition or restriction is not
violated). In any such case, following the Company's receipt thereof, the
Company shall promptly provide to the Administrative Agent copies of all
executed amendments to underlying instruments, executed waiver or consent forms
or other documents executed or delivered in connection with any Amendment.

 

ARTICLE VII

EVENTS OF DEFAULT

 

If any of the following events ("Events of Default") shall occur:

 

(a)            the Company shall fail to pay (i) any principal amount owing by
it in respect of the Secured Obligations when and as the same shall become due
and payable, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise or (ii) any other amount in respect of the Secured
Obligations (whether for interest, fees or other amounts owing by it) within one
(1) Business Day of when such amount becomes due and payable;

 

(b)            any representation or warranty made or deemed made by or on
behalf of the Company or the Portfolio Manager (collectively, the "Agreement
Parties") herein or in any Loan Document (other than projections,
forward-looking information, general economic data or industry information),
shall prove to have been incorrect in any material respect when made or deemed
made (it being understood that the failure of a Portfolio Investment to satisfy
the Eligibility Criteria after the date of its purchase shall not constitute a
failure);

 



 

- 59 -

 

(c)            (A) the Company shall fail to observe or perform any covenant,
condition or agreement contained in Section 6.02(a)(i) through (vii), (x) or
(xvii), (b)(i) through (iv), (d), (f), (h), (i), (l), (m), (o), (t), (v), (w),
(cc), (hh), (ii), (kk) or (ll)(y), Section 8.02(b) or the last sentence of the
first paragraph of Section 1.04 or (B) any Agreement Party shall fail to observe
or perform any other covenant, condition or agreement contained herein (it being
understood that the failure of a Portfolio Investment to satisfy the Eligibility
Criteria after the date of its purchase shall not constitute such a failure) or
in any other Loan Document and, in the case of this clause (B), if such failure
is capable of being remedied, such failure shall continue for a period of 30
days following the earlier of (i) receipt by such Agreement Party of written
notice of such failure from the Administrative Agent and (ii) an officer of such
Agreement Party becoming aware of such failure;

 

(d)            an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Agreement Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Agreement Party or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

(e)            any Agreement Party shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (d) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Agreement Party or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(f)            any Agreement Party shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

(g)            the passing of a resolution by the equity holders of the Company
in respect of the winding up on a voluntary basis of the Company;

 

(h)            any final judgments or orders (not subject to appeal or otherwise
non-appealable) by one or more courts of competent jurisdiction for the payment
of money in an aggregate amount in excess of U.S.$2,500,000 (after giving effect
to insurance, if any, available with respect thereto) shall be rendered against
the Company, and the same shall remain unsatisfied, unvacated, unbonded or
unstayed for a period of thirty (30) days after the date on which the right to
appeal has expired;

 

(i)             an ERISA Event occurs;

 

(j)             a Change of Control occurs;

 

(k)            the Company or the pool of Collateral shall become required to
register as an "investment company" within the meaning of the Investment Company
Act of 1940, as amended;

 

(l)            the Portfolio Manager (i) resigns as Portfolio Manager under this
Agreement and/or the Portfolio Management Agreement, (ii) assigns any of its
obligations or duties as Portfolio Manager in contravention of the terms of this
Agreement or (iii) otherwise ceases to act as Portfolio Manager in accordance
with the terms of this Agreement and the Portfolio Management Agreement and, in
each case, an Affiliate of the Portfolio Manager consented to by the
Administrative Agent is not appointed (and has accepted such appointment) in
accordance with the Portfolio Management Agreement;



 



 

- 60 -

 

(m)           the Net Advances are greater than the product of (1) the Net Asset
Value multiplied by (2) 75%;

 

(n)            (i) failure of the Company to fund the Unfunded Exposure Account
when required in accordance with Section 2.03(f) other than in the case that any
Lender fails to make the Advance required in accordance with Section 2.03(f) or
(ii) failure of the Company to satisfy its obligations in respect of unfunded
obligations with respect to any Delayed Funding Term Loan (including the payment
of any amount in connection with the sale thereof to the extent required under
this Agreement); provided that the failure of the Company to undertake any
action set forth in this clause (n) is not remedied within two (2) Business
Days;

 

(o)            any representation or warranty made or deemed made by the Seller
or the MPA Seller in connection with the Sale Agreement or the Participation
Agreement, as applicable, or any other Loan Document (other than projections,
forward-looking information, general economic data, industry information or
information relating to third parties included in any representation or
warranty) shall prove to have been incorrect or misleading in any material
respect when made or deemed made; provided that this clause (o) shall apply with
respect to the MPA Seller only until the date on which all of the Participation
Interests granted under the Participation Agreement have been elevated to
assignments and the MPA Seller has paid all required distributions on the
underlying Portfolio Investments to the Company;

 

(p)            the Seller shall fail to observe or perform any covenant,
condition or agreement contained in the Sale Agreement and (other than with
respect to any covenant, condition or agreement of the Seller set forth in
Sections 2.5, 5.1(d), 5.1(e), 5.2(a), 5.2(b), 5.2(d), 6.1, and 9.1(a) of the
Sale Agreement), if such failure is capable of being remedied, such failure
shall continue for a period of 30 days following the earlier of (i) receipt by
the Company of written notice of such failure from the Administrative Agent and
(ii) an officer of the Company becoming aware of such failure; or

 

(q)            the MPA Seller shall fail to observe or perform any covenant,
condition or agreement contained in the Participation Agreement and (other than
with respect to any covenant, condition or agreement of the MPA Seller relating
to the payment of amounts received by it in respect of the Portfolio Investments
underlying the Participation Interests to the Company, the exercise of voting
rights with respect to such Portfolio Investments and the incurrence of
indebtedness or liens by the MPA Seller), if such failure is capable of being
remedied, such failure shall continue for a period of 30 days following the
earlier of (i) receipt by the Company of written notice of such failure from the
Administrative Agent and (ii) an officer of the Company becoming aware of such
failure; provided that this clause (q) shall apply with respect to the MPA
Seller only until the date on which all of the Participation Interests granted
under the Participation Agreement have been elevated to assignments and the MPA
Seller has paid all required distributions on the underlying Portfolio
Investments to the Company;

 

then, and in every such event (other than an event with respect to the Company
described in clause (d) or (e) of this Article), and at any time thereafter in
each case during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Company, take
either or both of the following actions, at the same or different times:
(i) terminate the Financing Commitments, and thereupon the Financing Commitments
shall terminate immediately, and (ii) declare all of the Secured Obligations
then outstanding to be due and payable in whole (or in part, in which case any
Secured Obligations not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the Secured Obligations so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Company accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Company; and in case of any
event with respect to the Company described in clause (d) or (e) of this
Article, the Financing Commitments shall automatically terminate and all Secured
Obligations then outstanding, together with accrued interest thereon and all
fees and other obligations of the Company accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Company.

 



 

- 61 -

 

ARTICLE VIII
COLLATERAL ACCOUNTS; COLLATERAL SECURITY

 

SECTION 8.01.        The Collateral Accounts; Agreement as to Control.

 

(a)             Establishment and Maintenance of Collateral Accounts. The
Company hereby appoints the Securities Intermediary to establish, and the
Securities Intermediary does hereby establish pursuant to the Account Control
Agreement, each of the Custodial Account, the Principal Collection Account, the
Interest Collection Account, the MV Cure Account and the Unfunded Exposure
Account (collectively, the "Collateral Accounts"). The Securities Intermediary
agrees to maintain the Collateral Accounts in accordance with the Account
Control Agreement as a "securities intermediary" (within the meaning of
Section 8-102(a)(14) of the UCC), in the name of the Company subject to the lien
of the Collateral Agent.

 

(b)             Investment of Funds on Deposit in the Unfunded Exposure Account.
All amounts on deposit in the Unfunded Exposure Account shall be invested (and
reinvested) in Eligible Investments at the written direction of the Company (or
the Portfolio Manager on its behalf) delivered to the Collateral Agent; provided
that, following the occurrence and during the continuance of an Event of Default
or following a Market Value Event, all amounts on deposit in the Unfunded
Exposure Account shall be invested, reinvested and otherwise disposed of at the
written direction of the Administrative Agent delivered to the Collateral Agent.

 

(c)             Unfunded Exposure Account.

 

(i)               Amounts may be deposited into the Unfunded Exposure Account
from time to time in accordance with Section 4.05. Amounts shall also be
deposited into the Unfunded Exposure Account as set forth in Section 2.03(f).

 

(ii)              While no Event of Default has occurred and is continuing and
no Market Value Event has occurred and subject to satisfaction of the Borrowing
Base Test (after giving effect to such release), the Portfolio Manager may
direct, by means of an instruction in writing to the Securities Intermediary
(with a copy to the Collateral Administrator), the release of funds on deposit
in the Unfunded Exposure Account (i) for the purpose of funding the Company's
unfunded commitments with respect to Delayed Funding Term Loans, for deposit
into the Principal Collection Account and (ii) so long as no Unfunded Exposure
Shortfall exists or would exist after giving effect to the withdrawal. Following
the occurrence and during the continuance of an Event of Default or following
the occurrence of a Market Value Event, at the written direction of the
Administrative Agent (at the direction of the Required Lenders) (with a copy to
the Collateral Administrator), the Securities Intermediary shall transfer all
amounts in the Unfunded Exposure Account to the Principal Collection Account to
be applied pursuant to Section 4.05. Upon the direction of the Company by means
of an instruction in writing to the Securities Intermediary (with a copy to the
Collateral Administrator, the Collateral Agent and the Administrative Agent),
any amounts on deposit in the Unfunded Exposure Account in excess of outstanding
funding obligations of the Company shall be released to the Principal Collection
Account and applied pursuant to Section 4.05; provided that any such prepayment
does not cause the aggregate outstanding principal amount of the Advances to be
less than the Minimum Funding Amount.

 



 

- 62 -

 

SECTION 8.02.        Collateral Security; Pledge; Delivery.

 

(a)             Grant of Security Interest. As collateral security for the
prompt payment in full when due of all the Company's obligations to the Agents,
the Lenders, the Collateral Administrator and the Securities Intermediary
(collectively, the "Secured Parties") under this Agreement and the other Loan
Documents (collectively, the "Secured Obligations"), the Company hereby pledges
to the Collateral Agent for the benefit of the Secured Parties and grants a
continuing security interest in favor of the Collateral Agent for the benefit of
the Secured Parties in all of the Company's right, title and interest in, to and
under (in each case, whether now owned or existing, or hereafter acquired or
arising) all accounts, payment intangibles, general intangibles, chattel paper,
electronic chattel paper, instruments, deposit accounts, letter-of-credit
rights, investment property, and any and all other property of any type or
nature owned by it (all of the property described in this clause (a) being
collectively referred to herein as "Collateral"), including, without limitation:
(1) each Portfolio Investment, (2) all of the Company's interests in the
Collateral Accounts and all investments, obligations and other property from
time to time credited thereto, (3) the Participation Agreement, the Sale
Agreement, the Portfolio Management Agreement, any other Loan Document and all
rights related to each such agreement (4) all other property of the Company and
(5) all proceeds thereof, all accessions to and substitutions and replacements
for, any of the foregoing, and all rents, profits and products of any thereof.

 

Notwithstanding any provision of any Loan Document to the contrary, no interests
in or of any Foreign Subsidiary of the Company shall be pledged or similarly
hypothecated to guarantee or support any obligations of the Company; provided
that this exception shall not apply to a pledge of equity interests of any
Foreign Subsidiary which is a first tier controlled foreign corporation (as
defined in Section 957(a) of the Code) representing sixty-five percent (65%) or
less of the voting equity interests and (100% or less of the non-voting equity
interests) of such Foreign Subsidiary. The parties agree that any pledge,
guaranty or security or similar interest made or granted in contravention of the
immediately preceding sentence shall be void ab initio.

 

(b)             Delivery and Other Perfection. In furtherance of the collateral
arrangements contemplated herein, the Company shall (1) Deliver to the
Collateral Agent the Collateral hereunder as and when acquired by the Company;
(2) if any of the securities, monies or other property pledged by the Company
hereunder are received by the Company, forthwith take such action as is
necessary to ensure the Collateral Agent's continuing perfected security
interest in such Collateral (including Delivering such securities, monies or
other property to the Collateral Agent); and (3) on the date of this Agreement,
deliver to the Administrative Agent, the Lenders and the Collateral Agent, at
the expense of the Company, legal opinions from Ropes & Gray LLP or other
counsel reasonably acceptable to the Administrative Agent and the Lenders, as to
the perfection of the Collateral Agent's security interest in any of the
Collateral.

 

(c)             Remedies, Etc. During the period in which an Event of Default
shall have occurred and be continuing, the Collateral Agent shall (but only if
and to the extent directed in writing by the Required Lenders) do any of the
following:

 



 

- 63 -

 

(i)              Exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party under the UCC (whether or not the UCC
applies to the affected Collateral) and also may, without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any of the Collateral Agent's or its designee's
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as the Collateral Agent or a designee of the Collateral Agent
(acting at the direction of the Required Lenders) may deem commercially
reasonable. The Company agrees that, to the extent notice of sale shall be
required by law, at least ten (10) calendar days' prior notice to the Company of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Collateral Agent
shall not be obligated to make any sale of the Collateral regardless of notice
of sale having been given. The Collateral Agent or its designee may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned;

 

(ii)             Transfer all or any part of the Collateral into the name of the
Collateral Agent or a nominee thereof;

 

(iii)            Enforce collection of any of the Collateral by suit or
otherwise, and surrender, release or exchange all or any part thereof, or
compromise or extend or renew for any period (whether or not longer than the
original period) any obligations of any nature of any party with respect
thereto;

 

(iv)            Endorse any checks, drafts, or other writings in the Company's
name to allow collection of the Collateral;

 

(v)             Take control of any proceeds of the Collateral;

 

(vi)            Execute (in the name, place and stead of any of the Company)
endorsements, assignments, stock powers and other instruments of conveyance or
transfer with respect to all or any of the Collateral; and/or

 

(vii)           Perform such other acts as may be reasonably required to do to
protect the Collateral Agent's rights and interest hereunder.

 

(d)             Compliance with Restrictions. The Company and the Portfolio
Manager agree that in any sale of any of the Collateral whenever an Event of
Default shall have occurred and be continuing, the Collateral Agent or its
designee are hereby authorized to comply with any limitation or restriction in
connection with such sale as it may be advised by counsel in writing is
necessary in order to avoid any violation of Applicable Law (including
compliance with such procedures as may restrict the number of prospective
bidders and purchasers, require that such prospective bidders and purchasers
have certain qualifications, and restrict such prospective bidders and
purchasers to Persons who will represent and agree that they are purchasing for
their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental regulatory authority or official,
and the Company and the Portfolio Manager further agree that such compliance
shall not, in and of itself, result in such sale being considered or deemed not
to have been made in a commercially reasonable manner, nor shall the Collateral
Agent be liable or accountable to the Company or the Portfolio Manager for any
discount allowed by the reason of the fact that such Collateral is sold in good
faith compliance with any such limitation or restriction.

 



 

- 64 -

 

(e)             Private Sale. The Collateral Agent shall incur no liability as a
result of a sale of the Collateral, or any part thereof, at any private sale
pursuant to clause (c) above conducted in a commercially reasonable manner. The
Company and the Portfolio Manager hereby waive any claims against each Agent and
Lender arising by reason of the fact that the price at which the Collateral may
have been sold at such a private sale was less than the price which might have
been obtained at a public sale.

 

(f)              Collateral Agent Appointed Attorney-in-Fact. The Company hereby
appoints the Collateral Agent as the Company's attorney-in-fact (it being
understood that the Collateral Agent shall not be deemed to have assumed any of
the obligations of the Company by this appointment), with full authority in the
place and stead of the Company and in the name of the Company, from time to time
in the Collateral Agent's discretion (exercised at the written direction of the
Administrative Agent or the Required Lenders, as the case may be), after the
occurrence and during the continuation of an Event of Default, to take any
action and to execute any instrument which the Administrative Agent or the
Required Lenders may deem necessary or advisable to accomplish the purposes of
this Agreement. The Company hereby acknowledges, consents and agrees that the
power of attorney granted pursuant to this clause is irrevocable during the term
of this Agreement and is coupled with an interest.

 

(g)             Further Assurances. The Company covenants and agrees that, from
time to time upon the request of the Collateral Agent (as directed by the
Administrative Agent), the Company will execute and deliver such further
documents, and do such other acts and things as the Collateral Agent (as
directed by the Administrative Agent) may reasonably request in order fully to
effect the purposes of this Agreement and to protect and preserve the priority
and validity of the security interest granted hereunder or to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral; provided that no such document may alter the rights
and protections afforded to the Company or the Portfolio Manager herein.

 

(h)             Release of Security Interest upon Disposition of Collateral.
Upon any sale, transfer or other disposition of any Collateral (or portion
thereof) that is permitted hereunder, the security interest granted hereunder in
such Portfolio Investment or other Collateral (or the portion thereof which has
been sold or otherwise disposed of) shall, immediately upon the sale or other
disposition of such Portfolio Investment or other Collateral (or such portion)
and without any further action on the part of the Collateral Agent or any other
Secured Party, be released. Upon any such release, the Collateral Agent will, at
the Company's sole expense, deliver to the Company, or cause the Securities
Intermediary to deliver, without any representations, warranties or recourse of
any kind whatsoever, all certificates and instruments representing or evidencing
all of the Collateral held by the Securities Intermediary hereunder, and execute
and deliver to the Company or its nominee such documents as the Company shall
reasonably request to evidence such release.

 

(i)              Termination. Upon the payment in full of all Secured
Obligations and termination of the Financing Commitments, the security interest
granted herein shall automatically (and without further action by any party)
terminate and all rights to the Collateral shall revert to the Company. Upon the
sale of any Portfolio Investments in accordance with the terms hereof, the
security interest granted herein shall automatically (and without further action
by any party) terminate and such Portfolio Investments shall be sold free and
clear of the lien of the Collateral Agent; provided that the lien of the
Collateral Agent shall attach to the proceeds of any such sale. Upon any such
termination described in the preceding two sentences, the Collateral Agent will,
at the Company's sole expense, deliver to the Company, or cause the Securities
Intermediary to deliver, without any representations, warranties or recourse of
any kind whatsoever, all certificates and instruments representing or evidencing
all of the Collateral held by the Securities Intermediary hereunder, and execute
and deliver to the Company or its nominee such documents as the Company shall
reasonably request to evidence such termination.

 



 

- 65 -

 

ARTICLE IX
THE AGENTS

 

SECTION 9.01.        Appointment of Administrative Agent and Collateral Agent.
Each of the Lenders hereby irrevocably appoints each of the Administrative Agent
and the Collateral Agent (each, an "Agent" and collectively, the "Agents") as
its agent and authorizes such Agents to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.
Anything contained herein to the contrary notwithstanding, each Agent and each
Lender hereby agree that no Lender shall have any right individually to realize
upon any of the Collateral hereunder, it being understood and agreed that all
powers, rights and remedies hereunder with respect to the Collateral shall be
exercised solely by the Collateral Agent for the benefit of the Secured Parties
at the direction of the Administrative Agent or the Required Lenders, as
applicable.

 

Each financial institution serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Lender (if applicable) as any other
Lender and may exercise the same as though it were not an Agent, and such
financial institution and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Company as if it were not
an Agent hereunder.

 

No Agent or the Collateral Administrator shall have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except that the foregoing shall not limit any duty
expressly set forth in this Agreement to include such rights and powers
expressly contemplated hereby or that such Agent is required to exercise as
directed in writing by (i) in the case of the Collateral Agent (A) in respect of
the exercise of remedies under Section 8.02(c), the Required Lenders, or (B) in
all other cases, the Administrative Agent or (ii) in the case of any Agent, the
Required Lenders (or such other number or percentage of Lenders as shall be
necessary under the circumstances as provided herein), and (c) except as
expressly set forth herein, no Agent shall have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Company that is communicated to or obtained by the financial institution serving
in the capacity of such Agent (except insofar as provided to it as Agent
hereunder) or any of its Affiliates in any capacity. No Agent shall be liable
for any action taken or not taken by it in the absence of its own gross
negligence or willful misconduct or with the consent or at the request or
direction of the Administrative Agent (in the case of the Collateral
Administrator and the Collateral Agent only) or the Required Lenders (or such
other number or percentage of Lenders that shall be permitted herein to direct
such action or forbearance). None of the Collateral Agent, the Collateral
Administrator or the Securities Intermediary shall be deemed to have knowledge
or notice of any matter, including any Default, Event of Default, Market Value
Event, Market Value Trigger Event or failure of the Borrowing Base Test unless
and until a Responsible Officer has received written notice thereof from the
Company, a Lender or the Administrative Agent. None of the Collateral Agent, the
Collateral Administrator, the Securities Intermediary or the Administrative
Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document or
electronic communication delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or any other Loan Document, (iv) the
validity, enforceability, effectiveness, genuineness, value or sufficiency of
this Agreement, any other agreement, instrument or document or the Collateral,
or (v) the satisfaction of any condition set forth herein or any other Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent, the Collateral Administrator or the Securities
Intermediary, as applicable. None of the Collateral Agent, the Collateral
Administrator, the Securities Intermediary or the Administrative Agent shall be
required to risk or expend its own funds in connection with the performance of
its obligations hereunder if it reasonably believes it will not receive
reimbursement therefor hereunder.

 



 

- 66 -

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
direction, opinion, document or other writing reasonably believed by it to be
genuine and to have been signed or sent by the proper Person. Each Agent also
may rely upon any statement made to it orally or by telephone and reasonably
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. Each Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

In the event the Collateral Agent or the Collateral Administrator shall receive
conflicting instruction from the Administrative Agent and the Required Lenders,
the instruction of the Required Lenders shall govern. Neither the Collateral
Administrator nor the Collateral Agent shall have any duties or obligations
under or in respect of any other agreement (including any agreement that may be
referenced herein) to which it is not a party. The grant of any permissive right
or power to the Collateral Agent hereunder shall not be construed to impose a
duty to act.

 

It is expressly acknowledged and agreed that neither the Collateral
Administrator nor the Collateral Agent shall be responsible for, and shall not
be under any duty to monitor or determine, the Market Value of any Portfolio
Investment, compliance with the Eligibility Criteria or the Concentration
Limitations in any instance, to determine if the conditions of "Deliver" have
been satisfied or otherwise to monitor or determine compliance by any other
Person with the requirements of this Agreement.

 

Each of the Collateral Administrator, the Securities Intermediary and each Agent
may perform any and all its duties and exercise its rights and powers by or
through any one or more sub-agents appointed by it. None of the Collateral
Administrator, the Securities Intermediary or any Agent shall be responsible for
any misconduct or negligence on the part of any sub-agent or attorney appointed
by such Person with due care. Each of the Collateral Administrator, the
Securities Intermediary and each Agent and any such sub-agent may perform any
and all its duties and exercise its rights and powers through their respective
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and its Affiliates (the "Related Parties") for such
Agent. The exculpatory provisions of the preceding paragraphs shall apply to any
such sub-agent and to the Related Parties of the Collateral Administrator, the
Securities Intermediary and each Agent and any such sub-agent, and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
Collateral Agent, as the case may be.

 

Subject to the appointment and acceptance of a successor as provided in this
paragraph, each of the Collateral Administrator, the Collateral Agent, the
Securities Intermediary and the Administrative Agent may resign at any time upon
30 days' (or such shorter period as the Company may agree) notice to each other
agent, the Lenders, the Portfolio Manager, the Securities Intermediary and the
Company. Upon any such resignation, the Required Lenders (with, so long as no
Event of Default has occurred and is continuing or no Market Value Event has
occurred, the consent of the Company and the Portfolio Manager) shall have the
right to appoint a successor; provided, however, that any such successor
receiving payment from the Company shall be a "U.S. person" and a "financial
institution" within the meaning of Treasury Regulations Section 1.1441-1. If no
successor shall have been so appointed by the Required Lenders, consented to by
the Company and the Portfolio Manager (if applicable) and accepted such
appointment within thirty (30) days after the retiring Collateral Administrator,
Collateral Agent, Securities Intermediary or Administrative Agent, as
applicable, gives notice of its resignation, then the Administrative Agent may,
on behalf of the Lenders and without the consent of the Company or the Portfolio
Manager, appoint a successor which shall be a financial institution with an
office in New York, New York, or an Affiliate of any such financial institution;
provided, however, that any such successor receiving payment from the Company
shall be a "U.S. person" and a "financial institution" within the meaning of
Treasury Regulations Section 1.1441-1. If no successor shall have been so
appointed by the Administrative Agent and shall have accepted such appointment
within sixty (60) days after the retiring Agent, Collateral Administrator or
Securities Intermediary gives notice of its resignation, such Agent, Collateral
Administrator or Securities Intermediary may petition a court of competent
jurisdiction for the appointment of a successor; provided, however, that any
such successor receiving payment from the Company shall be a "U.S. person" and a
"financial institution" within the meaning of Treasury Regulations
Section 1.1441-1. Upon the acceptance of its appointment as Collateral
Administrator, Securities Intermediary, Administrative Agent or Collateral
Agent, as the case may be, hereunder (and, if applicable, under the Account
Control Agreement) by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
Collateral Administrator or Securities Intermediary, as applicable, hereunder
and under the Account Control Agreement, and the retiring Agent, Collateral
Administrator or Securities Intermediary, as applicable, shall be discharged
from its duties and obligations hereunder and under the Account Control
Agreement. After the retiring Agent's, Collateral Administrator's or Securities
Intermediary's, as applicable, resignation hereunder, the provisions of this
Article and Sections 5.03 and 10.04 shall continue in effect for the benefit of
such retiring Agent, Collateral Administrator or Securities Intermediary, as
applicable, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while it was acting as
Collateral Administrator, Securities Intermediary, Administrative Agent or
Collateral Agent, as the case may be.

 



 

- 67 -

 

Subject to the appointment and acceptance of a successor as provided in this
paragraph, each of the Collateral Administrator, the Collateral Agent and the
Securities Intermediary may be removed at any time with 30 days' (or such
shorter period as the Administrative Agent may agree in its sole discretion)
notice by the Company (with the written consent of the Administrative Agent),
with notice to the Collateral Administrator, the Collateral Agent, the
Securities Intermediary, the Lenders and the Portfolio Manager (which removal of
the Collateral Agent or the Securities Intermediary will also be effective as
removal under the Account Control Agreement). Upon any such removal, the Company
shall have the right (with the written consent of the Administrative Agent) to
appoint a successor to the Collateral Agent, the Collateral Administrator and/or
the Securities Intermediary, as applicable. If no successor to any such Person
shall have been so appointed by the Company and shall have accepted such
appointment within thirty (30) days after such notice of removal, then the
Administrative Agent may appoint a successor which shall be a financial
institution with an office in New York, New York, or an Affiliate of any such
financial institution. If no successor shall have been so appointed and shall
have accepted such appointment within sixty (60) days after the retiring Agent,
Collateral Administrator or Securities Intermediary gives notice of its
resignation, such Agent, Collateral Administrator or Securities Intermediary may
petition a court of competent jurisdiction for the appointment of a successor.
Upon the acceptance of its appointment as Collateral Administrator, Securities
Intermediary or Collateral Agent, as the case may be, hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the removed Collateral Agent, Collateral Administrator
and/or Securities Intermediary hereunder and under the Account Control
Agreement, and the removed Collateral Agent, Collateral Administrator and/or
Securities Intermediary shall be discharged from its duties and obligations
hereunder (and, if applicable, under the Account Control Agreement). After the
removed Collateral Agent's, Collateral Administrator's and/or Securities
Intermediary's removal hereunder, the provisions of this Article and Sections
5.03 and 10.04 shall continue in effect for the benefit of such removed
Collateral Agent, Collateral Administrator and/or Securities Intermediary, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Collateral
Administrator, Securities Intermediary or Collateral Agent, as the case may be.

 



 

- 68 -

 

Upon the request of the Company or the Administrative Agent or the successor
Agent, Collateral Administrator or Securities Intermediary, any such retiring or
removed Agent, Collateral Administrator or Securities Intermediary shall, upon
payment of its charges then unpaid, execute and deliver an instrument
transferring to such successor party all the rights, powers and trusts of the
retiring or removed Agent, Collateral Administrator or Securities Intermediary,
and shall duly assign, transfer and deliver to such successor agent all property
and money held by such retiring or removed Agent, Collateral Administrator or
Securities Intermediary hereunder (and under the Account Control Agreement, if
applicable). Upon request of any such successor, the Company and the
Administrative Agent shall execute any and all instruments for more fully and
certainly vesting in and confirming to such successor agent all such rights,
powers and trusts.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, any corporation into which the Collateral Agent, the Securities
Intermediary or the Collateral Administrator may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Collateral Agent, the Securities
Intermediary or the Collateral Administrator shall be a party, or any
corporation succeeding to the business of the Collateral Agent, the Securities
Intermediary or the Collateral Administrator shall be the successor of the
Collateral Agent, the Securities Intermediary or the Collateral Administrator
hereunder (and, if applicable, under the Account Control Agreement) without the
execution or filing of any paper with any Person or any further act on the part
of any Person.

 

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

 

Anything in this Agreement notwithstanding, in no event shall any Agent, the
Collateral Administrator or the Securities Intermediary be liable for special,
punitive, indirect or consequential loss or damage of any kind whatsoever
(including lost profits), even if such Agent, the Collateral Administrator or
the Securities Intermediary, as the case may be, has been advised of such loss
or damage and regardless of the form of action.

 

Each Agent and the Collateral Administrator shall not be liable for any error of
judgment made in good faith by an officer or officers of such Agent or the
Collateral Administrator, unless it shall be conclusively determined by a court
of competent jurisdiction that such Agent or the Collateral Administrator was
grossly negligent in ascertaining the pertinent facts.

 

Each Agent and the Collateral Administrator shall not be responsible for the
accuracy or content of any certificate, statement, direction or opinion
furnished to it in connection with this Agreement.

 

Each Agent and the Collateral Administrator shall not be bound to make any
investigation into the facts stated in any resolution, certificate, statement,
instrument, opinion, report, consent, order, approval, bond or other document or
electronic communication or have any responsibility for filing or recording any
financing or continuation statement in any public office at any time or to
otherwise perfect or maintain the perfection of any security interest or lien
granted to it hereunder.

 



 

- 69 -

 

In the absence of gross negligence, willful misconduct or bad faith on the part
of the Agents, the Agents may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
request, instruction, certificate, opinion or other document or electronic
communication furnished to the Agents, reasonably believed by the Agents to be
genuine and to have been signed or presented by the proper party or parties and
conforming to the requirements of this Agreement but, in the case of a request,
instruction, document or certificate which by any provision hereof is
specifically required to be furnished to the Agents, the Agents shall be under a
duty to examine the same in accordance with the requirements of this Agreement
to determine that it conforms to the form required by such provision.

 

No Agent shall be responsible for delays or failures in performance resulting
from acts beyond its control. Such acts include but are not limited to acts of
God, strikes, lockouts, riots and acts of war. In connection with any payment,
the Collateral Agent and the Collateral Administrator are entitled to rely
conclusively on any instructions provided to them by the Administrative Agent.

 

The rights, protections and immunities given to the Collateral Agent in this
Section 9.01 and 9.02 shall likewise be available and applicable in all respects
to the Securities Intermediary and the Collateral Administrator.

 

SECTION 9.02.        Additional Provisions Relating to the Collateral Agent and
the Collateral Administrator

 

(a)             Collateral Agent May Perform. The Collateral Agent shall from
time to time take such action (at the written direction of the Administrative
Agent or the Required Lenders) for the maintenance, preservation or protection
of any of the Collateral or of its security interest therein and the
Administrative Agent may direct the Collateral Agent in writing to take any
action incidental thereto; provided that in each case the Collateral Agent shall
have no obligation to take any such action in the absence of such direction and
shall have no obligation to comply with any such direction if it reasonably
believes that the same (1) is contrary to Applicable Law or (2) is reasonably
likely to subject the Collateral Agent to any loss, liability, cost or expense,
unless the Administrative Agent or the Required Lenders, as the case may be,
issuing such instruction make provision reasonably satisfactory to the
Collateral Agent for payment of same (which provision may be payment of such
cost or expense by the Company in accordance with the Priority of Payments if
such arrangement is reasonably satisfactory to the Collateral Agent). With
respect to other actions which are incidental to the actions specifically
delegated to the Collateral Agent hereunder, the Collateral Agent shall not be
required to take any such incidental action hereunder, but shall be required to
act or to refrain from acting (and shall be fully protected in acting or
refraining from acting) upon the written direction of the Administrative Agent.

 

If, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action the Collateral Agent
shall request written instructions from the Administrative Agent as to the
course of action desired by it. The Collateral Agent shall act in accordance
with instructions received after such five (5) Business Day period except to the
extent it has already, in good faith, taken or committed itself to take action
inconsistent with such instructions. The Collateral Agent shall be entitled to
rely on the advice of legal counsel and independent accountants in performing
its duties hereunder and shall be deemed to have acted in good faith if it acts
in accordance with such advice.

 



 

- 70 -

 

(b)             Custody and Preservation. The Collateral Agent is required to
hold in custody and preserve any of the Collateral in its possession pursuant to
the terms of this Agreement and the standard of care set forth herein, provided
that the Collateral Agent shall be deemed to have complied with the terms of
this Agreement with respect to the custody and preservation of any of the
Collateral if it takes such action for that purpose as the Company reasonably
requests (or, following the occurrence of a Market Value Event or following the
occurrence and during the continuance of an Event of Default, as the
Administrative Agent reasonably requests), but failure of the Collateral Agent
to comply with any such request at any time shall not in itself be deemed a
failure to comply with the terms of this Agreement. The Collateral Agent will
not be responsible for filing any financing or continuation statements or
recording any documents or instruments in any public office at any time or times
or otherwise perfecting or maintaining the perfection of any liens thereon.

 

(c)             Collateral Agent Not Liable. Except to the extent arising from
the gross negligence, willful misconduct, criminal conduct, fraud or reckless
disregard of the Collateral Agent, the Collateral Agent shall not be liable by
reason of its compliance with the terms of this Agreement with respect to
(1) the investment of funds held thereunder in Eligible Investments (other than
for losses attributable to the Collateral Agent's failure to make payments on
investments issued by the Collateral Agent, in its commercial capacity as
principal obligor and not as collateral agent, in accordance with their terms)
or (2) losses incurred as a result of the liquidation of any Eligible Investment
prior to its stated maturity. It is expressly agreed and acknowledged that the
Collateral Agent is not guaranteeing performance of or assuming any liability
for the obligations of the other parties hereto or any parties to the Portfolio
Investments or other Collateral.

 

(d)             Certain Rights and Obligations of the Collateral Agent. Without
further consent or authorization from any Lenders, the Collateral Agent may
execute any documents or instruments necessary to release any lien encumbering
any item of Collateral that is the subject of a sale or other disposition of
assets permitted by this Agreement or as otherwise permitted or required
hereunder or to which the Required Lenders have otherwise consented. Anything
contained herein to the contrary notwithstanding, in the event of a foreclosure
by the Collateral Agent on any of the Collateral pursuant to a public or private
sale, any Agent or Lender may be the purchaser of any or all of such Collateral
at any such sale and the Collateral Agent, as agent for and representative of
the Lenders (but not any Lender in its individual capacity unless the Required
Lenders shall otherwise agree), shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Collateral
payable by the purchaser at such sale.

 

(e)             Collateral Agent, Securities Intermediary and Collateral
Administrator Fees and Expenses. The Company agrees to pay to the Collateral
Agent, the Securities Intermediary and the Collateral Administrator such fees as
the Administrative Agent, the Collateral Agent, the Securities Intermediary, the
Collateral Administrator and the Portfolio Manager, may agree in writing,
subject to the Priority of Payments. The Company further agrees to pay to the
Collateral Agent, the Securities Intermediary and the Collateral Administrator,
or reimburse the Collateral Agent, the Securities Intermediary and the
Collateral Administrator for paying, reasonable and documented out-of-pocket
expenses, including attorney's fees, in connection with this Agreement and the
transactions contemplated hereby, subject to the Priority of Payments.

 

(f)              Execution by the Collateral Agent, the Securities Intermediary
and the Collateral Administrator. The Collateral Agent, the Securities
Intermediary and the Collateral Administrator are executing this Agreement
solely in their capacity as Collateral Agent, Securities Intermediary and
Collateral Administrator, respectively, hereunder and in no event shall have any
obligation to make any Advance, provide any Advance or perform any obligation of
the Administrative Agent hereunder.

 



 

- 71 -

 

(g)             Reports by the Collateral Administrator. The Company hereby
appoints U.S. Bank National Association as Collateral Administrator and directs
the Collateral Administrator to prepare the reports substantially in the form
reasonably agreed by the Company, the Collateral Administrator and the
Administrative Agent. The Company and the Portfolio Manager shall cooperate with
the Collateral Administrator in connection with the preparation of the reports
described herein, including calculations relating to the reports contemplated
herein or as otherwise reasonably requested hereunder. Without limiting the
generality of the foregoing, the Portfolio Manager shall supply in a timely
fashion any determinations, designations, classifications or selections made by
it relating to a Portfolio Investment, including in connection with the
acquisition or disposition thereof, and any information maintained by it that
the Collateral Administrator may from time to time reasonably request with
respect to the Portfolio Investment and reasonably need to complete the reports
required to be prepared by the Collateral Administrator hereunder or reasonably
required to permit the Collateral Administrator to perform its obligations
hereunder. The Collateral Administrator shall deliver a draft of each such
report to the Portfolio Manager and the Portfolio Manager shall have an
opportunity to review, verify and approve the contents of the aforesaid reports.
To the extent any of the information in such reports conflicts with data or
calculations in the records of the Portfolio Manager, the Portfolio Manager
shall notify the Collateral Administrator of such discrepancy and use reasonable
efforts to assist the Collateral Administrator in reconciling such discrepancy.
Upon reasonable request by the Collateral Administrator, the Portfolio Manager
further agrees to provide to the Collateral Administrator from time to time
during the term of this Agreement, on a timely basis, any information relating
to the Portfolio Investments and any proposed purchases, sales or other
dispositions thereof as to enable the Collateral Administrator to perform its
duties hereunder.

 

(h)             Information Provided to Collateral Agent and Collateral
Administrator. Without limiting the generality of any terms of this Section,
neither the Collateral Agent nor the Collateral Administrator shall have
liability for any failure, inability or unwillingness on the part of the
Portfolio Manager, the Administrative Agent, the Company or the Required Lenders
to provide accurate and complete information on a timely basis to the Collateral
Agent or the Collateral Administrator, as applicable, or otherwise on the part
of any such party to comply with the terms of this Agreement, and, absent gross
negligence, willful misconduct, criminal conduct, fraud or reckless disregard of
the Collateral Agent or the Collateral Administrator, as applicable, shall have
no liability for any inaccuracy or error in the performance or observance on the
Collateral Agent's or Collateral Administrator's, as applicable, part of any of
its duties hereunder that is caused by or results from any such inaccurate,
incomplete or untimely information received by it, or other failure on the part
of any such other party to comply with the terms hereof.

 

ARTICLE X
MISCELLANEOUS

 

SECTION 10.01.      Non-Petition; Limited Recourse. Each of the Collateral
Agent, the Securities Intermediary, the Collateral Administrator, the Portfolio
Manager and the other parties hereto (other than the Administrative Agent acting
at the direction of the Required Lenders) hereby agrees not to commence, or join
in the commencement of, any proceedings in any jurisdiction for the bankruptcy,
winding-up or liquidation of the Company or any similar proceedings, in each
case prior to the date that is one year and one day (or if longer, any
applicable preference period plus one day) after the payment in full of all
amounts owing to the parties hereto. The foregoing restrictions are a material
inducement for the parties hereto to enter into this Agreement and are an
essential term of this Agreement. The Administrative Agent or the Company may
seek and obtain specific performance of such restrictions (including injunctive
relief), including, without limitation, in any bankruptcy, winding-up,
liquidation or similar proceedings. The Company shall promptly object to the
institution of any bankruptcy, winding-up, liquidation or similar proceedings
against it and take all necessary or advisable steps to cause the dismissal of
any such proceeding; provided that such obligation shall be subject to the
availability of funds therefor. Nothing in this Section 10.01 shall limit the
right of any party hereto to file any claim or otherwise take any action with
respect to any proceeding of the type described in this Section that was
instituted by the Company or against the Company by any Person other than a
party hereto.

 



 

- 72 -

 

Notwithstanding any other provision of this Agreement or any other Loan
Document, no recourse under any obligation, covenant or agreement of the Company
or the Portfolio Manager contained in this Agreement shall be had against any
incorporator, stockholder, partner, officer, director, member, manager, employee
or agent of the Company, the Portfolio Manager or any of their respective
Affiliates (solely by virtue of such capacity) by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that this Agreement is
solely an obligation of the Company and (with respect to the express obligations
of the Portfolio Manager under the Loan Documents) the Portfolio Manager and
that no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, officer, director, member, manager, employee or agent
of the Company, the Portfolio Manager or any of their respective Affiliates
(solely by virtue of such capacity) or any of them under or by reason of any of
the obligations, covenants or agreements of the Company or the Portfolio Manager
contained in this Agreement or any other Loan Document, or implied therefrom,
and that any and all personal liability for breaches by the Company or the
Portfolio Manager of any of such obligations, covenants or agreements, either at
common law or at equity, or by statute, rule or regulation, of every such
incorporator, stockholder, officer, director, member, manager, employee or agent
is hereby expressly waived as a condition of and in consideration for the
execution of this Agreement.

 

SECTION 10.02.      Notices. All notices and other communications in respect
hereof (including, without limitation, any modifications hereof, or requests,
waivers or consents hereunder) to be given or made by a party hereto shall be in
writing (including by electronic mail or other electronic messaging system of
.pdf or other similar files) to the other parties hereto at the addresses for
notices specified on the Transaction Schedule (or, as to any such party, at such
other address as shall be designated by such party in a notice to each other
party hereto). All such notices and other communications shall be deemed to have
been duly given when (a) transmitted by facsimile, (b) personally delivered,
(c) in the case of a mailed notice, upon receipt, or (d) in the case of notices
and communications transmitted by electronic mail or any other electronic
messaging system, upon delivery, in each case given or addressed as aforesaid.

 

SECTION 10.03.      No Waiver. No failure on the part of any party hereto to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

 

SECTION 10.04.      Expenses; Indemnity; Damage Waiver; Right of Setoff.

 

(a)             The Company shall pay (1) all fees and reasonable and documented
out-of-pocket expenses incurred by the Agents, the Collateral Administrator, the
Securities Intermediary and their Related Parties, including the fees, charges
and disbursements of outside counsel for each Agent, the Collateral
Administrator and the Securities Intermediary in connection with the preparation
and administration of this Agreement, the Account Control Agreement or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (2) all reasonable and documented out-of-pocket expenses
incurred by the Agents, the Collateral Administrator, the Securities
Intermediary and the Lenders, including the fees, charges and disbursements of
outside counsel for each Agent, the Collateral Administrator, the Securities
Intermediary and such other local counsel as required for all of them, in
connection herewith, including the enforcement or protection of their rights in
connection with this Agreement and the Account Control Agreement, including
their rights under this Section, or in connection with the Advances provided by
them hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Advances.

 



 

- 73 -

 

(b)             The Company shall indemnify the Agents, the Collateral
Administrator, the Securities Intermediary, the Lenders and their Related
Parties (each such Person being called an "Indemnitee"), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of outside
counsel for each Indemnitee and such other local counsel as required for any
Indemnitees, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (1) the execution or delivery of this
Agreement or any agreement or instrument contemplated thereby, the performance
by the parties thereto of their respective obligations or the exercise or
enforcement of the parties thereto of their respective rights or the
consummation of the transactions contemplated hereby, (2) any Advance or the use
of the proceeds therefrom, or (3) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto or is pursuing or defending any such action; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) the gross negligence or willful misconduct of such Indemnitee
and its Related Parties or (y) the material noncompliance by the Administrative
Agent or Lenders of their respective obligations under this Agreement (it being
understood that this clause (y) shall not be applicable to an Indemnitee that is
not a Related Party of the Administrative Agent or Lender in material
noncompliance). This Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim. Payments under this Section 10.04(b) to the Administrative
Agent, the Lenders or their Related Parties shall be made by the Company to the
Administrative Agent for the account of the applicable recipient.

 

(c)             To the extent permitted by Applicable Law, neither the Company
nor any Indemnitee shall assert, and each hereby waives, any claim against the
Company or any Indemnitee, as applicable, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Transaction Document or any agreement, instrument or
transaction contemplated hereby or thereby, any Advance or the use of the
proceeds thereof; provided, that nothing contained in this sentence shall limit
the Company's indemnification obligations hereunder to the extent that such
damages are included in a third party claim in connection with which an
Indemnitee is entitled to indemnification hereunder.

 

(d)             If an Event of Default shall have occurred and be continuing,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Company against any of and
all the obligations of the Company now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this clause (d) are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 



 

- 74 -

 

(e)             This Section 10.04 shall survive the termination of this
Agreement, the repayment of all amounts owing to the Secured Parties hereunder
and, if applicable, the earlier resignation or removal of any Indemnitee.

 

SECTION 10.05.      Amendments. Subject to Section 3.01(h)(ii), no amendment,
modification or waiver in respect of this Agreement will be effective unless in
writing (including, without limitation, a writing evidenced by a facsimile
transmission or electronic mail) and executed by each of the Agents, the
Collateral Administrator, the Securities Intermediary, the Required Lenders, the
Company and the Portfolio Manager; provided, however, that any amendment to this
Agreement that the Administrative Agent determines in its commercially
reasonable judgment is necessary to effectuate the purposes of Section 1.04
hereof following the occurrence and during the continuance of an Event of
Default or following the occurrence of a Market Value Event and which would not
result in an increase or decrease in the rights, duties or liabilities of the
Portfolio Manager or the Company shall not be required to be executed by the
Portfolio Manager or the Company; provided further that the Administrative Agent
may waive any of the Eligibility Criteria and the requirements set forth in
Schedule 3 or Schedule 4 in its sole discretion; provided further that none of
the Collateral Agent, the Collateral Administrator or the Securities
Intermediary shall be required to execute any amendment that affects its rights,
duties, protections or immunities; provided further that any Material Amendment
shall require the prior written consent of each Lender affected thereby.

 

SECTION 10.06.      Successors; Assignments.

 

(a)             The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Portfolio Manager, the Administrative Agent and each Lender (and any
attempted assignment or transfer by the Company without such consent shall be
null and void) and the Portfolio Manager may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent. Except as expressly set forth herein, nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)             Subject to the conditions set forth below, any Lender may assign
to any other Person, all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Financing Commitment and the
Advances at the time owing to it) with the prior written consent (such consent
not to be unreasonably withheld) of the Administrative Agent and, unless an
Event of Default has occurred and is continuing or a Market Value Event shall
have occurred, if such assignee is an Ineligible Person, the Portfolio Manager;
provided that no consent of the Administrative Agent or the Portfolio Manager
shall be required for an assignment of any Financing Commitment to an assignee
that is a Lender (or any Affiliate thereof) immediately prior to giving effect
to such assignment.

 

Assignments shall be subject to the following additional conditions: (A) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender's rights and obligations under this Agreement; and (B) the
parties to each assignment shall execute and deliver to the Administrative Agent
an assignment and assumption agreement in form and substance acceptable to the
Administrative Agent.

 

Subject to acceptance and recording thereof below, from and after the effective
date specified in each assignment and assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such assignment
and assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such assignment and assumption, be released from its
obligations under this Agreement (and, in the case of an assignment and
assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto as a Lender but
shall continue to be entitled to the benefits of Sections 5.03 and 10.04).

 



 

- 75 -

 

The Administrative Agent, acting solely for this purpose as an agent of the
Company, shall maintain at one of its offices a copy of each assignment and
assumption delivered to it and the Register. The entries in the Register shall
be conclusive absent manifest error, and the parties hereto shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Company, any
Lender and the Portfolio Manager, at any reasonable time and from time to time
upon reasonable prior notice. Upon its receipt of a duly completed assignment
and assumption executed by an assigning Lender and an assignee, the
Administrative Agent shall accept such assignment and assumption and record the
information contained therein in the Register.

 

(c)             Any Lender may sell participations to one or more banks or other
entities (a "Lender Participant") in all or a portion of such Lender's rights
and obligations under this Agreement (including all or a portion of its
Financing Commitment and the Advances owing to it); provided that (1) such
Lender's obligations under this Agreement shall remain unchanged, (2) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (3) the Company, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement and
(4) the sale to a Lender Participant is recorded in the Participant Register.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Lender
Participant, agree to any Material Amendment that affects such Lender
Participant.

 

(d)             Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Company, maintain a register on which it enters
the name and address of each Lender Participant and the principal amounts (and
stated interest) of each Lender Participant's interest in the Advances or other
obligations under this Agreement (the "Participant Register"); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Lender Participant or any
information relating to a Lender Participant's interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or is otherwise required thereunder. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. The Company agrees that each Lender Participant shall be
entitled through the Lender granting such participation (and, for the avoidance
of doubt, shall have no direct rights against the Company) to the benefits of
Sections 3.01(e) and 3.03 (subject to the requirements and limitations therein,
including the requirements under Section 3.03(f) (it being understood that the
documentation required under Section 3.03(f) shall be delivered to the Lender
that sells the participation)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Lender Participant (A) agrees to be subject to the provisions
of Section 3.01(f) relating to replacement of Lenders as if it were an assignee
under paragraph (b) of this Section 10.06 and (B) shall not be entitled to
receive any greater payment under Sections 3.01(e) and 3.03, with respect to any
participation, than the Lender that sells the participation would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Lender Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Company's request and expense, to use reasonable efforts to
cooperate with the Company to effectuate the replacement of Lenders provisions
set forth in Section 3.01(f) with respect to any Lender Participant.

 



 

- 76 -

 

SECTION 10.07.      Governing Law; Submission to Jurisdiction; Etc.

 

(a)             Governing Law. This Agreement will be governed by and construed
in accordance with the law of the State of New York.

 

(b)             Submission to Jurisdiction. Any suit, action or proceedings
relating to this Agreement (collectively, "Proceedings") shall be tried and
litigated in the courts of the State of New York and the United States District
Court located in the Borough of Manhattan in New York City. With respect to any
Proceedings, each party hereto irrevocably (i) submits to the non-exclusive
jurisdiction of the courts of the State of New York and the United States
District Court located in the Borough of Manhattan in New York City and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party. Nothing in this Agreement precludes any party
hereto from bringing Proceedings to enforce any judgment against any such party
arising out of or relating to this Agreement in the courts of any place where
such party or any of its assets may be found or located, nor will the bringing
of such Proceedings in any one or more jurisdictions preclude the bringing of
such Proceedings in any other jurisdiction.

 

(c)             Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 10.08.      Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Advance,
together with all fees, charges and other amounts which are treated as interest
on such Advance under Applicable Law (collectively the "Charges"), shall exceed
the maximum lawful rate (the "Maximum Rate") which may be contracted for,
charged, taken, received or reserved by the Lender holding such Advance in
accordance with Applicable Law, the rate of interest payable in respect of such
Advance hereunder, together with all Charges payable in respect thereof, shall
be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Advance but were not
payable as a result of the operation of this Section 10.08 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Advances
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

 

SECTION 10.09.      PATRIOT Act. Each Lender and Agent that is subject to the
requirements of the PATRIOT Act hereby notifies the Company that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Lender or
Agent to identify the Company in accordance with the PATRIOT Act.

 



 

- 77 -

 

SECTION 10.10.      Counterparts. This Agreement may be executed in any number
of counterparts by facsimile or other written form of communication, each of
which shall be deemed to be an original as against the party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. This Agreement shall be valid, binding, and enforceable against a
party when executed and delivered by ‎an authorized individual on behalf of the
party by means of (i) an original manual signature; (ii) a faxed, ‎scanned, or
photocopied manual signature, or (iii) any other electronic signature permitted
by the federal ‎Electronic Signatures in Global and National Commerce Act, state
enactments of the Uniform Electronic ‎Transactions Act, and/or any other
relevant electronic signatures law, including any relevant provisions of ‎the
UCC‎‎ (collectively, "Signature Law"), in each case to the extent ‎applicable.
Each faxed, scanned, or photocopied manual signature, or other electronic
signature, shall for ‎all purposes have the same validity, legal effect, and
admissibility in evidence as an original manual ‎signature. Each party hereto
shall be entitled to conclusively rely upon, and shall have no liability with
‎respect to, any faxed, scanned, or photocopied manual signature, or other
electronic signature, of any ‎other party and shall have no duty to investigate,
confirm or otherwise verify the validity or authenticity ‎thereof. ‎For the
avoidance of doubt, original manual signatures shall be used for execution or
indorsement of ‎writings when required under the UCC or other Signature Law due
to the character or intended character ‎of the writings.‎

 

SECTION 10.11.      Headings.

 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

SECTION 10.12.      Confidentiality.

 

Each Agent and each Lender agrees to maintain the confidentiality of the
Information for a period of two (2) years after receipt thereof (or, with
respect to Information relating to or provided by an obligor in respect of a
Portfolio Investment, for a period commencing upon receipt thereof and ending on
the date on which the confidentiality obligations of the Company with respect to
such obligor terminate), except that Information may be disclosed (i) to its and
its Affiliates' directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority
(including any self-regulatory authority), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this Agreement, (v) in connection with the exercise
of any remedies hereunder, any sale of Portfolio Investments by or at the
direction of the Administrative Agent pursuant to Section 1.04 hereof or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (vi) subject to an
agreement containing provisions substantially the same as those of this
Section 10.12, to (x) any assignee of or Participant in (to the extent such
Person is permitted to become an assignee or Participant hereunder), or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Company and its
obligations, (vii) with the consent of the Company or (viii) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 10.12 by the delivering party or its Affiliates or (y) becomes
available to any Agent or Lender on a nonconfidential basis from a source other
than the Company. Each party's obligations under this Section 10.12 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Financing Commitments, and the repayment, satisfaction or discharge of all
obligations under any Loan Document. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.12 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord its own confidential information.

 



 

- 78 -

 

SECTION 10.13.      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in this Agreement or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an Affected
Financial Institution arising under this Agreement may be subject to the
Write-Down and Conversion Powers of the applicable Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(1) a reduction in full or in part or cancellation of any such liability;

 

(2) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement; or

 

(3) the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any applicable Resolution Authority.

 

As used herein:

 

"Affected Financial Institution" means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

"Bail-In Legislation" means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule and (b) with respect to the United Kingdom, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).

 

"EEA Financial Institution" means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

"EEA Member Country" means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 



 

- 79 -

 

"EEA Resolution Authority" means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

"Resolution Authority" means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

"UK Financial Institution" means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

"UK Resolution Authority" means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

"Write-Down and Conversion Powers" means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 









 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BDCA 57TH STREET FUNDING, LLC,
as Company     By /s/ Nina Kang Baryski   Name: Nina Kang Baryski   Title: Chief
Financial Officer     BUSINESS DEVELOPMENT CORPORATION OF AMERICA,
as Portfolio Manager     By /s/ Nina Kang Baryski   Name: Nina Kang Baryski  
Title: Chief Financial Officer

 



 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent     By /s/ Ralph J.
Creasia, Jr.   Name: Ralph J. Creasia, Jr.   Title: Senior Vice President    
U.S. BANK NATIONAL ASSOCIATION, as Collateral Administrator     By /s/ Ralph J.
Creasia, Jr.   Name: Ralph J. Creasia, Jr.   Title: Senior Vice President    
U.S. BANK NATIONAL ASSOCIATION, as Securities Intermediary     By /s/ Ralph J.
Creasia, Jr.   Name: Ralph J. Creasia, Jr.   Title: Senior Vice President

 



 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent     By /s/
James Greenfield   Name: James Greenfield   Title: Executive Director     The
Lenders     JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Lender     By /s/
James Greenfield   Name: James Greenfield   Title: Executive Director

 



 

 

 

SCHEDULE 1

 

Transaction Schedule

 

1. Types of Financing Available Financing Limit           Advances      yes
Prior to a Commitment Increase Date: U.S.$300,000,000.  After a Commitment
Increase Date, if any, U.S.$300,000,000 plus the principal amount of each
increase in the Financing Commitment set forth in the applicable Commitment
Increase Requests up to U.S.$300,000,000 in aggregate Financing Limit after
giving effect to all such Commitment Increase Requests

 

2. Lenders Financing Commitment         JPMorgan Chase Bank, National
Association Prior to a Commitment Increase Date: U.S.$300,000,000.  After a
Commitment Increase Date, if any, U.S.$300,000,000 plus the principal amount of
each increase in the Financing Commitment set forth in the applicable Commitment
Increase Requests up to U.S.$300,000,000 in aggregate Financing Commitment after
giving effect to all such Commitment Increase Requests, in each case, as reduced
from time to time pursuant to Section 4.07       3. Scheduled Termination Date:
August 28, 2023 (or, upon exercise of the Extension Option, August 28, 2024)    
  4. Interest Rates           Applicable Margin for Advances: With respect to
interest based on the LIBO Rate, 2.75% per annum (subject to increase in
accordance with Section 3.01(b)).     With respect to interest based on the Base
Rate, 2.75% per annum (subject to increase in accordance with Section 3.01(b)).

 





- 2 -

 

5. Account Numbers           Custodial Account: XXXXXX-XXX   Interest Collection
Account: XXXXXX-XXX   Principal Collection Account: XXXXXX-XXX   MV Cure
Account: XXXXXX-XXX   Unfunded Exposure Account: XXXXXX-XXX       6. Market
Value Trigger: 70.0%       7. Market Value Cure Level: 60.0%       8. Purchases
of Restricted Securities  

 

  Notwithstanding anything herein to the contrary, no Portfolio Investment may
constitute, at the time of initial purchase, a Restricted Security.  As used
herein, “Restricted Security” means any security that forms part of a new issue
of publicly issued securities (a) with respect to which an Affiliate of any
Lender that is a “broker” or a “dealer”, within the meaning of the Securities
Exchange Act of 1934, participated in the distribution as a member of a selling
syndicate or group within 30 days of the proposed purchase by the Company and
(b) which the Company proposes to purchase from any such Affiliate of any
Lender.  

 





- 3 -

 

Addresses for Notices



 



 

 

 

SCHEDULE 2

 

Contents of Notices of Acquisition

 

Each Notice of Acquisition shall include the following information for the
related Portfolio Investment(s):

 

JPMorgan Chase Bank, National Association,
as Administrative Agent
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Attention: Ryan Hanks
Email: de_custom_business@jpmorgan.com
        brian.m.larocca@jpmorgan.com

 

JPMorgan Chase Bank, National Association,
as Administrative Agent
383 Madison Avenue
New York, New York 10179
Attention: Michael Grogan

Email:      NA_Private_Financing_Diligence@jpmorgan.com

 

JPMorgan Chase Bank, National Association,
as Lender
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Newark, Delaware 19713
Attention: Ryan Hanks

 

cc:

 

U.S. Bank National Association, as Collateral Agent and Collateral Administrator

One Federal Street, 3rd Floor

Boston, Massachusetts 02110

Attention: Global Corporate Trust – BDCA 57TH Street Funding, LLC

 





- 2 -

 

Ladies and Gentlemen:

 

Reference is hereby made to the Loan and Security Agreement, dated as of
August 28, 2020 (as amended, the "Agreement"), among BDCA 57TH Street Funding,
LLC, as borrower (the "Company"), JPMorgan Chase Bank, National Association, as
administrative agent (the "Administrative Agent"), Business Development
Corporation of America, as portfolio manager (the "Portfolio Manager"), the
lenders party thereto and the collateral agent, collateral administrator and
securities intermediary party thereto. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given such terms in
the Agreement.

 

Pursuant to the Agreement, the Portfolio Manager hereby [requests approval for
the Company to acquire][notifies the Administrative Agent of the Company's
intention to acquire] the following Portfolio Investment(s):1

 

Fund   Issuer / Obligor   Jurisdiction   Identifier (LoanX; CUSIP)   Requested
Notional Amount   Asset Class   Current Pay (Y/N)   Syndication Type   Lien  
Tranche Size   Price   Spread / Coupon   Base Rate   LIBOR Floor   Maturity  
Moody's Industry Classification   LTM EBITDA (In Millions)   LTM Capital
Expenditures (in Millions)   Leverage Through Tranche (Net)   Interest Coverage
  Financial Covenants   Security Identifier   Security Description   Quantity  

 



 



1 Company to complete as applicable.

 





- 3 -

 

To the extent available, we have included herewith (1) the material underlying
instruments (including , in the case of a Loan, the final credit agreement and
collateral and security documents) relating to each such Portfolio Investment,
(2) an audited financial statement for the previous most recently ended three
years of the obligor of each such Portfolio Investment, (3) quarterly statements
for the previous most recently ended eight fiscal quarters of the obligor of
each such Portfolio Investment, (4) any appraisal or valuation reports conducted
by third parties in connection with the proposed investment by the Company,
(5) applicable "proof of existence" details (if requested by the Administrative
Agent), and (6) investment committee memo. The Portfolio Manager acknowledges
that it will provide such other information from time to time reasonably
requested by the Administrative Agent.

 

We hereby certify that all conditions to the Purchase of such Portfolio
Investment(s) set forth in Section 1.03 of the Agreement are satisfied.

 

Very truly yours,     Benefit Street Partners L.L.C.,
as Portfolio Manager     By                        Name: Title:

 



 

 

 

SCHEDULE 3

 

Eligibility Criteria

 

1.Such obligation is a Senior Secured Loan, a Second Lien Loan or a corporate
debt security and is not a Mezzanine Obligation, a Synthetic Security, a
Zero-Coupon Security, a Structured Finance Obligation, a Participation Interest
(other than Initial Portfolio Investments), a Revolving Loan or a letter of
credit or an interest therein.

 

2.Such obligation does not require the making of any future advance or payment
by the Company to the issuer thereof or any related counterparty except in
connection with a Delayed Funding Term Loan.

 

3.Such obligation is eligible to be entered into by, sold or assigned to the
Company and pledged to the Collateral Agent.

 

4.Such obligation is denominated and payable in U.S. dollars and purchased at a
price that is at least 80% of the par amount of such obligation.

 

5.Such obligation is issued by a company organized in an Eligible Jurisdiction.

 

6.It is an obligation upon which no payments are subject to deduction or
withholding for or on account of any withholding Taxes imposed by any
jurisdiction unless the related obligor is required to make "gross-up" payments
that cover the full amount of any such withholding Taxes (subject to customary
conditions to such payments which the Company (or the Portfolio Manager on
behalf of the Company) in its good faith reasonable judgment expects to be
satisfied).

 

7.Such obligation is not subject to an event of default (as defined in the
underlying instruments for such obligation) in accordance with its terms
(including the terms of its underlying instruments after giving effect to any
grace and/or cure period set forth in the related loan agreement or other
primary underlying instruments, but not to exceed five (5) days) and no
Indebtedness of the obligor thereon ranking pari passu with or senior to such
obligation is in default with respect to the payment of principal or interest or
is subject to any other event of default that would trigger a default under the
related loan agreement or other primary underlying instruments (after giving
effect to any grace and/or cure period set forth in the related loan agreement
or other primary underlying instruments, but not to exceed five (5) days) (a
"Defaulted Obligation").

 

8.The timely repayment of such obligation is not subject to non-credit-related
risk as determined by the Portfolio Manager in its good faith and reasonable
judgment.

 

9.It is not at the time of purchase or commitment to purchase the subject of an
offer other than an offer pursuant to the terms of which the offeror offers to
acquire a debt obligation in exchange for consideration consisting solely of
cash in an amount equal to or greater than the full face amount of such debt
obligation plus any accrued and unpaid interest.

 

10.Such obligation is not an equity security and does not provide, on the date
of acquisition, for conversion or exchange at any time over its life into an
equity security.

 

11.Such obligation provides for periodic payments of interest thereon in cash at
least semi-annually.

 





- 2 -

 

12.Such obligation will not cause the Company or the pool of Collateral to be
required to register as an investment company under the Investment Company Act
of 1940, as amended.

 

13.The Portfolio Investment has been, or substantially concurrently with the
acquisition thereof will be, Delivered to the Collateral Agent.

 

14.In the case of a Portfolio Investment that is a Loan, (i) to the knowledge of
the Company and the Portfolio Manager after reasonable inquiry, the
Administrative Agent is an "eligible Assignee" (as such term, or comparable
term, is defined in the documents evidencing such Portfolio Investment) and such
Portfolio Investment is otherwise permitted to be entered into by, sold or
assigned to the Administrative Agent and (ii) the Company has delivered to the
Collateral Agent to hold in custody in accordance with this Agreement (to be
provided to the Administrative Agent upon written request (including via email)
following the occurrence and during the continuance of an Event of Default or
following the occurrence of a Market Value Event) an assignment agreement duly
executed by the administrative agent (as required to effect an assignment
pursuant to such Underlying Instruments) in respect of such Portfolio
Investment, naming the Administrative Agent as assignee; provided that the
preceding clause (ii) shall be applicable with respect to each Portfolio
Investment only if the Company or the Portfolio Manager (or in each case, an
affiliate thereof) acts as the administrative agent in respect of such Portfolio
Investment; provided further that with respect of each such Initial Portfolio
Investment the Company shall have delivered any documents required under the
preceding clause (ii) by October 12, 2020.

 

15.Following the relevant Trade Date, such Portfolio Investment has not been
amended to (a) reduce the principal amount of such Portfolio Investment,
(b) postpone the maturity date or any scheduled prepayment date in respect of
such Portfolio Investment, (c) alter the pro rata allocation or sharing of
payments or distributions required by any related underlying instruments in a
manner adverse to the Company, (d) release any material guarantor of such
Portfolio Investment from its obligations, or (e) terminate or release any lien
on a material portion of the collateral securing such Portfolio Investment, in
each case without the prior written consent of the Administrative Agent (at the
direction of the Required Lenders); provided that this clause 15 shall not be
applicable for purposes of Section 1.03 of the Agreement.

 

The following capitalized terms used in this Schedule 3 shall have the meanings
set forth below:

 

"Eligible Jurisdictions" means the United States and any State therein, Canada,
the United Kingdom, the Netherlands, France and Luxembourg.

 

"Letter of Credit" means a facility whereby (i) a fronting bank ("LOC Agent
Bank") issues or will issue a letter of credit ("LC") for or on behalf of a
borrower pursuant to an underlying instrument, (ii) if the LC is drawn upon, and
the borrower does not reimburse the LOC Agent Bank, the lender/participant is
obligated to fund its portion of the facility and (iii) the LOC Agent Bank
passes on (in whole or in part) the fees and any other amounts it receives for
providing the LC to the lender/participant.

 

"Structured Finance Obligation" means any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage-backed securities.

 





- 3 -

 

"Synthetic Security" means a security or swap transaction, other than a
participation interest or a letter of credit, that has payments associated with
either payments of interest on and/or principal of a reference obligation or the
credit performance of a reference obligation.

 

"Zero-Coupon Security" means any debt security that by its terms (a) does not
bear interest for all or part of the remaining period that it is outstanding or
(b) pays interest only at its stated maturity.

 



 

 

 

SCHEDULE 4

 

Concentration Limitations

 

The "Concentration Limitations" shall be satisfied on any date of determination
if, in the aggregate, the Portfolio Investments (other than any Ineligible
Investments) owned (or in relation to a proposed purchase of a Portfolio
Investment, proposed to be owned) by the Company comply with all the
requirements set forth below:

 

1.Portfolio Investments issued by a single obligor and its affiliates may not
exceed an aggregate principal balance equal to 4% of the Collateral Principal
Amount; provided that Portfolio Investments which are Senior Secured Loans
issued by three (3) obligors and their respective affiliates may each constitute
up to an aggregate principal balance equal to 6% of the Collateral Principal
Amount.

 

2.Not more than 10% of the Collateral Principal Amount may consist of Portfolio
Investments that are Second Lien Loans or a corporate debt security.

 

3.Not less than 90% of the Collateral Principal Amount may consist of Senior
Secured Loans and cash and Cash Equivalents on deposit in the Principal
Collection Account as Principal Proceeds.

 

4.Not more than 20% of the Collateral Principal Amount may consist of Portfolio
Investments that are issued by obligors that belong to the same Moody's Industry
Classification; provided that Portfolio Investments that are issued by obligors
that belong to one Moody's Industry Classification may constitute up to 30% of
the Collateral Principal Amount. As used herein, "Moody's Industry
Classifications" means the industry classifications set forth in Schedule 6
hereto, as such industry classifications shall be updated at the option of the
Portfolio Manager (with the consent of the Administrative Agent) if Moody's
publishes revised industry classifications.

 

5.The Unfunded Exposure Amount shall not exceed 5% of the Collateral Principal
Amount.

 



 

 

 

SCHEDULE 5

 

Initial Portfolio Investments

 



 

 

 

SCHEDULE 6

 

Moody's Industry Classifications Industry
Code Description 1 Aerospace & Defense 2 Automotive 3 Banking,
Finance, Insurance & Real Estate 4 Beverage, Food & Tobacco 5 Capital Equipment
6 Chemicals, Plastics & Rubber 7 Construction & Building 8 Consumer goods: 
Durable 9 Consumer goods:  Non-durable 10 Containers, Packaging & Glass 11
Energy:  Electricity 12 Energy:  Oil & Gas 13 Environmental Industries 14 Forest
Products & Paper 15 Healthcare & Pharmaceuticals 16 High Tech Industries 17
Hotel, Gaming & Leisure 18 Media:  Advertising, Printing & Publishing 19 Media: 
Broadcasting & Subscription 20 Media:  Diversified & Production 21 Metals &
Mining 22 Retail 23 Services:  Business 24 Services:  Consumer 25 Sovereign &
Public Finance 26 Telecommunications 27 Transportation:  Cargo 28
Transportation:  Consumer 29 Utilities:  Electric 30 Utilities:  Oil & Gas 31
Utilities:  Water 32 Wholesale

 



 

 

 

SCHEDULE 7

 

Ineligible Persons

 

None

 



 

 

 

EXHIBIT A

 

Form of Request for Advance

 

JPMorgan Chase Bank, National Association,
as Administrative Agent
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Attention: Ryan Hanks

 

JPMorgan Chase Bank, National Association,
as Administrative Agent
383 Madison Avenue
New York, New York 10179
Attention: Louis Cerrotta
Email:   louis.cerrotta@jpmorgan.com



de_custom_business@jpmorgan.com
brian.m.larocca@jpmorgan.com

 

JPMorgan Chase Bank, National Association,
as Lender
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Newark, Delaware 19713
Attention: Robert Nichols

 

cc:

 

U.S. Bank National Association, as Collateral Agent and Collateral Administrator

One Federal Street, 3rd Floor

Boston, Massachusetts 02110
Attention: Global Corporate Trust – BDCA 57TH Street Funding, LLC

 

Ladies and Gentlemen:

 

Reference is hereby made to the Loan and Security Agreement, dated as of
August 28, 2020 (as amended, the "Agreement"), among BDCA 57TH Street Funding,
LLC, as borrower (the "Company"), JPMorgan Chase Bank, National Association, as
administrative agent (the "Administrative Agent"), Business Development
Corporation of America, as portfolio manager (the "Portfolio Manager"), the
lenders party thereto, and the collateral agent, collateral administrator and
securities intermediary party thereto. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given such terms in
the Agreement.

 

Pursuant to the Agreement, you are hereby notified of the following:

 

(1)            The Company hereby requests an Advance under Section 2.03 of the
Agreement to be funded on [____________].

 



 

- 2 -

 

(2)            The aggregate amount of the Advance requested hereby is
U.S.$[_________].2

 

(3)            The proposed purchases (if any) relating to this request are as
follows:

 

Security Par Price Purchased Interest (if any)        

 

We hereby certify that all conditions [to the Purchase of such Portfolio
Investment(s) set forth in Section 1.03 of the Agreement and] to an Advance set
forth in Section 2.05 of the Agreement have been satisfied or waived as of the
[related Trade Date (and shall be satisfied or waived as of the related
Settlement Date) and] Advance date[, as applicable].

 

Very truly yours,     BDCA 57TH Street Funding, LLC     By       Name: Title:

 

 



2 Note: The requested Advance shall be in an amount such that, after giving
effect thereto and the related purchase of the applicable Portfolio
Investment(s) (if any), the Borrowing Base Test is satisfied.

 



 

 